EXHIBIT 10.30

SECOND AMENDED AND RESTATED MASTER CREDIT AGREEMENT

DATED MARCH 29, 2011

among

THE WOODLANDS COMMERCIAL PROPERTIES COMPANY, L.P.,

THE WOODLANDS LAND DEVELOPMENT COMPANY, L.P.,

and

KEYBANK NATIONAL ASSOCIATION,

and

THE OTHER LENDERS THAT ARE A PARTY

TO THIS AGREEMENT

and

OTHER LENDERS WHICH MAY BECOME

PARTIES TO THIS AGREEMENT

AND

KEYBANK NATIONAL ASSOCIATION,

AS AGENT

AND

KEYBANC CAPITAL MARKETS,

AS LEAD MANAGER AND ARRANGER

AND

COMPASS BANK,

AS SYNDICATION AGENT



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED MASTER CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED MASTER CREDIT AGREEMENT is made the 29th day of
March, 2011, by and among THE WOODLANDS COMMERCIAL PROPERTIES COMPANY, L.P.
(“Commercial Company”), a Texas limited partnership having its principal place
of business at c/o The Woodlands Operating Company, L.P., 24 Waterway Avenue,
Suite 1100, The Woodlands, Texas 77380, THE WOODLANDS LAND DEVELOPMENT COMPANY,
L.P. (“Land Company”; Commercial Company and Land Company are hereafter referred
to collectively as “Borrowers”), a Texas limited partnership having its
principal place of business at c/o The Woodlands Operating Company, L.P., 24
Waterway Avenue, Suite 1100, The Woodlands, Texas 77380, KEYBANK NATIONAL
ASSOCIATION, the other lenders that are a party to this Agreement, and the other
lending institutions which may become parties hereto pursuant to §18 (the
“Lenders”), KEYBANK NATIONAL ASSOCIATION, as Administrative Agent for the
Lenders (the “Agent”), and COMPASS BANK, as Syndication Agent.

RECITALS

WHEREAS, Commercial Company, Land Company, KeyBank, Agent and the other parties
thereto have entered into that certain First Amended and Restated Master Credit
Agreement, dated August 29, 2006, as amended by that certain First Amendment to
First Amended and Restated Master Credit Agreement, dated July 30, 2008 (the
“Original Credit Agreement”); and

WHEREAS, the parties desire to enter into this Agreement to amend and restate
the Original Credit Agreement;

NOW, THEREFORE, in consideration of the recitals herein and the mutual covenants
contained herein, the parties hereto hereby covenant and agree and amend and
restate the Original Credit Agreement in its entirety as follows:

 

  §1. DEFINITIONS AND RULES OF INTERPRETATION; AMENDMENT AND RESTATEMENT

§1.1 Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:

Account Debtor. Any person who is obligated on any of the Accounts Receivable.

Accounts Receivable. All accounts, whether now owned or hereafter acquired by
the respective Borrowers and whether now existing or hereafter arising, and all
proceeds of the foregoing, from the Municipal Utility District Contracts and the
Note Receivables, as more particularly described in the Security Agreements.

Adjusted Net Amount. The outstanding principal amount payable pursuant to the
Eligible Accounts Receivable, as adjusted as provided in the Borrowing Base
worksheet attached hereto as Exhibit E.



--------------------------------------------------------------------------------

Adjusted Value. As of any Quarterly Measurement Date, the Appraised Value as
most recently determined under §5.2(a), (c) or (d) of a Borrowing Base Asset
(other than Eligible Accounts Receivable), as adjusted as of such Quarterly
Measurement Date by the Borrowers to reflect any sales, changes in leasing
status, transfers, new Indebtedness, new development or other circumstance
affecting the Borrowing Base Assets, as provided in §5.2(b). With respect to any
Qualifying Income Properties for which there is not an Appraised Value set forth
on Schedule 1.2 hereto or a subsequent Appraised Value determined pursuant to
§5.2, the Adjusted Value of each such Qualifying Income Property shall be the
historic cost (including land value) of such Qualifying Income Property.

Affiliates. As applied to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”), as
applied to any Person, means (a) the possession, directly or indirectly, of the
power to vote ten percent (10%) or more of the stock, shares, voting trust
certificates, beneficial interests, partnership interests, member interests or
other interests having voting power for the election of directors of such Person
or otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise, or (b) the ownership of (i) a general partnership interest, (ii) a
managing member’s interest in a limited liability company or (iii) a limited
partnership interest or preferred stock (or other ownership interest)
representing ten percent (10%) or more of the outstanding limited or general
partnership interests, preferred stock or other ownership interests of such
Person. An Affiliate shall not include a Restricted Subsidiary or an
Unrestricted Subsidiary.

Agent. KeyBank, acting as Administrative Agent for the Lenders, its successors
and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrowers and the Lenders.

Agent’s Special Counsel. McKenna Long & Aldridge LLP or such other counsel as
may be approved by the Agent.

Agreement. This Second Amended and Restated Master Credit Agreement, including
the Schedules and Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Appraisal. An MAI appraisal (or update of a prior Appraisal) of the value of a
parcel of Real Estate ordered by and addressed to Agent, determined on an as-is
basis, performed by an independent appraiser selected by the Agent who is not an
employee of the Borrowers, the Agent or a Lender, the form and substance of such
appraisal and the identity of the appraiser to be in accordance with regulatory
laws and policies (both regulatory and internal) applicable to the Lenders and
otherwise acceptable to the Agent.

 

2



--------------------------------------------------------------------------------

Appraised Value. The “as-is” value of a parcel of Real Estate determined by the
most recent Appraisal of such parcel or update obtained pursuant to §5.2(c)
subject, however, to such changes or adjustments to the value determined thereby
as may be required by the appraisal department of the Agent in its good faith
business judgment, or the valuation proposed by the Borrowers and approved by
the Agent as provided in §5.2(c), whichever is applicable. With respect to Land
Assets, the Appraised Value may be determined on a per lot or per acre basis and
then multiplied by the number of lots or acres.

Architect’s Contract. For the applicable Vertical Commercial Improvements, the
contract, between a Borrower and the Project Architect, providing for the design
of the Improvements for the applicable Vertical Commercial Improvements and the
supervision of the construction thereof.

Assignment of Hedge. An Assignment of Hedge Agreement by the Borrowers to the
Agent for the benefit of the Lenders, as the same may be modified and amended,
pursuant to which the Interest Cap described in §7.24 is pledged as security for
the Obligations, and any financing statements that may be delivered in
connection therewith, such assignment to be in form and substance satisfactory
to Agent.

Assignment of Interests. Each of the collateral assignments of partner’s or
limited liability company member’s interest or rights to distributions from a
Borrower to the Agent, as the same may be modified or amended, pursuant to which
there shall be collaterally assigned to the Agent for the benefit of the Lenders
a security interest in the interest of such Person in certain of the
Partnerships or in rights to distributions as more particularly described
therein, each such assignment to be in form and substance satisfactory to the
Agent.

Assignment of Leases and Rents. Each of the collateral assignments of leases and
rents from a Borrower, to the Agent, as the same may be modified or amended,
pursuant to which there shall be assigned to the Agent for the benefit of the
Lenders a security interest in the interest of such Borrower as lessor with
respect to all Leases of all or any part of a Mortgaged Property, each such
collateral assignment to be in form and substance satisfactory to the Agent.

Assignment of Management Agreement and Subordination. Each collateral assignment
of the Management Agreements from a Borrower to the Agent for the benefit of the
Lenders, as the same may be modified or amended, pursuant to which there shall
be collaterally assigned to the Agent for the benefit of the Lenders a security
interest in the interest of such Borrower with respect to the Management
Agreements, together with the consent of the manager thereunder to such
assignment and a subordination of the manager’s rights with respect to the
Mortgaged Properties to the rights of the Agent with respect thereto.

Assignment of Project Documents. Each assignment of project documents made by a
Borrower to the Agent for the benefit of the Lenders, as the same may be
modified or amended, pursuant to which a Borrower assigns and grants a security
interest in such Borrower’s right, title and interest in and to, among other
things, the Architect’s Contract, Construction Contract, Plans and
Specifications and Project Consents pertaining to the applicable Vertical
Commercial Improvements, each such assignment of project documents to be in form
and substance satisfactory to the Agent.

 

3



--------------------------------------------------------------------------------

Associations. Collectively, The Woodlands Township and Woodlands Commercial
Owners Association.

Assumption Agreement. The assumption agreement dated August 29, 2006 pursuant to
which Land Company assumed the obligations of Stibbs under the “Security Deed”
and the “Assignment of Leases and Rents” delivered pursuant to the Master Credit
Agreement dated November 30, 2004 among Borrowers, Agent, and the other parties
thereto.

Authorized Officer. As to Commercial Company, Randy Davis, Tim Welbes, Alex
Sutton, or such other officer familiar with the matters subject to the
applicable certification being executed by such officer having a title of vice
president or president of Woodlands Operating as is designated in a written
notice from Commercial Company to Agent and the Title Insurance Company. As to
Land Company, Randy Davis, Tim Welbes, Alex Sutton, or such other officer
familiar with the matters subject to the applicable certification being executed
by such officer having a title of vice president or president of Woodlands
Operating as is designated in a written notice from Land Company to Agent and
the Title Insurance Company.

Balance Sheet Date. December 31, 2010.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greatest of (a) the variable per annum rate of interest announced
from time to time by Agent at Agent’s Head Office as its “prime rate”,
(b) one-half of one percent (0.5%) above the Federal Funds Effective Rate
(rounded to the nearest 1/100th of one percent), or (c) the LIBOR Rate for an
Interest Period of one (1) month plus one percent (1%). The Base Rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer. Any change in the rate of interest payable hereunder
resulting from a change in the Base Rate shall become effective as of the
opening of business on the day on which such change in the Base Rate becomes
effective, without notice or demand of any kind.

Base Rate Loans. Collectively, the Revolving Credit Base Rate Loans and the
Secured Term Base Rate Loans.

Borrowers. As defined in the preamble hereto.

Borrowing Base. At any time, the Borrowing Base for the Borrowers on a combined
basis shall be an amount equal to the sum of:

(a) sixty percent (60%) of the Adjusted Value of the Developed Residential Land;

(b) fifty percent (50%) of the Adjusted Value of the Developed Commercial Land;

(c) sixty percent (60%) of the Adjusted Value of the Undeveloped Residential
Land;

 

4



--------------------------------------------------------------------------------

(d) fifty percent (50%) of the Adjusted Value of the Undeveloped Commercial
Land;

(e) forty percent (40%) of the Adjusted Value of the Golf Courses;

(f) for each Qualifying Income Property, an amount equal to the product obtained
by multiplying (i) the Adjusted Value of such Qualifying Income Property,
by (ii) 0.70;

(g) ninety percent (90%) of the Adjusted Net Amount of the Eligible Accounts
Receivable; and

(h) sixty-five percent (65%) of the historic costs (including land at its
Adjusted Value) of Properties under Construction owned by a Borrower that are
subject to a lien in favor of the Agent to secure the Obligations, provided that
the maximum Borrowing Base value pursuant to this clause (h) shall not exceed
$50,000,000.00 at any time.

A form showing the computation of the Borrowing Base as of a Quarterly
Measurement Date is set forth on Exhibit E hereto. The Borrowing Base Assets
must satisfy the conditions of §7.19 at all times.

Notwithstanding the foregoing, (1) in no event shall more than thirty percent
(30%) of the Borrowing Base be comprised of the items described in clause
(c) above within the definition of Borrowing Base, and (2) in no event shall the
Conference Center be included in the Borrowing Base if any Borrower has incurred
other Indebtedness with respect thereto.

Borrowing Base Assets. Collectively, the Developed Residential Land, the
Developed Commercial Land, the Undeveloped Residential Land, the Undeveloped
Commercial Land, the Golf Courses, the Qualifying Income Properties, the
Eligible Accounts Receivable and Properties under Construction.

Budget. The annual budgets of the Borrowers, which Budget shall be a detailed
estimate of projected income, cash flow, land development costs and other
capital expenditures of the Borrowers for each quarter of the calendar year in
question, the projected cash flows and net income for such year, and a summary
of the significant assumptions upon which such projections are based. In
addition, the Budget shall include the annual income and expenditures for the
management, leasing, maintenance, supervision, direction and operation of each
Qualifying Income Property (including those owned by Restricted Subsidiaries to
the extent reasonably available from such entities) included within the Property
for the calendar year in question. The budget shall also include a budget of
significant capital improvements, repairs, replacements, tenant improvements and
leasing commissions and other similar tenant-related expenses with respect to
each Qualifying Income Property (including those owned by Restricted
Subsidiaries to the extent reasonably available from such entities) included
within the Property for the calendar year in question, which shall be a complete
and reasonable estimate of the capital expenditures, and expenditures for tenant
improvements and leasing commissions and other similar tenant-related expenses,
for such Property for the period covered thereby. Each Budget shall be a
reasonable estimate of the Borrowers of the income and expenditures for the
Property for the period covered thereby and shall be prepared by the Borrowers
in good faith and in accordance with sound cash basis accounting practices
applied on a consistent basis (except that net income

 

5



--------------------------------------------------------------------------------

shall be prepared in accordance with generally accepted accounting principles
applied on a consistent basis). Notwithstanding anything herein to the contrary,
any fees or expenses to be paid to the Borrowers, any General Partner, any
Second Tier Partner, any Third Tier Partner or any affiliate of any of such
Persons shall not exceed an amount which would be paid to an unaffiliated entity
in any arms-length transaction.

Building. All of the buildings and related structures and improvements now or
hereafter located on a parcel of Real Estate.

Build-To-Suit Properties. Properties owned by a Borrower or its Restricted
Subsidiaries or Unrestricted Subsidiaries which are each 100% preleased under a
net lease having a term of not less than five (5) years and with respect to
which Vertical Commercial Improvements are to be constructed.

Business Day. Any day on which banking institutions in Cleveland, Ohio are open
for the transaction of banking business and, in the case of LIBOR Rate Loans,
which also is a LIBOR Business Day.

Capitalized Lease. A lease under which a Person is the lessee or obligor, the
discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
generally accepted accounting principles.

Cash. Money in legal tender of the United States.

Cash Collateral Account Agreement. The Second Amended and Restated Cash
Collateral Account and Control Agreement between the Borrowers, the Agent and
KeyBank, as the same may be modified or amended, such agreement to be in form
and substance satisfactory to the Agent.

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000.00, (iii) commercial paper rated at least A-1
or the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and
in either case maturing within one hundred twenty (120) days from such date, and
(iv) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s.

CERCLA. See §6.20.

Change of Control. A Change of Control shall be deemed to occur upon the
occurrence of any of the following events: (a) neither the Howard Hughes Group
nor the MSREF Group, each as a separate group, continues to own and control,
directly or indirectly, at least fifty percent (50%) of the voting interests in
each Borrower and at least thirty-seven and one-half percent (37.5%) of the
ownership interests in each Borrower; or (b) neither a member of the Howard
Hughes Group nor the MSREF Group (or a wholly-owned subsidiary of the Howard
Hughes Group or the MSREF Group) shall be a general partner of each Borrower.

 

6



--------------------------------------------------------------------------------

Closing Date. The first date on which all of the conditions set forth in §10 and
§11 have been satisfied or waived in writing.

Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.

Collateral. All of (a) the property, rights and interests of the Borrowers and
the Guarantors which are subject to the security interests, liens and mortgages
created by the Security Documents, including, without limitation, the Mortgaged
Property, and (b) the Guaranty.

Collateral Qualification Documents. With respect to any Vertical Commercial
Improvements included in the Borrowing Base, or other Income Producing
Properties, Developed Residential Land, Developed Commercial Land, Undeveloped
Residential Land, Undeveloped Commercial Land or other property as required
under this Agreement, each of the following:

(a) Security Documents. Such Security Documents relating to such property as the
Agent shall require, in form and substance satisfactory to the Agent and duly
executed and delivered by the respective parties thereto.

(b) Perfection of Liens. Evidence reasonably satisfactory to the Agent that the
Security Documents are effective to create in favor of the Agent a legal, valid
and enforceable first lien and security interest in such property and that all
filings, recordings, deliveries of instruments and other actions necessary or
desirable to protect and preserve such liens or security interests have been
duly effected.

(c) Survey. The Survey of the Land upon which such Vertical Commercial
Improvements are to be constructed or of such other property.

(d) Title. A current report from the Title Insurance Company covering the Land
upon which such Vertical Commercial Improvements are to be constructed or such
other property, or other evidence satisfactory to Agent, showing that title is
vested in a Borrower, and, if requested by Agent, true and accurate copies of
all documents listed as exceptions in such report or to such title.

(e) UCC Certification. A certification from the Title Insurance Company or other
person to the Agent that a search of the public records designated by the Agent
disclosed no conditional sales contracts, security agreements, chattel
mortgages, leases of personalty, financing statements or title retention
agreements which affect any property, rights or interests of such Borrower that
are or are intended to be subject to the security interest, assignments, and
mortgage liens created by the Security Documents relating to such property
except to the extent that the same are discharged prior to the inclusion of the
Security Documents relating to such property in the Collateral.

 

7



--------------------------------------------------------------------------------

(f) Management Agreement. If requested by Agent, a true copy of any Management
Agreement relating to such Vertical Commercial Improvements or such other
property, and if such Management Agreement is with MS Hospitality, L.P. or any
other Affiliate of a Borrower, an Assignment of Management Agreement and
Subordination.

(g) Leases. True copies of any Leases relating to such property requested by
Agent together with a Rent Roll for such property certified by the Borrower
owning such land as accurate and complete as of a recent date, and if any Lease
is to WECCR or any other Affiliate of a Borrower, a subordination of such Lease
to the Loan Documents in form and substance reasonably satisfactory to Agent.

(h) Certificates of Insurance. Each of (i) a current certificate of insurance as
to the insurance maintained by the Borrower owning such property or the Project
Contractor with respect to such Vertical Commercial Improvements (including
flood insurance if necessary) from the insurer or an independent insurance
broker, identifying insurers, types of insurance, insurance limits, and policy
terms; (ii) certified copies of all policies evidencing such insurance (or
certificates therefor signed by the insurer or an agent authorized to bind the
insurer); and (iii) such further information and certificates from the Borrower
owning the land on which such Vertical Commercial Improvements are to be
constructed or such other property, the Project Contractor, their insurers and
insurance brokers as the Agent may reasonably request, all of which shall be in
compliance with the requirements of this Agreement and the Security Deeds.

(i) Hazardous Substance Assessments. A hazardous waste site assessment report
concerning Hazardous Substances and asbestos on the Land relating to such
Vertical Commercial Improvements or such other property dated or updated not
more than three months prior to the inclusion of such property in the
Collateral, from an Environmental Engineer, such report to contain no
qualification except those that are acceptable to the Agent in its sole
discretion and to otherwise be in form and substance satisfactory to the Agent.

(j) Appraisal. In the event such property is to be included in the Borrowing
Base, an Appraisal of the proposed Vertical Commercial Improvements, assuming
completion in accordance with the Plans and Specifications, or such other
property in form and substance satisfactory to the Agent and dated not more than
three (3) months prior to the inclusion of the Security Documents relating to
the applicable Vertical Commercial Improvements or such other property in the
Collateral.

(k) Budget. If requested by Agent, the Project Budget for the proposed Vertical
Commercial Improvements.

(l) Construction Documents. If requested by Agent, a fully executed copy of the
Architect’s Contract and the Construction Contract for the proposed Vertical
Commercial Improvements.

(m) Plans and Specifications; Permit. If requested by Agent, one complete set of
the Plans and Specifications for the proposed Vertical Commercial Improvements
and copies of the Project Consents received through the date of inclusion of the
Security Documents for such Vertical Commercial Improvements in the Collateral.

 

8



--------------------------------------------------------------------------------

(n) Additional Documents. Such other documents, opinions, certificates, reports
or assurances as the Agent may reasonably require in its discretion.

Commercial Company Secured Term Loan Commitment. As to each Secured Term Loan
Lender, the amount equal to such Secured Term Loan Lender’s Commercial Company
Secured Term Loan Commitment Percentage of the aggregate principal amount of the
Secured Term Loans from time to time outstanding to Commercial Company.

Commercial Company Secured Term Loan Commitment Percentage. With respect to each
Secured Term Loan Lender, the percentage set forth on Schedule 1.1 hereto as
such Secured Term Loan Lender’s percentage of the aggregate Secured Term Loan to
Commercial Company, as the same may be changed from time to time in accordance
with the terms of this Agreement.

Commercial Company Secured Term Loan or Secured Term Loans. An individual
Secured Term Loan or the aggregate Secured Term Loans, as the case may be, made
by the Secured Term Loan Lenders hereunder to Commercial Company.

Commercial Company Secured Term Loan Note. A promissory note made by the
Borrowers in favor of a Secured Term Loan Lender in the principal face amount
equal to such Secured Term Loan Lender’s Secured Term Loan Commitment, in
substantially the form of Exhibit B-1 hereto.

Commercial Land. Collectively, the Developed Commercial Land and the Undeveloped
Commercial Land. The Commercial Land shall not include any of the Common Area
Land.

Commitment. With respect to each Lender, the aggregate of (a) the Revolving
Credit Commitment and (b) the Secured Term Loan Commitment.

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement.

Common Area Land. The Common Area Land shall be all land located within the
Woodlands Project which is now or hereafter used, designated or reserved for
amenities, green space, open space and infrastructure. As of the date hereof,
the Woodlands Project includes approximately 10,433 acres of Common Area Land.

Compliance Certificate. See §7.4(e).

Conference Center. The Woodlands Conference Center & Resort, including
approximately 440 guestrooms, 34 meeting rooms, 6 restaurants and related
facilities.

Conference Center Loan. The $36,100,000.00 loan agented by KeyBank to Commercial
Company secured by the Conference Center and guaranteed by Land Company.

 

9



--------------------------------------------------------------------------------

Consolidated or combined. With reference to any term defined herein, that term
as applied to the accounts of a Person and its Restricted Subsidiaries,
consolidated or combined in accordance with generally accepted accounting
principles.

Construction Contract. With respect to each Vertical Commercial Improvement, the
contract between a Borrower that owns the land upon which the applicable
Vertical Commercial Improvements are to be constructed, as the case may be, and
the applicable Project Contractor providing for the construction of the
applicable Vertical Commercial Improvements.

Construction Inspector. A firm of professional engineers or architects selected
by Borrowers and reasonably acceptable to the Agent.

Construction Schedule. With respect to each Vertical Commercial Improvement, the
schedule broken down by trade, job and subcontractor, of the estimated dates of
commencement and completion of construction of the Improvements, prepared by the
applicable Project Contractor, approved by the Agent.

Contribution Agreement. The Cross Reimbursement and Indemnity Agreement dated as
of July 31, 1997, between Commercial Company and Land Company, as amended, such
Agreement to be in form and substance satisfactory to the Agent.

Conversion Request. A notice given by the Borrowers to the Agent of their
election to convert or continue a Loan in accordance with §4.1.

Debt Service. For any period, the sum of all Interest Expense and mandatory
principal payments due (including, without limitation, because of the reductions
in Commitments pursuant to §3.6) and payable by the Borrowers and the Restricted
Subsidiaries during such period excluding any balloon payments due upon maturity
of any indebtedness.

Default. See §12.1

Developed Commercial Land. Developed Commercial Land shall mean the land
designated for commercial or multifamily use under the Master Plan of the
Woodlands Project with respect to which infrastructure development has been
substantially completed to such an extent that permits construction of Vertical
Commercial Improvements, and with respect to which the commencement of the
construction of Vertical Commercial Improvements has not yet commenced.

Developed Residential Land. Developed Residential Land shall mean that portion
of the Woodlands Project designated under the applicable Master Plan for
single-family residential or institutional use, schools, churches, nurseries or
day care centers or designated for gas stations, convenience stores or similar
retail uses or apartment use and other commercial uses and designated as part of
the Residential Land under the applicable Master Plan, for which a Municipal
Utility District has been established or has been applied for, with respect to
which infrastructure development has been substantially completed, and as to
which the commencement of construction of such single family housing,
institutional facilities or other improvements described above has not yet
commenced.

 

10



--------------------------------------------------------------------------------

Direct Costs. Direct Costs shall mean and include the Adjusted Value of the
Land, the costs of the Personal Property, and all labor, materials, fixtures,
machinery and equipment required to construct, equip and complete the Vertical
Commercial Improvements.

Disbursement Accounts. As defined in the Cash Collateral Account Agreement.

Distribution. With respect to any Person, the declaration or payment of any
cash, cash flow, dividend or distribution on or in respect of any shares of any
class of capital stock, partner’s interest, member’s interest or other
beneficial interest of such Person; the purchase, redemption, exchange or other
retirement of any shares of any class of capital stock, partner’s interest,
member’s interest or other beneficial interest of such Person, directly or
indirectly through a Restricted Subsidiary of such Person or otherwise; the
return of capital by a Person to its shareholders, partners, members or other
beneficial owners as such; or any other distribution on or in respect of any
shares of any class of capital stock, partner’s interest, member’s interest or
other beneficial interest of such Person.

Distribution Level 1. Distribution Level 1 shall exist as of any determination
date if (a) as of the most recent Quarterly Measurement Date, the ratio of Total
Indebtedness to Total Market Value Capitalization (determined pursuant to §9.1),
expressed as a percentage, is less than or equal to 50% (or 45% as of March 31,
2012 and thereafter), and (b) after giving effect to the aggregate of any and
all Distributions to the partners or other beneficial owners of the Borrowers
and Woodlands Operating Distributions and Partner Subordinated Debt Payments to
be paid or made, as applicable, the ratio of Total Indebtedness to Total Market
Value Capitalization, on a pro forma basis, shall be less than or equal to 50%
(or 45% as of March 31, 2012 and thereafter).

Distribution Level 2. Distribution Level 2 shall exist as of any determination
date if (a) as of the most recent Quarterly Measurement Date, the ratio of Total
Indebtedness to Total Market Value Capitalization (determined pursuant to §9.1),
expressed as a percentage, is less than or equal to 40%, and (b) after giving
effect to the aggregate of any and all Distributions to the partners or other
beneficial owners of the Borrowers and Woodlands Operating Distributions and
Partner Subordinated Debt Payments to be paid or made, as applicable, the ratio
of Total Indebtedness to Total Market Value Capitalization, on a pro forma
basis, shall be less than or equal to 40%.

Division Agreement. The Certificate of Merger of The Woodlands Commercial
Properties Company, L.P. and The Woodlands Land Development Company, L.P. dated
July 31, 1997 and the Plan of Merger attached thereto.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
in Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Revolving Credit Loan or Secured Term Loan which is made prior to
the Maturity Date is converted to a Loan of the other Type.

 

11



--------------------------------------------------------------------------------

Eligible Accounts Receivable. That portion of the Accounts Receivable which is
owned by a Borrower, subject to a Security Agreement, in which Agent has a
perfected first priority security interest, subject to no other security
interest, lien, charge or other encumbrance of any nature, evidenced by
promissory notes or other documentation acceptable to Agent, and consisting of
accounts which have payment terms acceptable to the Agent and which: (i) are and
shall be created in the ordinary course of business of the Borrowers, except
with respect to Accounts Receivable described in (ix) below so long as Land
Company and Account Debtor are in compliance with (A) through (D) described
therein; (ii) arise from a complete bona fide transaction and which require no
further act under any circumstances on the part of any Borrower to make such
receivable payable by the Account Debtor; (iii) are not subject to dispute,
offset or counterclaim; (iv) do not arise out of any transaction with an Account
Debtor which is insolvent or the subject of any bankruptcy or insolvency
proceedings of any kind or of any other proceeding or action, threatened or
pending, which might have a material adverse effect on the financial condition
of such Account Debtors; (v) conform to all representations and warranties made
by Borrowers in this Agreement and the other Loan Documents; (vi) have not
remained unpaid for more than thirty (30) days from any payment date; (vii) do
not arise out of any transaction with any affiliate of either Borrower, the
General Partner, a Second Tier Partner, a Third Tier Partner, any Guarantor or
any affiliate thereof; (viii) are owed by Account Debtors located within the
United States of America; (ix) with respect to each Municipal Utility District
Contract, (A) Land Company is in full compliance with the applicable CON-10
necessary to give rise to the obligation of the applicable Municipal Utility
District to purchase the relevant facilities in accordance with the applicable
CON-10, including without limitation the terms and conditions set forth in the
applicable Policy Manual for Construction or Acquisition of Facilities,
(B) except with respect to Accounts Receivable related to the San Jacinto River
Authority contracts, Land Company has obtained and delivered to the Agent a copy
of the executed confirmatory letter of such Municipal Utility District’s
obligation contemplated by the applicable Policy, (C) the obligation of the
applicable Municipal Utility District to acquire the “facility” has not lapsed
or expired, and (D) Land Company has delivered satisfactory evidence to the
Agent that each Municipal Utility District Contract does not exceed the
applicable Municipal Utility District’s authority to issue bond indebtedness to
satisfy the Municipal Utility District’s obligations under the applicable
Municipal Utility District Contract; and (x) are not determined by the Majority
Lenders in their sole discretion to be otherwise ineligible for any other reason
(it nevertheless being understood that the receivables described in (i) through
(ix) above shall be included as part of the Collateral). Eligible Accounts
Receivable shall in no event include any Investments of the type described in
§8.3(k).

Eligible Assignee. (a) a Lender or any Affiliate or Related Fund of such Lender;
(b) a commercial bank; (c) a savings and loan association or savings bank; or
(d) an insurance company, financing company, other financial institution, fund
or institutional investor experienced in real estate lending or investing in
loans similar to the Loans in the ordinary course of its business reasonably
acceptable to Agent and Borrower; provided that an Eligible Assignee shall not
include any Borrower or any of their Affiliates or Restricted Subsidiaries or
Unrestricted Subsidiaries.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by a Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

 

12



--------------------------------------------------------------------------------

Environmental Engineer. A firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of the Hazardous Substances and related environmental matters and
reasonably acceptable to the Agent.

Environmental Laws. See §6.20(a).

Equity Offering. The issuance and sale by a Borrower subsequent to the date of
this Agreement of any partnership interests or equity securities of such
Borrower to investors other than the then current partners.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time, and all regulations and formal guidance issued
thereunder.

ERISA Affiliate. Any Person which is treated as a single employer with a
Borrower under §414 of the Code or §4001 of ERISA, and any predecessor entity of
any of them.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA as to which the requirement of notice
has not been waived or any other event with respect to which a Borrower or an
ERISA Affiliate could have liability under §4062(e) or §4063 of ERISA.

Event of Default. See §12.1.

Excess Cash Flow. With respect to the Borrowers on a combined basis for any
fiscal year period, an amount equal to the Operating Cash Flow of the Borrowers,
minus (a) the sum of all interest and mandatory principal payments due and
payable with respect to the Loans for such period, minus (b) mandatory interest
and principal payments due and payable during such period on other permitted
Indebtedness of the Borrowers for such period, and minus (c) Vertical
Development Costs incurred during the applicable test period.

Exiting Lenders. See §1.3.

Extension Request. See §4.15.

Federal Funds Effective Rate. For any day, the rate per annum (rounded to the
nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate”, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for such day on such transactions received by the
Agent from three (3) Federal funds brokers of recognized standing selected by
the Agent.

Fees. The fees payable to either Borrower pursuant to any management agreements
relating to the Woodlands Project or any part thereof, and easement usage fees
payable to Commercial Company pursuant to the agreements commonly known as the
TCI Easement Agreement.

 

13



--------------------------------------------------------------------------------

Fixed Charge Coverage Ratio. As of each Quarterly Measurement Date the ratio of
(a) sum of (i) the Operating Cash Flow of the Borrowers for the Test Period
minus (ii) the Non-Recurring Amount for the Test Period to (b) the Debt Service
for the Test Period.

Funding Agreement. The Funding Agreement effective as of July 31, 1997 among
Borrowers and the other parties thereto regarding contributions, distributions
and loans, as amended by that certain First Amendment to Funding Agreement
effective as of November 24, 2004.

Funding Subordination and Standstill Agreement. The Second Amended and Restated
Subordination and Standstill Agreement dated of even date herewith, by and among
Agent, Commercial Company and Land Company relating to the Funding Agreement, as
the same may be modified or amended.

General Partner. Collectively, TWLDC Holdings GP and TWCPC Holdings GP.

Generally Accepted Accounting Principles. Principles that are (a) consistent
with the principles promulgated or adopted by the Financial Accounting Standards
Board and its predecessors, as in effect from time to time and (b) consistently
applied with past financial statements of the Borrower adopting the same
principles; provided that a certified public accountant would, insofar as the
use of such accounting principles is pertinent, be in a position to deliver an
unqualified opinion (other than a qualification regarding changes in generally
accepted accounting principles) as to financial statements in which such
principles have been properly applied.

Golf Courses. The golf courses (including the clubhouses, swimming pools,
driving ranges, tennis courts and other related amenities) commonly known as the
Carlton Woods Nicklaus Golf Course and the Tom Fazio Carlton Woods Creekside
Golf Course, together with any new golf courses that are developed and opened
within the Woodlands Project and are included within the Collateral.

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by a Borrower of any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor Contribution Agreement. That certain Contribution Agreement dated of
even date herewith among Borrowers, the Guarantors and each additional Person
which may become a Guarantor which may hereafter become a party thereto, as the
same may be modified, amended or ratified from time to time.

Guarantors. Woodlands Operating, Town Center Development Company, L.P. and Town
Center Development Company GP, L.L.C., and any Person which may become a
guarantor of the Obligations after the date hereof.

Guaranty. The Unconditional Guaranty of Payment and Performance made by the
Guarantors and each Person which becomes a Guarantor pursuant to §5.6 in favor
of the Agent and the Lenders, as the same may be modified, amended, ratified or
confirmed, such Guaranty to be in form and substance satisfactory to the Agent.

 

14



--------------------------------------------------------------------------------

Hazardous Substances. See §6.20(b).

Hedge Obligations. All obligations of Borrowers to any Lender or an Affiliate of
a Lender to make any payments (including, without limitation, any payments due
upon a termination or default) under any agreement with respect to an interest
rate swap, collar, cap or floor or a forward rate agreement or other agreement
regarding the hedging of interest rate risk exposure executed in connection with
the satisfaction of the condition set forth in §7.24, and any confirming letter
executed pursuant to such hedging agreement, all as amended, restated or
otherwise modified. Nothing herein shall require the Borrowers to obtain any
such agreement from any Lender or an Affiliate of a Lender.

Highest Lawful Rate. With respect to Agent or any Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Obligations under
laws applicable to Agent or such Lenders which are currently in effect or, to
the extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow. On each day, if any, that Texas law establishes the
Highest Lawful Rate, the Highest Lawful Rate shall be the “weekly ceiling” (as
defined in Section 303 of the Texas Finance Code) for that day.

Howard Hughes Group. The Howard Hughes Company, LLC, a Delaware limited
liability company.

Improvements. The improvements to be constructed on the Land for any Vertical
Commercial Improvements in accordance with the Plans and Specifications
therefor.

Income Producing Properties. Income producing properties owned by Commercial
Company or Land Company or their Restricted Subsidiaries located within the
Woodlands Project or, with the approval of the Agent, adjacent thereto.

Indebtedness. All obligations, contingent and otherwise, that in accordance with
Generally Accepted Accounting Principles should be classified upon the obligor’s
balance sheet as liabilities, or to which reference should be made by footnotes
thereto, including in any event and whether or not so classified: (a) all debt
and similar monetary obligations, whether direct or indirect; (b) all
liabilities secured by any mortgage, pledge, security interest, lien, charge or
other encumbrance existing on property owned or acquired subject thereto,
whether or not the liability secured thereby shall have been assumed; (c) all
guarantees, endorsements and other contingent obligations whether direct or
indirect in respect of indebtedness of others, including any obligation to
supply funds to or in any manner to invest directly or indirectly in a Person,
to purchase indebtedness, or to assure the owner of indebtedness against loss
through an agreement to purchase goods, supplies or services for the purpose of
enabling the debtor to make payment of the indebtedness held by such owner or
otherwise, and the obligation to reimburse the issuer in respect of any letter
of credit; (d) any obligation as a lessee or obligor under a Capitalized Lease;
(e) all obligations with respect to letters of credit or similar instruments
issued by a

 

15



--------------------------------------------------------------------------------

Person; (f) all subordinated debt; and (g) all indebtedness, obligations or
other liabilities under or with respect to (i) interest rate swap, collar, cap
or similar agreements providing interest rate protection and (ii) foreign
currency exchange agreements. Indebtedness shall not include current liabilities
of the Borrowers or their respective Restricted Subsidiaries or Unrestricted
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services. Indebtedness shall also
include loans made pursuant to the Funding Agreement and the Partner
Subordinated Debt; provided, however, that loans made pursuant to the Funding
Agreement and the Partner Subordinated Debt shall be excluded from Indebtedness
so long as no Event of Default exists, and no default, material
misrepresentation or breach of warranty has occurred under the Funding
Subordination and Standstill Agreement or the Partner Subordination and
Standstill Agreement.

Indemnity Agreement. The Indemnity Agreement Regarding Hazardous Materials, made
by the Borrowers in favor of the Agent and the Lenders, as the same may be
modified or amended, pursuant to which the Borrowers agree to indemnify the
Agent and the Lenders with respect to Hazardous Substances and Environmental
Laws, such Indemnity Agreement to be in form and substance satisfactory to the
Agent.

Indirect Costs. Indirect Costs shall mean and include title insurance report
fees, survey charges, engineering fees, architectural fees, real estate taxes,
appraisal costs, commitment fees and interest payable to the Lenders under the
Loan with respect to the Vertical Commercial Improvements, premiums for
insurance, marketing, advertising and leasing costs, brokerage commissions,
legal fees, accounting fees, overhead and administrative costs, and all other
expenses which are expenditures relating to Vertical Commercial Improvements and
are not Direct Costs.

Interest Cap. See §7.24.

Interest Expense. For any period, the sum of all actual interest expense
(excluding capitalized interest funded pursuant to a construction loan but
including all other capitalized interest) due and payable by the Borrowers and
the Restricted Subsidiaries during such period. Interest Expense shall include
interest paid by the Borrowers and Land Company, respectively, with respect to
loans made pursuant to the Funding Agreement and the Partner Subordinated Debt;
provided, however, that payments or accruals of interest by the Borrowers or
Land Company with respect to loans made pursuant to the Funding Agreement and
the Partner Subordinated Debt, as applicable, shall be excluded from Interest
Expense so long as no Event of Default exists, and no default, material
misrepresentation or breach of warranty has occurred under the Funding
Subordination and Standstill Agreement or the Partner Subordination and
Standstill Agreement.

Interest Payment Date. The first day of each calendar month during the term of
such Loan.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such Loan and ending one, two, three or six
months

 

16



--------------------------------------------------------------------------------

thereafter, and (b) thereafter, each period commencing on the day following the
last day of the next preceding Interest Period applicable to such LIBOR Loan and
ending on the last day of one of the periods set forth above, as selected by the
Borrowers in a Conversion Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, that Interest Period shall end and
the next Interest Period shall commence on the next preceding or succeeding
LIBOR Business Day as determined conclusively by the Agent in accordance with
the then current bank practice in the applicable LIBOR interbank market;

(ii) if the Borrowers shall fail to give notice as provided in §4.1, the
Borrowers shall be deemed to have requested a conversion of the affected LIBOR
Rate Loan to a Base Rate Loan on the last day of the then current Interest
Period with respect thereto; and

(iii) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date.

Investment. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person, all loans,
advances, or extension of credit to, or contributions to the capital of, any
other Person, all purchases of the securities or business or integral part of
the business of any other Person and commitments to make such purchases, all
interests in real property, and all other investments; provided, however, that
the term “Investment” shall not include (i) equipment, inventory and other
tangible personal property acquired in the ordinary course of business, or
(ii) current trade and customer accounts receivable for services rendered in the
ordinary course of business and payable in accordance with customary trade
terms. In determining the aggregate amount of Investments outstanding at any
particular time: (a) the amount of any investment represented as a guaranty
shall be taken at not less than the principal amount of the obligations
guaranteed and still outstanding; (b) there shall be included as an Investment
all interest accrued with respect to Indebtedness constituting an Investment
unless and until such interest is paid; (c) there shall be deducted in respect
of each such Investment any amount received as a return of capital (but only by
repurchase, redemption, retirement, repayment, liquidating dividend or
liquidating distribution); (d) there shall not be deducted in respect of any
Investment any amounts received as earning on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (b) may be deducted when paid; and (e) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.

Joinder Agreement. The Joinder Agreement with respect to the Guaranty and
Guarantor Contribution Agreement to be executed and delivered pursuant to §5.6
by any Person required to become a Guarantor thereunder, such Joinder Agreement
to be substantially in the form of Exhibit “H” hereto.

KeyBank. KeyBank National Association, a national banking association, and its
successors by merger.

 

17



--------------------------------------------------------------------------------

Land. With respect to each Vertical Commercial Improvement, the real estate upon
which the Vertical Commercial Improvements are to be constructed.

Land Assets. Collectively, the Residential Land and the Commercial Land.

Land Company. As defined in the preamble hereto.

Land Company Secured Term Loan Commitment. As to each Secured Term Loan Lender,
the amount equal to such Secured Term Loan Lender’s Land Company Secured Term
Loan Commitment Percentage of the aggregate principal amount of the Secured Term
Loans to Land Company from time to time outstanding.

Land Company Secured Term Loan Commitment Percentage. With respect to each
Secured Term Loan Lender, the percentage set forth on Schedule 1.1 hereto as
such Secured Term Loan Lender’s percentage of the aggregate Secured Term Loans
to Land Company, as the same may be changed from time to time in accordance with
the terms of this Agreement.

Land Company Secured Term Loan or Loans. An individual Secured Term Loan or the
aggregate Secured Term Loans, as the case may be, made by the Secured Term Loan
Lenders hereunder to Land Company.

Land Company Secured Term Loan Note. A promissory note made by the Borrowers in
favor of a Secured Term Loan Lender in the principal face amount equal to such
Secured Term Loan Lender’s Land Company Secured Term Loan Commitment, in
substantially the form of Exhibit B-2 hereto.

Lead Arranger. KeyBanc Capital Markets.

Leases. Leases, licenses and agreements whether written or oral, relating to the
use of occupation of space in or on the Building or on the Real Estate.

Lease Summaries. Summaries of the material terms of the Leases.

Lenders. KeyBank, the other Lenders a party hereto, and any other Person who
becomes an assignee of any rights of a Lender pursuant to §18; and collectively,
the Revolving Credit Lenders and the Secured Term Loan Lenders.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in the London interbank market.

LIBOR Lending Office. Initially, the office of each Lender designated as such in
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate. For any LIBOR Rate Loan for any Interest Period, the greater of
(a) the average rate (rounded to the nearest 1/100th) as shown in Reuters Screen
LIBOR01 Page (or any successor service, or if such Person no longer reports such
rate as determined by Agent, by another commercially available source providing
such quotations approved by Agent) at which

 

18



--------------------------------------------------------------------------------

deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations, and (b) one
percent (1%). If such service or such other Person approved by Agent no longer
reports such rate or Agent determines in good faith that the rate so reported no
longer accurately reflects the rate available to Agent in the London Interbank
Market, Agent may select a replacement index. For any period during which a
Reserve Percentage shall apply, the LIBOR Rate with respect to LIBOR Rate Loans
shall be equal to the amount determined above divided by an amount equal to 1
minus the Reserve Percentage.

LIBOR Rate Loans. Collectively, the Revolving Credit LIBOR Rate Loans and the
Secured Term LIBOR Rate Loans.

Liens. See §8.2.

Liquidity. As of any date of determination, the sum of (a) the Borrowers’ Cash
plus (b) the amount of the Revolving Credit Loans available to be borrowed by
Land Company as of such Quarterly Measurement Date plus (c) the budgeted cash
available for Distribution for the two (2) Quarterly Measurement Dates for the
next two(2) full calendar quarters following the date of determination as a
result of operations of the Borrowers during the fiscal quarters ending on such
next two (2) Quarterly Measurement Dates (based on the budget for such period
approved by Agent pursuant to §7.4(k) and pro forma projection of compliance
with the requirements to meet Distribution Level 1 or Distribution Level 2).

Loan Documents. This Agreement, the Notes (if any), the Security Documents, the
Guarantor Contribution Agreement, the Joinder Agreements and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of any Borrower or any Guarantor in connection with the Loans.

Loan or Loans. Collectively, the Revolving Credit Loans and the Secured Term
Loans.

Loan Request. See §2.6.

Majority Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is more than fifty percent (50%) of the total Commitments.

Management Agreements. Agreements, whether written or oral, providing for the
management of all or any portion of the Mortgaged Properties.

Market Value Net Worth. As of any date of determination, the sum of (a) Total
Market Value Capitalization as of such date minus (b) the aggregate Total
Indebtedness of the Borrowers and their respective Restricted Subsidiaries.

Master Plan. The Master Plan for the Woodlands Project.

 

19



--------------------------------------------------------------------------------

Material Agreements. Collectively, the Master Plan, the documents and agreements
governing the Associations, and, to the extent any rights thereunder are a part
of the Collateral, any of the Municipal Utility District Contracts, the Note
Receivables and the partnership agreements or other organizational documents
pursuant to which rights have been pledged to Agent pursuant to an Assignment of
Interests.

Material Assets. Collectively, (a) Commercial Land sold in one transaction or a
series of related transactions to the same Person (which for the purposes hereof
shall include affiliated or related entities) for an aggregate purchase price of
more than $30,000,000.00 within any twelve (12) month period, (b) Residential
Land sold in one transaction or a series of related transactions to the same
Person (which for the purposes hereof shall include affiliated or related
entities) involving 750 or more contiguous single family lots within any twelve
(12) month period, or (c) Land Assets sold for an aggregate purchase price of
more than $30,000,000.00 within any twelve (12) month period to one or more
Unrestricted Subsidiaries.

Maturity Date. March 29, 2014, as the same may be extended by the Borrowers as
provided in §4.15, or such earlier date on which the Loans shall become due and
payable pursuant to the terms hereof.

Mortgaged Property or Mortgaged Properties. Collectively, the Real Estate of
Borrowers which is security for the Obligations pursuant to the Security Deeds.

MS Hospitality Management Fee. The fees payable to MS Hospitality, L.P. pursuant
to that certain Management Agreement dated March 20, 2002, as amended, between
WECCR and MS Hospitality, L.P. with respect to the management of the Conference
Center.

MSREF. The Morgan Stanley Real Estate Fund II, L.P., a Delaware limited
partnership.

MSREF Group. MSREF, MS/TWC Joint Venture, MS TWC, Inc., Morgan Stanley Real
Estate Investors, L.P., MSREF II 892 Investors - B, L.P. and any co-investment
partnership between an Affiliate of the general partner of MSREF and a major
limited partner of MSREF formed to co-invest alongside MSREF pursuant to an
existing co-investment agreement.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) or
§4001(a)(3) of ERISA or §414(f) of the Code maintained or contributed to by a
Borrower or any ERISA Affiliate.

Municipal Utility District Contracts. The Municipal Utility District Contracts
and the Road Utility District Contracts included within MUD Contracts and Note
Receivables in Schedule 1.2 hereto.

Net Income (or Deficit). With respect to any Person, for any fiscal period, the
net income (or deficit) of such Person, after deduction of all expenses, taxes
and other proper charges, determined in accordance with Generally Accepted
Accounting Principles.

Non-Recourse Indebtedness. Indebtedness of a Person which is secured by one or
more parcels of Real Estate and related personal property or interests therein
and is not a general obligation of such Person, the holder of such Indebtedness
having recourse solely to the parcels

 

20



--------------------------------------------------------------------------------

of Real Estate securing such Indebtedness, the Building and any leases thereon
and the rents and profits thereof securing such Indebtedness, subject to such
exceptions for fraud or material misrepresentation, misapplication of rents or
misappropriation of funds (including insurance proceeds or condemnation awards),
environmental issues, any loss of collateral due to forfeiture as a result of
any criminal or quasi-criminal activity, springing recourse obligations due to
voluntary or involuntary bankruptcy, encumbrances or transfers of interests or
assets in violation of loan documents, or amendment, dissolution or other
modifications or failures to follow organizational documents, and other
customary matters as Agent may reasonably approve; provided, however, that the
amount of any claims for liability with respect to any springing recourse
obligations to the extent that a Person becomes liable therefor shall not be
considered Non-Recourse Indebtedness.

Non-Recurring Amount. For any period, the sum of (a) any amounts included in
Operating Cash Flow which are attributable to the non-recurring sale of
income-producing assets (other than land sales) minus (b) any such amounts from
such a sale of completed Vertical Commercial Improvements the construction of
which commenced after the date of the Existing Credit Agreement which are in
excess of the cost basis (exclusive of land) of such Vertical Commercial
Improvements and minus (c) the market value of the land attributable to such
Vertical Commercial Improvements.

Note Receivables. The notes payable to Commercial Company or Land Company and
all proceeds of the foregoing, as more particularly described on Schedule 1.6
hereto and which are subject to the Security Agreement to which Commercial
Company or Land Company is a party, together with any additional notes payable
to Commercial Company or Land Company and all proceeds of the foregoing
hereafter approved by Agent in writing for inclusion as a Note Receivable and
which is subject to a Security Agreement.

Notes. Collectively, the Revolving Credit Notes and the Secured Term Loan Notes,
if any.

Notice. See §19.

Obligations. All indebtedness, obligations and liabilities of the Borrowers and
the Guarantors to any of the Lenders and the Agent, individually or
collectively, under this Agreement or any of the other Loan Documents or in
respect of any of the Loans or the Notes, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Operating Cash Flow. For any period, an amount equal to the sum of (a) the
Operating Income of a Borrower for such period minus (b) the Operating Expenses
of a Borrower for such period.

 

21



--------------------------------------------------------------------------------

Operating Expenses. For any period, all expenses of a Borrower directly
attributable to the operation of such Borrower or the operation, repair and/or
maintenance of the Property (if applicable) including, without limitation,
taxes, insurance premiums, management fees, payments to third party suppliers,
marketing and operating expenses, capital expenditures for maintenance or
improvement of income producing properties, general and administrative expenses
and all land and lot development expenditures (other than the amounts expended
in respect of construction of Vertical Commercial Improvements) including,
without limitation, amounts reimbursable under Municipal Utility District
Contracts. For the purposes of this Agreement, Operating Expenses shall not
include any Foreign, U.S., state and local income taxes, franchise taxes or
other taxes based on the income imposed on a Borrower generally and not as owner
of the Property, depreciation and any other non-cash expenditures of a Borrower,
or any payment of principal or interest with respect to the Obligations or other
Indebtedness or other fees or charges payable under the Loan Documents (except
that appraisals and cost reimbursements to the Agent or the Lenders shall be
Operating Expenses). Operating Expenses shall be determined on the basis of
sound cash basis accounting practices applied on a consistent basis, modified as
described above, and consistent with the manner in which they have previously
been calculated and provided to the Lenders. Operating Expenses shall not
include expenses of a Borrower’s Restricted Subsidiaries and Unrestricted
Subsidiaries or costs of Vertical Commercial Improvements.

Operating Income. For any period, all revenue or receipts derived by a Borrower
from any source, including, without limitation (as applicable), net proceeds of
sales, exchanges or transfers of Residential Land, Commercial Land and
income-producing properties or interests therein, partnership distributions,
dividends, management and other fees or similar payments, payments received on
Accounts Receivable, interest income, rents and profits, operating expense and
real estate tax expense reimbursements, escalations, percentage rents,
administrative and supervisory fees, insurance proceeds and condemnation awards
(other than proceeds and condemnation awards that are applied to Indebtedness by
a lender or are used to restore and rebuild improvements) and any other
extraordinary, non-recurring or miscellaneous revenues, but excluding capital
contributions from a Borrower’s partners and net proceeds of new construction
and development financings or any borrowings of the Loans. Operating Income
shall be determined on the basis of sound cash basis accounting practices
applied on a consistent basis, modified as provided above and consistent with
the manner in which they have previously been calculated and provided to the
Lenders. Operating Income shall not include gross income of Restricted
Subsidiaries and Unrestricted Subsidiaries of a Borrower, but instead the amount
distributed to such Borrower.

Original Credit Agreement. As defined in the recitals.

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

Partial Interest. The ownership interest (determined based on its right to
receive cash flow and other distributions) of Land Company or Commercial
Company, whether such interest is evidenced by a partnership interest or
otherwise, in certain Persons which own office, retail, research/industrial and
multifamily rental properties more particularly described in Schedule 1.4
hereto, together with such additional interests as may hereafter be added as
provided in §7.17. For the purposes of calculating compliance with financial
covenants, a Partial Interest shall sometimes be expressed as a percentage
interest in the underlying Income Producing Property.

 

22



--------------------------------------------------------------------------------

Partner Subordinated Debt. The principal amount of the indebtedness evidenced by
that certain Amended and Restated Promissory Note dated as of November 30, 2004,
in the sum of $250,000.00, made by Land Company in favor of MS TWC, Inc.; that
certain Amended and Restated Promissory Note dated as of November 30, 2004, in
the sum of $14,125,000.00, made by Land Company in favor of MS/TWC Joint
Venture; and that certain Amended and Restated Promissory Note dated as of
November 30, 2004, in the sum of $10,625,000.00, made by Land Company in favor
of TWC Land Development.

Partner Subordinated Debt Payments. The amount of all payments made by Land
Company on the Partner Subordinated Debt to MS TWC, Inc., MS/TWC Joint Venture
and TWC Land Development during any period.

Partner Subordination and Standstill Agreement. The First Amended and Restated
Subordination and Standstill Agreement dated of even date herewith, by and among
Agent, Land Company and the holders of the Partner Subordinated Debt relating to
the Partner Subordinated Debt, as the same may be modified or amended.

Partnerships. The Persons described on Schedule 1.5 hereto in which a Borrower
has an ownership interest, together with each other Person in which a Borrower
may hereafter obtain an ownership interest which is a Restricted Subsidiary.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Performance Obligations. Letters of credit issued on behalf of a Borrower or one
of its Restricted Subsidiaries to, or a guaranty provided by a Borrower or
Restricted Subsidiary to, a governmental authority, the purpose of which is to
assure completion by a Borrower or such Restricted Subsidiary of the development
or maintenance of land improvements.

Permitted Excess Cash Flow Investments. Investments permitted pursuant to
§8.3(a)-(g), the investments permitted pursuant to §8.3(h) and (i) (regardless
of whether such Investment is deposited with Agent or any other Person), and
such other investments as the Agent may reasonably approve.

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

Person. Any individual, corporation, partnership, limited liability company,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

 

23



--------------------------------------------------------------------------------

Personal Property. With respect to each Vertical Commercial Improvements, all
materials, furnishings, fixtures, furniture, machinery, equipment and all items
of tangible personal property now or hereafter owned or acquired by a Borrower,
wherever located, and either (i) to be located on or incorporated into the
applicable Vertical Commercial Improvements, (ii) used in connection with the
construction of the applicable Vertical Commercial Improvements or (iii) to be
used in connection with the operation or maintenance of the applicable Vertical
Commercial Improvements.

Plan. An Employee Benefit Plan, Multiemployer Plan and/or Guaranteed Pension
Plan.

Plans and Specifications. The final and/or permitted detailed architectural,
structural, mechanical, electrical, landscaping, erosion control, grading,
utility and other plans and specifications for the applicable Vertical
Commercial Improvements prepared by the Project Architect.

Principal Financial Officer. The primary officer or the authorized agent of the
Borrowers, the General Partners, the Second Tier Partners, or the Third Tier
Partners responsible for the preparation and certification of financial
statements.

Project Architect. With respect to each Vertical Commercial Improvements, the
licensed professional architect retained by a Borrower to design such Vertical
Commercial Improvements and prepare the Plans and Specifications therefor, and
supervise the construction of such Vertical Commercial Improvements.

Project Budget. The budget for total estimated Project Costs for Vertical
Commercial Improvements in such form as the Agent may reasonably request.

Project Consents. All approvals, consents, waivers, orders, agreements,
acknowledgments, authorizations, permits and licenses required under applicable
Requirements or under the terms of any agreement, restriction, covenant or
easement affecting Vertical Commercial Improvements, or otherwise necessary or
desirable, for the ownership and acquisition of Vertical Commercial
Improvements, the construction and equipping of the Improvements, and the use,
occupancy and operation of Vertical Commercial Improvements following completion
of construction of the Improvements, whether obtained from a governmental
authority or any other Person.

Project Contractor. With respect to each Vertical Commercial Improvements, the
general contractor hired by a Borrower to construct the Vertical Commercial
Improvements.

Project Costs. For each Vertical Commercial Improvements, the sum of all Direct
Costs and Indirect Costs that will be incurred by a Borrower in connection with
the construction, equipping and completion of the Improvements and the operation
and carrying of such Vertical Commercial Improvements through stabilization.

Properties under Construction. Vertical Commercial Improvements under
construction; provided that a property shall cease to be under construction and
eligible for inclusion in the Borrowing Base as a Property Under Construction
upon the earlier to occur of (a) eighteen months following the commencement of
construction and (b) six (6) months after the issuance of a shell certificate of
occupancy or an equivalent thereto for such improvements.

 

24



--------------------------------------------------------------------------------

Property. Collectively, the Accounts Receivable, the Residential Land, the
Commercial Land, the Common Area Land, the Golf Courses, the Qualifying Income
Properties, the Partial Interests, the Properties under Construction, the Income
Producing Properties and the Fees.

Qualifying Income Properties. Income Producing Properties that satisfy the terms
of §5.2 and §7.19. The initial Qualifying Income Properties are more
particularly described in Schedule 1.3 hereto. The Qualifying Income Properties
may include the Conference Center to the extent the Borrowers satisfy the
conditions to the inclusion of the Conference Center as a Borrowing Base Asset.

Quarterly Measurement Date. Each December 31, March 31, June 30 and September 30
during the term of the Agreement, with the first Quarterly Measurement Date
occurring December 31, 2010.

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by the Borrowers, any of their respective Restricted Subsidiaries, a
Guarantor or any of the Partnerships.

Register. See §18.2.

Related Fund. With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.

Release. See §6.20(c) (iii).

Rent Roll. A report prepared and certified by a Borrower showing for each
property its type, occupancy status, lease expiration date, lease rent and other
information in substantially the form presented to the Lenders prior to the date
hereof or in such other form as may have been approved by the Agent, such
approval not to be unreasonably withheld.

Requirements. Any law, ordinance, code, order, rule or regulation of any
governmental authority relating in any way to the acquisition, ownership,
construction, use, occupancy and operation of Vertical Commercial Improvements
before, during and following the completion thereof, including those relating to
subdivision control, zoning, building, use and occupancy, fire prevention,
health, safety, sanitation, handicapped access, historic preservation and
protection, tidelands, wetlands, flood control, access and earth removal, and
all Environmental Laws.

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

 

25



--------------------------------------------------------------------------------

Residential Land. Collectively, the Developed Residential Land and the
Undeveloped Residential Land. The Residential Land shall not include any of the
Common Area Land.

Restricted Subsidiary. A Restricted Subsidiary shall mean (a) any corporation,
association, partnership, limited liability company, trust, or other business
entity of which the designated parent (i) shall be the general partner, managing
member, controlling shareholder or similar controlling Person of such entity,
(ii) shall own directly or indirectly through a Person or Persons at least fifty
percent (50%) (by number of votes or controlling interests) of the outstanding
Voting Interests and (iii) shall have control over all major decisions
(including the decision to sell or encumber such Person’s assets) and day-to-day
operations of such entity, and (b) any other entity the accounts of which are
consolidated with the accounts of a Borrower in accordance with Generally
Accepted Accounting Principles; provided that such Borrower has not elected that
such entity be an Unrestricted Subsidiary as permitted in this Agreement.
Notwithstanding the foregoing, Stewart Title of Montgomery County, Inc. shall
not constitute a Restricted Subsidiary.

Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.

Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
to Land Company, as the same may be changed from time to time in accordance with
the terms of this Agreement.

Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the aggregate Revolving Credit Commitments of all of the
Revolving Credit Lenders, as the same may be changed from time to time in
accordance with the terms of this Agreement.

Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the LIBOR Rate.

Revolving Credit Lenders. Collectively, the Lenders which have a Revolving
Credit Commitment, such Revolving Credit Lenders being identified on Schedule
1.1 hereto.

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, to be made by the
Revolving Credit Lenders hereunder as more particularly described in §2.

Revolving Credit Note or Notes. A promissory note or notes made by the Borrowers
in favor of a Revolving Credit Lender in the principal face amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment, or if less, the
outstanding amount of all Revolving Credit Loans made by such Revolving Credit
Lender, in substantially the form of Exhibit A-2 hereto.

 

26



--------------------------------------------------------------------------------

Second Tier Partners. Collectively, TWLDC Holdings and TWCPC Holdings.

Secured Term Base Rate Loans. The Secured Term Loans bearing interest by
reference to the Base Rate.

Secured Term LIBOR Rate Loans. The Secured Term Loans bearing interest by
reference to the LIBOR Rate.

Secured Term Loan or Secured Term Loans. An individual Secured Term Loan or the
aggregate Secured Term Loans, as the case may be, in the maximum principal
amount of $170,000,000.00 made by the Secured Term Loan Lenders hereunder.

Secured Term Loan Commitment. As to each Secured Term Loan Lender, the amount
equal to such Secured Term Loan Lender’s percentage set forth on Schedule 1.1 of
the aggregate principal amount of the Secured Term Loans from time to time
outstanding.

Secured Term Loan Commitment Percentage. With respect to each Secured Term Loan
Lender, the percentage set forth on Schedule 1.1 hereto as such Secured Term
Loan Lender’s percentage of the aggregate Secured Term Loans, as the same may be
changed from time to time in accordance with the terms of this Agreement.

Secured Term Loan Lenders. Collectively, the Lenders which have a Secured Term
Loan Commitment, such Secured Term Loan Lenders being identified on Schedule 1.1
hereto.

Secured Term Loan Notes. Collectively, the Commercial Company Secured Term Loan
Notes and the Land Company Secured Term Loan Notes, if any.

Security Agreements. Collectively the Collateral Assignment of Documents from
Commercial Company to the Agent for the benefit of the Lenders and the
Collateral Assignment of Documents from Land Company to the Agents for the
benefit of the Lenders, as the same may be modified or amended, pursuant to
which the Accounts Receivable and the Fees have been pledged as security for the
Obligations, such Security Agreements to be in form and substance satisfactory
to the Agent.

Security Deeds. The Deeds of Trust from a Borrower or Stibbs (which has been
assumed by Land Company pursuant to the Assumption Agreement), to the Agent for
the benefit of the Lenders (or to trustees named therein acting on behalf of the
Agent for the benefit of the Lenders), as the same may be modified or amended,
pursuant to which a Borrower has conveyed a Mortgaged Property as security for
the Obligations, such Security Deeds to be in form and substance satisfactory to
the Agent.

Security Documents. The Security Deeds, the Assignments of Rents and Leases, the
Assignment of Management Agreements and Subordination, the Assignment of
Interests, the Assignment of Project Documents, the Security Agreements, the
Assignment of Hedge, the Cash Collateral Account Agreement, the Indemnity
Agreement, the Guaranty, the Assumption Agreement, and any further collateral
assignments to the Agent for the benefit of the Lenders, including, without
limitation, UCC-1 financing statements executed and delivered in connection
therewith.

 

27



--------------------------------------------------------------------------------

Short-term Investments. Investments described in subsections (a) through (g),
inclusive, of §8.3.

Speculative Development. Development of Commercial Land or Residential Land for
office, retail or research/industrial use which is less than seventy percent
(70%) leased (or sixty percent (60%) leased for a grocery anchored retail
development) pursuant to a bona-fide arm’s length lease to third parties that
are not an Affiliate of any Borrower, any of the General Partners, any Second
Tier Partner, any of the Third Tier Partners, any Guarantor, or any of their
Restricted Subsidiaries or Unrestricted Subsidiaries at the time construction
commences. A lease shall not be deemed a lease with an Affiliated Person in the
event that a Borrower, any of the General Partners, any Second Tier Partner, any
of the Third Tier Partners, any Guarantor, or any of their Restricted
Subsidiaries or Unrestricted Subsidiaries enters into a joint venture with a
third party unaffiliated with any of such Persons which in turn leases a portion
of such property to such unaffiliated Person. In the event that any of such
property is to be leased to an Affiliate of a Borrower, any of the General
Partners, any Second Tier Partner, any of the Third Tier Partners, any
Guarantor, or any of their Restricted Subsidiaries or Unrestricted Subsidiaries,
the square footage subject to such lease shall be deducted from the overall
square footage of the project and excluded in calculating compliance with the
foregoing tests. Once a particular development is leased at or above such level,
such development shall cease to be a Speculative Development.

Stibbs. John H. Stibbs, Jr., as Trustee for a Borrower.

Stipulated Commitment Reduction Amount. See §3.6(a).

Super-Majority Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and two-thirds
percent (66 2/3%) of the total Commitments.

Survey. With respect to each Mortgaged Property, an instrument survey of such
Mortgaged Property or the Land upon which Vertical Commercial Improvements are
to be constructed and any improvements thereon, if any, a plat, or other
description of the Mortgaged Property reasonably satisfactory to Agent.

Syndication Agent. Compass Bank.

TCI Easement Agreement. That certain Access Agreement between Woodlands and The
Woodlands Communication Network pursuant to which Comcast Cable Communications,
Inc., successor to The Woodlands Communication Network, operates a cable system
within private easements owned by Woodlands for a period which ends on June 15,
2015.

Test Period. See §9.2.

Third Tier Partners. Collectively, TWC Commercial Properties and MS TWC, Inc. as
the general partners of TWCPC Holdings, and TWC Land Development and MS TWC,
Inc. as the general partners of TWLDC Holdings.

Title Insurance Company. Stewart Title Company of Montgomery County, Inc. or
another title insurance company or companies or title agent approved by the
Agent.

 

28



--------------------------------------------------------------------------------

Total Debt Ratio. As of any Quarterly Measurement Date, the ratio of (a) the
aggregate Total Indebtedness of the Borrowers and their respective Restricted
Subsidiaries to (b) Total Market Value Capitalization of the Borrowers.

Total Indebtedness. See §9.1(a).

Total Market Value Capitalization. At any time the sum of (a) an amount equal to
the total value of the Borrowing Base Assets as determined for the purposes of
computing the Borrowing Base at such time (without reference to any percentage
advance rate), plus (b) the Appraised Value as most recently determined
hereunder (or if the Appraised Value has not been determined, the historic cost
(including construction in progress and land value)) of income producing
properties that are owned by Commercial Company or Land Company but do not
constitute Borrowing Base Assets other than Build-To-Suit Properties (or in the
event that such property is owned by a Restricted Subsidiary of Commercial
Company or Land Company, then a percentage of such Appraised Value or cost, as
applicable, equal to the percentage that Commercial Company’s or Land Company’s
Partial Interest bears to the entire equity interest in such property), plus
(c) the historic cost (including land value) of Build-To-Suit Properties owned
by Commercial Company or Land Company which do not constitute Borrowing Base
Assets (or in the event that such property is owned by a Restricted Subsidiary
of Commercial Company or Land Company, then a percentage of such cost equal to
the percentage that Commercial Company’s or Land Company’s Partial Interest
bears to the entire equity interest in such property), plus (d) for each Partial
Interest, an amount equal to the product obtained by multiplying (x) (i) the
product obtained by multiplying (A) the sum of the historic cost of each Income
Producing Property underlying the Partial Interest by (B) 0.70, by (y) the
Partial Interest (expressed as a percentage) (but not less than zero).
Notwithstanding the foregoing, any property described in clauses (a), (b),
(c) and (d) above that is security for any Non-Recourse Indebtedness in the
event that the Non-Recourse Indebtedness secured by such asset exceeds
fifty-five percent (55%) of the Adjusted Value of such asset, shall be excluded
for the purposes of determining Total Market Value Capitalization.

Tri-Party Agreement. An agreement among the Agent, the Borrowers and the Title
Insurance Company providing for the execution by the Title Insurance Company on
behalf of the Agent of releases and other consents pursuant to §5.5, as the same
may be modified or amended, such agreement to be in form and substance
satisfactory to Agent.

TWC Commercial Properties. TWC Commercial Properties, LP, a Delaware limited
partnership.

TWC Land Development. TWC Land Development, LP, a Delaware limited partnership.

TWCPC Holdings. TWCPC Holdings, L.P., a Texas limited partnership.

TWCPC Holdings GP. TWCPC Holdings GP, L.L.C., a Texas limited liability company.

TWLDC Holdings. TWLDC Holdings, L.P., a Texas limited partnership.

TWLDC Holdings GP. TWLDC Holdings GP, L.L.C., a Texas limited liability company.

 

29



--------------------------------------------------------------------------------

Type. As to any Revolving Credit Loan or Secured Term Loan, its nature as a Base
Rate Loan or a LIBOR Rate Loan.

Undeveloped Commercial Land. Land designated for commercial use under the Master
Plan of the Woodlands Project, but not Developed Commercial Land.

Undeveloped Residential Land. Land designated for residential or institutional
use, schools, churches, nurseries or day care centers or designated for gas
stations, service stations or similar retail use or apartment use and other
commercial uses designated as part of the Residential Land under the applicable
Master Plan of the Woodlands Project, but not Developed Residential Land.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted Cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, reserves or Liens or claims of any kind in favor of any Person.

Unrestricted Subsidiaries. Any corporation, association, partnership, limited
liability company, trust, or other business entity of which the designated
parent shall at any time own directly or indirectly through a Person or Persons
an ownership interest but which is not a Restricted Subsidiary or which a
Borrower elects to be an Unrestricted Subsidiary.

Vertical Commercial Improvements. Improvements to the Commercial Land or
Residential Land, as applicable (which may include improvements to be used for
multifamily rental housing), which are intended to be income-producing operating
properties upon completion, rising vertically from such land together with any
site work and grading performed on the Commercial Land or Residential Land, as
applicable, in connection therewith.

Vertical Development Costs. The aggregate amount of all historic costs
(including land at its Adjusted Value) of Properties under Construction, less
the amount of such costs paid for through any date of determination from
proceeds of any financing secured by the applicable Properties under
Construction.

Voting Interests. Stock or similar ownership interests of any class or classes
(however designated), the holders of which are at the time entitled, as such
holders, (a) to vote for the election of a majority of the directors (or persons
performing similar functions) of the corporation, association, partnership,
trust or other business entity involved, or (b) to control, manage, or conduct
the business of the corporation, partnership, association, trust or other
business entity involved.

WECCR. WECCR General Partnership, a Texas general partnership.

Woodlands. The Woodlands Corporation.

Woodlands Operating. The Woodlands Operating Company, L.P.

 

30



--------------------------------------------------------------------------------

Woodlands Operating Distributions. A Distribution made by The Woodlands
Operating Company, L.P. to the partners or other beneficial owners of The
Woodlands Operating Company, L.P.

Woodlands Operating Payments. The sum of (i) the amount of all Distributions
made by Woodlands Operating to the partners or other beneficial owners of
Woodlands Operating during any period plus (ii) the amount of all MS Hospitality
Management Fees paid during any period.

Woodlands Project. The project commonly known as The Woodlands and described in
the Master Plan.

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification to such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by Generally Accepted Accounting Principles applied on a consistent basis
by the accounting entity to which they refer.

(f) The words “include,” “includes” and “including” are not limiting.

(g) The words “approval” and “approved” as the context so determines, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

(h) All terms not specifically defined herein or by Generally Accepted
Accounting Principles, which terms are defined in the Uniform Commercial Code as
in effect in the State of Texas, have the meanings assigned to them therein.

(i) Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein,” “hereof,” “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

31



--------------------------------------------------------------------------------

(k) In the event of any change in Generally Accepted Accounting Principles after
the date hereof or any other change in accounting procedures pursuant to §7.3
which would affect the computation of any financial covenant, ratio or other
requirement set forth in any Loan Document, then upon the request of Borrower or
Agent, the Borrower, the Guarantors, the Agent and the Lenders shall negotiate
promptly, diligently and in good faith in order to amend the provisions of the
Loan Documents such that such financial covenant, ratio or other requirement
shall continue to provide substantially the same financial tests or restrictions
of the Borrower as in effect prior to such accounting change, as determined by
the Majority Lenders in their good faith judgment. Until such time as such
amendment shall have been executed and delivered by the Borrower, the
Guarantors, the Agent and the Majority Lenders, such financial covenants, ratio
and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.

§1.3 Amendment and Restatement. In order to facilitate the amendment and
restatement of the Original Credit Agreement, certain lenders a party to the
Original Credit Agreement are no longer continuing as Lenders under this
Agreement (the “Exiting Lenders”), and certain new lenders are becoming a party
to this Agreement as Lenders. Contemporaneously with the execution of this
Agreement, the Exiting Lenders shall be deemed to have assigned their
Commitments under the Original Credit Agreement to the Lenders under this
Agreement, and the Exiting Lenders shall be paid all principal, interest and
fees due to them in connection therewith. The Revolving Credit Commitments and
the Secured Term Loan Commitments shall be allocated among the Lenders a party
to this Agreement in accordance with their respective Revolving Credit
Commitment Percentages and their Secured Term Loan Commitment Percentages. The
foregoing is done as an accommodation to the Borrowers, the Exiting Lenders and
the Lenders, and shall be deemed to have occurred with the same force and effect
as if such assignments were evidenced by the applicable Assignment and
Acceptance Agreements (as defined in the Original Credit Agreement), and no
other documents shall be, or shall be required to be, executed in connection
therewith.

 

  §2. THE REVOLVING CREDIT FACILITY

§2.1 [Intentionally Omitted.]

§2.1A. Commitment to Lend Revolving Credit Loans. Subject to the terms and
conditions set forth in this Agreement, each of the Revolving Credit Lenders
severally agrees to lend to Land Company, and Land Company may borrow (and repay
and reborrow) from time to time between the date hereof and the Maturity Date,
upon notice by Land Company to the Agent given in accordance with §2.6, such
sums as are requested by Land Company for the purposes set forth in §7.11 up to
the lesser of (a) a maximum aggregate principal amount outstanding (after giving
effect to all amounts requested) at any one time equal to such Revolving Credit
Lender’s Revolving Credit Commitment and (b) such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of the sum of (i) the Borrowing Base
minus (ii) the amount of all outstanding or requested Commercial Company Secured
Term Loans and Land Company Secured Term Loans; provided, that, in all events no
Default or Event of Default shall have occurred and be continuing and the
Borrowers shall be in compliance with all covenants as required pursuant to
§2.6(ii); and provided, further, that the outstanding principal amount of the

 

32



--------------------------------------------------------------------------------

Revolving Credit Loans (after giving effect to all amounts requested) shall not
at any time exceed the total Revolving Credit Commitment. The Revolving Credit
Loans shall be made pro rata in accordance with each Revolving Credit Lender’s
Revolving Credit Commitment Percentage. Each request for a Revolving Credit Loan
hereunder shall constitute a representation and warranty by Land Company that
all of the conditions set forth in §10 and §11, in the case of the initial
Revolving Credit Loan, and §11, in the case of all other Revolving Credit Loans,
have been satisfied on the date of such request. No Revolving Credit Lender
shall have any obligation to make Revolving Credit Loans to Land Company in the
maximum aggregate principal amount outstanding of more than the amount of its
Revolving Credit Commitment.

§2.2 Unused Fee. The Borrowers agree to pay to the Agent for the accounts of the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Commitment Percentages an unused fee calculated at the rate per annum set forth
below on the average daily amount by which the Revolving Credit Commitment from
time to time exceeds the outstanding principal amount of Revolving Credit Loans
during each calendar quarter or portion thereof commencing on the date hereof
and ending on the Maturity Date. The unused fee shall be calculated for each day
based on the ratio (expressed as a percentage) of (a) the average daily amount
of the outstanding principal amount of the Revolving Credit Loans during such
quarter to (b) the Revolving Credit Commitment, and shall be payable based upon
the ratios set forth below:

 

Ratio of Revolving Credit Loans to Revolving Credit Commitment

   Unused Fee  

Less than 50%

     0.45 % 

Greater than or equal to 50%

     0.35 % 

The unused fee shall be payable quarterly in arrears on the first day of each
calendar quarter for the immediately preceding calendar quarter or portion
thereof, or on any earlier date on which the Revolving Credit Commitment shall
terminate as provided in §2.3, with a final payment on the Maturity Date. Any
payment due under this §2.2 shall be prorated for any partial calendar quarter.

§2.3 Optional Reduction of Revolving Credit Commitment. Land Company shall have
the right at any time and from time to time upon three Business Days’ prior
written notice to the Agent to reduce by $5,000,000.00 or an integral multiple
of $500,000.00 in excess thereof (provided that in no event shall the aggregate
Revolving Credit Commitment be reduced to an amount less than $25,000,000.00) or
to terminate entirely the unborrowed portion of the Revolving Credit Commitment,
whereupon the Revolving Credit Commitment of the Revolving Credit Lenders shall
be reduced pro rata in accordance with their respective Revolving Credit
Commitment Percentages of the amount specified in such notice or, as the case
may be, terminated, any such reduction to be without penalty. Promptly after
receiving any notice of Land Company delivered pursuant to this §2.3, the Agent
will notify the Revolving Credit Lenders of the substance thereof. Upon the
effective date of any such termination in full, the Borrowers shall pay to the
Agent for the respective accounts of the Revolving Credit Lenders the full
amount of any unused fee under §2.2 then accrued. No reduction or termination of
the

 

33



--------------------------------------------------------------------------------

Revolving Credit Commitment may be reinstated. Any reduction of the Revolving
Credit Commitment pursuant to this Agreement shall be allocated pro rata among
the Revolving Credit Lenders in accordance with their Revolving Credit
Commitment Percentages.

§2.4 Evidence of Debt. The indebtedness of the Borrowers resulting from the
Loans made by each Lender from time to time shall be evidenced by one or more
accounts or records maintained by such Lender and the Agent in the ordinary
course of business, including, without limitation, the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrowers hereby irrevocably authorize Agent and the Lenders to make, or cause
to be made, at or about the time of the Drawdown Date of any Loan or at the time
of receipt of any payment thereof, an appropriate notation on Agent’s and the
Lender’s records reflecting the making of such Loan or (as the case may be) the
receipt of such payment. The Agent shall maintain accounts or records in
accordance with its usual practice in which it shall record: (i) the date and
the amount of each Loan made hereunder, the Type of Loan and, if appropriate,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder, and (iii) the amount of any sum received by the Agent
hereunder from the Borrowers and each Lender’s share thereof. The accounts or
records maintained by the Agent and each Lender shall be prima facie evidence of
the existence and amounts of the Obligations recorded therein and shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrowers and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder or under the Notes, if any, to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error. The Borrowers agree that
upon the request of any Lender made through the Agent (whether for purposes of
pledge, enforcement or otherwise), the Borrowers shall promptly execute and
deliver to such Lender (through the Agent) a Revolving Credit Note, a Commercial
Company Secured Term Loan Note and/or a Land Company Secured Term Loan Note, as
applicable, payable to the order of such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto. All
references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder. By delivery of this Agreement and any Revolving Credit
Note, Commercial Company Secured Term Loan Note and/or a Land Company Secured
Term Loan Note, there shall not be deemed to have occurred, and there has not
otherwise occurred, any payment, satisfaction or novation of the Indebtedness
evidenced by the Original Credit Agreement, the “Revolving Credit Notes” and the
“Secured Term Loan Notes” described in the Original Credit Agreement, which
Indebtedness is instead allocated among the Revolving Credit Lenders and the
Secured Term Loan Lenders as of the date hereof in accordance with their
respective Revolving Credit Commitment Percentages, Commercial Company Secured
Term Loan Commitment Percentages and Land Company Secured Term Loan Commitment
Percentages, and is evidenced by this Agreement and any Revolving Credit Notes,
Commercial Company Secured Term Loan Notes and Land Company Secured Term Loan
Notes, and the Revolving Credit Lenders and the Secured Term Loan Lenders shall
as of the date hereof make such adjustments to the outstanding Revolving Credit
Loans and Secured Term Loans of such Revolving Credit Lenders and Secured Term
Loan Lenders so that such outstanding Revolving

 

34



--------------------------------------------------------------------------------

Credit Loans and Secured Term Loans are consistent with their respective
Revolving Credit Commitment Percentages and Secured Term Loan Commitment
Percentages. By execution hereof, the Lenders waive payment of any prepayment
fees payable to such Lenders, if any, under the Original Credit Agreement.

§2.4A. [Intentionally Omitted.]

§2.5 Interest on Revolving Credit Loans.

(a) Each Revolving Credit LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Revolving Credit LIBOR Rate Loan is converted to a Revolving Credit Base Rate
Loan from a Revolving Credit LIBOR Rate Loan at the rate per annum equal to the
sum of (i) the LIBOR Rate plus (ii) four percent (4.0%).

(b) Each Revolving Credit Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Revolving Credit Base Rate Loan is converted to a Revolving Credit LIBOR Rate
Loan from a Revolving Credit Base Rate Loan at a rate per annum equal to the sum
of (i) the Base Rate plus (ii) two and one-half percent (2.5%).

(c) The Borrowers promise to pay interest on each Revolving Credit Loan in
arrears on each Interest Payment Date with respect thereto.

§2.6 Requests for Revolving Credit Loans. Land Company (i) shall notify the
Agent of a potential request for a Revolving Credit Loan as soon as possible
prior to Land Company’s proposed Drawdown Date, and (ii) shall give to the Agent
written notice in the form of Exhibit C-2 hereto (or telephonic notice confirmed
in writing in the form of Exhibit C-2 hereto) of each Revolving Credit Loan
requested hereunder (a “Loan Request”) no later than 10:00 a.m. three
(3) Business Days prior to the proposed Drawdown Date. The Agent shall promptly
notify each of the Revolving Credit Lenders following the receipt of a Loan
Request, but in any event not less than two (2) Business Days prior to the
proposed Drawdown Date. Land Company shall not make a Loan Request more
frequently than five (5) times each month. Each such notice shall specify with
respect to the requested Revolving Credit Loan the proposed principal amount,
Drawdown Date and Type (if applicable). Each such notice shall also contain
(i) a statement as to the purpose for which such advance shall be used (which
purpose shall be in accordance with the terms of §7.11), and (ii) a
certification by the Principal Financial Officer of each Borrower that the
Borrowers are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of such Revolving Credit Loan.
Except as provided in this §2.6, each such Loan Request shall be irrevocable and
binding on Land Company and shall obligate Land Company to accept the Revolving
Credit Loan requested from the Revolving Credit Lenders on the proposed Drawdown
Date, provided that, in addition to Land Company’s other remedies against any
Revolving Credit Lender which fails to advance its proportionate share of a
requested Revolving Credit Loan, such Loan Request may be revoked by Land
Company by notice received by the Agent no later than the Drawdown Date if any
Revolving Credit Lender fails to advance its proportionate share of the
requested Revolving Credit Loan in accordance with the terms of this Agreement,
provided further that Land Company shall be liable in

 

35



--------------------------------------------------------------------------------

accordance with the terms of this Agreement to any Revolving Credit Lender which
is prepared to advance its proportionate share of the requested Revolving Credit
Loan for any costs, expenses or damages incurred by such Revolving Credit Lender
as a result of Land Company’s election to revoke such Loan Request. Nothing
herein shall prevent Land Company from seeking recourse against any Revolving
Credit Lender that fails to advance its proportionate share of a requested
Revolving Credit Loan as required by this Agreement. Land Company may without
cost or penalty revoke a Loan Request by delivering notice thereof to each of
the Revolving Credit Lenders no later than 10:00 a.m. two (2) Business Days
prior to the Drawdown Date. Each Loan Request shall be for a minimum aggregate
amount of $1,000,000 or an integral multiple of $100,000 in excess thereof.

§2.7 Funds for Revolving Credit Loans.

(a) Not later than 2:00 p.m. (Atlanta time) on the proposed Drawdown Date of any
Revolving Credit Loans, each of the Revolving Credit Lenders will make available
to the Agent, at the Agent’s Head Office, in immediately available funds, the
amount of such Revolving Credit Lender’s Revolving Credit Commitment Percentage
of the amount of the requested Revolving Credit Loans which may be disbursed
pursuant to §2.1. Upon receipt from each Revolving Credit Lender of such amount,
and upon receipt of the documents required by §10 and §11 and the satisfaction
of the other conditions set forth therein, to the extent applicable, the Agent
will make available to Land Company the aggregate amount of such Revolving
Credit Loans made available to the Agent by the Revolving Credit Lender by
promptly crediting such amount to the account of Land Company maintained at the
Agent’s Head Office. The failure or refusal of any Revolving Credit Lender to
make available to the Agent at the aforesaid time and place on any Drawdown Date
the amount of its Revolving Credit Commitment Percentage of the requested
Revolving Credit Loans to the extent it is obligated to fund such Revolving
Credit Loan hereunder shall not relieve any other Revolving Credit Lender from
its several obligation hereunder to make available to the Agent the amount of
such other Revolving Credit Lender’s Revolving Credit Commitment Percentage of
any requested Revolving Credit Loans, including any additional Revolving Credit
Loans that may be requested by Land Company subject to the terms and conditions
hereof to provide funds to replace those not advanced by the Revolving Credit
Lender so failing or refusing, provided that Land Company may by notice received
by the Agent no later than the Drawdown Date refuse to accept any Revolving
Credit Loan which is not fully funded in accordance with Land Company’s Loan
Request subject to the terms of §2.6; provided further that no Revolving Credit
Lender shall be obligated to advance any amount in excess of the limits set
forth in §2.1A. In the event of any such failure or refusal, the Revolving
Credit Lenders not so failing or refusing shall be entitled to a priority
position as against the Revolving Credit Lender or Revolving Credit Lenders so
failing or refusing for such Revolving Credit Loans as provided in §14.5.

(b) Unless Agent shall have been notified by any Revolving Credit Lender prior
to the applicable Drawdown Date that such Revolving Credit Lender will not make
available to Agent such Revolving Credit Lender’s pro rata share of a proposed
Revolving Credit Loan, Agent may in its discretion assume that such Revolving
Credit Lender has made such Revolving Credit Loan available to Agent in
accordance with the provisions of this Agreement and Agent may, if it chooses,
in reliance upon such assumption make such Revolving Credit Loan available to
Land Company, and such Revolving Credit Lender shall be liable to the Agent

 

36



--------------------------------------------------------------------------------

for the amount of such advance. If such Revolving Credit Lender does not pay
such corresponding amount upon the Agent’s demand therefor, the Agent will
promptly notify the Borrowers, and, if such amount was actually advanced to the
Borrowers, the Borrowers shall promptly pay such corresponding amount to the
Agent. The Agent shall also be entitled to recover from the Revolving Credit
Lender or the Borrowers, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Agent to the applicable Borrower to the date such corresponding
amount is recovered by the Agent at a per annum rate equal to (i) from the
Borrowers at the applicable rate for such Revolving Credit Loan or (ii) from a
Revolving Credit Lender at the Federal Funds Effective Rate plus one-half of one
percent (0.5%).

 

  §2A. THE SECURED TERM LOAN FACILITY

§2A.1 Commitment to Lend Commercial Company Secured Term Loan. Subject to the
terms and conditions set forth in this Agreement, each of the Secured Term Loan
Lenders severally agrees to lend to Commercial Company on the Closing Date such
Secured Term Loan Lender’s Commercial Company Secured Term Loan Commitment
Percentage of the Commercial Company Secured Term Loan Commitment.

§2A.1A Commitment to Lend Land Company Secured Term Loan. Subject to the terms
and conditions set forth in this Agreement, each of the Secured Term Loan
Lenders severally agrees to lend to Land Company on the Closing Date such
Secured Term Loan Lender’s Land Company Secured Term Loan Commitment Percentage
of the Land Company Secured Term Loan Commitment.

§2A.2 [Intentionally Omitted.]

§2A.2A [Intentionally Omitted.]

§2A.3 Interest on Secured Term Loans.

(a) Each Secured Term LIBOR Rate Loan (whether of Commercial Company or Land
Company) shall bear interest for the period commencing with the Drawdown Date
thereof and ending on the date on which such Secured Term LIBOR Rate Loan is
converted to a Secured Term Base Rate Loan at a rate per annum equal to the sum
of (i) the LIBOR Rate plus (ii)four percent (4.0%).

(b) Each Secured Term Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Secured Term Base Rate Loan is converted to a Secured Term LIBOR Rate Loan at a
rate per annum equal to the sum of (i) the Base Rate plus (ii) two and one-half
percent (2.5%).

(c) The Borrowers promise to pay interest on the Secured Term Loans in arrears
on each Interest Payment Date with respect thereto.

 

37



--------------------------------------------------------------------------------

§3. REPAYMENT OF THE LOANS

§3.1 Stated Maturity. The Borrowers promise to pay on the Maturity Date, and
there shall become absolutely due and payable on the Maturity Date, all of the
Loans outstanding on such date, together with any and all accrued and unpaid
interest thereon.

§3.2 Mandatory Prepayments.

(a) If at any time the aggregate outstanding principal amount of the Revolving
Credit Loans exceeds the total Revolving Credit Commitment, or the aggregate
Secured Term Loans exceeds the total Secured Term Loan Commitment, or the
aggregate outstanding principal amount of the Revolving Credit Loans and the
Secured Term Loans exceeds the Borrowing Base, then the Borrowers shall
immediately pay the amount of such excess to the Agent for the respective
accounts of the Revolving Credit Lenders and the Secured Term Loan Lenders for
application to the Revolving Credit Loans and the Secured Term Loans.

(b) Without limiting the terms of this Agreement, in the event that a Change of
Control shall occur and all of the Lenders shall not have consented in writing
thereto, then the Revolving Credit Lenders shall be relieved of all obligations
to make Revolving Credit Loans and the Borrowers shall immediately pay to the
Agent for the respective accounts of the Revolving Credit Lenders and the
Secured Term Loan Lenders for application to the Revolving Credit Loans and the
Secured Term Loans all of the Revolving Credit Loans and Secured Term Loans
outstanding on such date, together with any and all accrued and unpaid interest
thereon.

§3.3 Optional Prepayments. The Borrowers shall have the right, at their
election, to prepay the outstanding amount of the applicable Revolving Credit
Loans or Secured Term Loans, as a whole or in part, at any time without penalty
or premium except as otherwise provided herein. The applicable Borrower shall
give the Agent, no later than 10:00 a.m., Atlanta time, at least three
(3) Business Days prior written notice of any prepayment pursuant to this §3.3,
in each case specifying the proposed date of payment of applicable Revolving
Credit Loans or Secured Term Loans and the principal amount to be paid.

§3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall
be in the minimum amount of $5,000,000.00 or an integral multiple of
$1,000,000.00 in excess thereof (unless the applicable Loan is being prepaid in
full), and each partial prepayment of the Loans under §3.2 and §3.3 shall be
applied, in the absence of instruction by the applicable Borrower, first to the
principal of the Secured Term Loans and then to the principal of the Revolving
Credit Loans, and within each category, first to the principal of Base Rate
Loans and then to the principal of LIBOR Rate Loans. Notwithstanding anything
herein to the contrary (but subject to the terms of this sentence), all
prepayments pursuant to §5.5 and §8.7 shall be applied first to the principal of
the Secured Term Loans and then to the principal of the Revolving Credit Loans,
and may be further allocated between the Commercial Company Secured Term Loans
and the Land Company Secured Term Loans, as applicable, as specified in a notice
to the Agent.

§3.5 Effect of Prepayments. Except as provided in this Agreement, amounts of the
Revolving Credit Loans prepaid under §3.2, §3.3 and §3.4 prior to the Maturity
Date may be reborrowed as provided in §2. Any portion of the Secured Term Loan
that is prepaid may not be reborrowed. Except as otherwise expressly provided
herein, all payments shall first be applied to accrued but unpaid interest and
then to principal as provided above.

 

38



--------------------------------------------------------------------------------

§3.6 Mandatory Reduction of Revolving Credit Commitments and Secured Term Loan
Commitments.

(a) On each date set forth on Schedule 3.6 attached hereto, the Commercial
Company Secured Term Loan Commitments, the Land Company Secured Term Loan
Commitments and the Revolving Credit Commitments shall be reduced in the
aggregate by the amounts set forth on Schedule 3.6 hereto corresponding to the
applicable date on which such reduction is to occur (each such reduction amount
is hereinafter referred to as the “Stipulated Commitment Reduction Amount”). Any
payment that is due by Borrowers to maintain compliance with the provisions of
this Agreement as a result of the Stipulated Commitment Reduction Amount shall
be due and payable on the corresponding date on which such Commitment reduction
is required pursuant to Schedule 3.6.

(b) The respective Secured Term Loan Commitments and Revolving Credit
Commitments of the Borrowers shall be reduced pro rata by each Stipulated
Commitment Reduction Amount (based on the amount that the Secured Term Loan
Commitments and the Revolving Credit Commitments, respectively, bear to the
aggregate Secured Term Loan Commitments and the Revolving Credit Commitments on
each such date). As between the Commercial Company Secured Term Loan Commitments
and the Land Company Secured Term Loan Commitments, the Borrowers shall be
permitted to allocate such reductions resulting from the application of the
Stipulated Commitment Reduction Amount between the respective Secured Term Loan
Commitments as specified in a notice to the Agent (and in the absence of such
instruction, shall be applied pro rata among the Commercial Company Secured Term
Loan Commitments and the Land Company Secured Term Loan Commitments,
respectively. The respective Loans shall be reduced as applicable so as not to
exceed the applicable Commitment as provided in §3.2(a) and §3.6(a).

(c) No reduction of the Revolving Credit Commitments, the Commercial Company
Secured Term Loan Commitments and the Land Company Secured Term Loan Commitments
pursuant to this §3.6 may be reinstated.

 

  §4. CERTAIN GENERAL PROVISIONS

§4.1 Conversion Options; Number of LIBOR Contracts.

(a) The Borrowers may elect from time to time to convert any of their
outstanding Secured Term Loans or Revolving Credit Loans to a Secured Term Loan
or Revolving Credit Loan, respectively, of another Type and such Secured Term
Loan or Revolving Credit Loan shall thereafter bear interest as a Base Rate Loan
or a LIBOR Rate Loan, as applicable; provided that (i) with respect to any such
conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrowers shall give
the Agent at least three (3) Business Days’ prior written notice of such
election, and such conversion shall only be made on the last day of the Interest
Period with respect to such LIBOR Rate Loan; (ii) with respect to any such
conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrowers shall give
the Agent at least three (3)

 

39



--------------------------------------------------------------------------------

LIBOR Business Days’ prior written notice of such election and the Interest
Period requested for such Loan; the principal amount of the Loan so converted
shall be in a minimum aggregate amount of $2,000,000 or an integral multiple of
$100,000 in excess thereof; and (iii) no Loan may be converted into a LIBOR Rate
Loan when any Default or Event of Default has occurred and is continuing. All or
any part of the outstanding Secured Term Loans or Revolving Credit Loans of any
Type may be converted as provided herein, provided that no partial conversion
shall result in a Secured Term Base Rate Loan or Revolving Credit Base Rate Loan
in an aggregate principal amount of less than $1,000,000 or a Secured Term LIBOR
Rate Loan or a Revolving Credit LIBOR Rate Loan in an aggregate principal amount
of less than $2,000,000 and that the aggregate principal amount of each Loan
shall be an integral multiple of $100,000. On the date on which such conversion
is being made, each Lender shall take, to the extent it deems it necessary to do
so, such action as is necessary to transfer its Commitment Percentage of such
Loans to its Domestic Lending Office or its LIBOR Lending Office, as the case
may be. Each Conversion Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrowers.

(b) Any Secured Term Loan or Revolving Credit Loan may be continued as such Type
upon the expiration of an Interest Period with respect thereto by compliance by
the Borrowers with the terms of §4.1; provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the Interest Period relating thereto ending during the continuance of any
Default or Event of Default.

(c) In the event that the Borrowers do not notify the Agent of their election
hereunder with respect to any Loan, such Loan shall be automatically converted
to a Base Rate Loan at the end of the applicable Interest Period.

(d) There shall be no more than ten (10) LIBOR Rate Loans outstanding at any one
time.

§4.2 Closing Fees. The Borrowers shall pay to KeyBank certain fees for services
rendered or to be rendered in connection with the Loan as provided pursuant to
an Agreement Regarding Fees between the Borrower and KeyBank (the “Agreement
Regarding Fees”). All such fees shall be solely for the account of KeyBank as
provided in such agreement.

§4.3 Agent Fee. The Borrowers shall pay to the Agent, for the Agent’s own
account, a non-refundable Agent’s fee pursuant to the Agreement Regarding Fees.
The Agent’s fee shall be payable quarterly in arrears on the first day of each
calendar quarter for the preceding calendar quarter or portion thereof. The
Agent’s fee shall also be paid upon the Maturity Date or earlier termination of
the Commitment. The Agent’s fee for any partial quarter shall be prorated.

§4.4 Funds for Payments.

(a) All payments of principal, interest, unused fees, Agent’s fees, closing fees
and any other amounts due hereunder or under any of the other Loan Documents
shall be made to the Agent, for the respective accounts of the Lenders and the
Agent, as the case may be, at the Agent’s Head Office, no later than 1:00 p.m.
(Atlanta time) on the day when due, in each case in lawful money of the United
States in immediately available funds.

 

40



--------------------------------------------------------------------------------

(b) All payments by the Borrowers hereunder and under any of the other Loan
Documents shall be made without set off or counterclaim and free and clear of
and without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrowers
are compelled by law to make such deduction or withholding. If any such
obligation is imposed upon the Borrowers with respect to any amount payable by
them hereunder or under any of the other Loan Documents, the Borrowers will pay
to the Agent, for the account of the Lenders or (as the case may be) the Agent,
on the date on which such amount is due and payable hereunder or under such
other Loan Document, such additional amount in Dollars as shall be necessary to
enable the Lenders or the Agent to receive the same net amount which the Lenders
or the Agent would have received on such due date had no such obligation been
imposed upon the Borrowers. The Borrowers will deliver promptly to the Agent
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by the Borrowers hereunder or under
such other Loan Document.

(c) Each Lender organized under the laws of a jurisdiction outside the United
States, if requested in writing by the Borrowers (but only so long as such
Lender remains lawfully able to do so), shall provide the Borrowers with such
duly executed form(s) or statement(s) which may, from time to time, be
prescribed by law and, which, pursuant to applicable provisions of (i) an income
tax treaty between the United States and the country of residence of such
Lender, (ii) the Code, or (iii)any applicable rules or regulations in effect
under (i) or (ii) above, indicates the withholding status of such Lender;
provided that nothing herein (including without limitation the failure or
inability to provide such form or statement) shall relieve the Borrowers of
their obligations under §4.4(b). In the event that the Borrowers shall have
delivered the certificates or vouchers described above for any payments made by
the Borrowers and such Lender receives a refund of any taxes paid by the
Borrower pursuant to §4.4(b), such Lender will pay to the Borrowers the amount
of such refund promptly upon receipt thereof; provided that if at any time
thereafter such Lender is required to return such refund, the Borrowers shall
promptly repay to such Lender the amount of such refund. In the event that any
such Lender shall, after it becomes a Lender hereunder, become subject to
withholding as described above (such Lender is hereinafter referred to as a
“Withholding Lender”), then the Withholding Lender shall promptly notify the
Agent and the Borrowers and the Borrowers shall have the one-time right as to
such Withholding Lender, to be exercised by delivery of written notice delivered
to the Agent and the Withholding Lender within thirty (30) days of receipt of
such notice, to elect to cause the Withholding Lender to transfer its
Commitment. The Agent shall promptly notify the remaining Lenders that each of
such Lenders shall have the right, but not the obligation, to acquire a portion
of the Commitment, pro rata based upon their relevant Commitment Percentages, of
the Commitment of the Withholding Lender (or if any of such Lenders does not
elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Withholding Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment. Upon any
such purchase of the Commitment of the Withholding Lender, the Withholding
Lender’s interest in the Obligations and its rights

 

41



--------------------------------------------------------------------------------

hereunder and under the Loan Documents shall terminate at the date of purchase,
and the Withholding Lender shall promptly execute all documents reasonably
requested to surrender and transfer such interest. The purchase price for the
Withholding Lender’s Commitment shall equal the principal balance of the
Obligations outstanding and owed by Borrowers to the Withholding Lender, plus
any and all accrued and unpaid interest and fees thereon (provided that the
Borrowers may pay the amount of any interest or fees owed to such Withholding
Lender).

§4.5 Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Whenever a payment hereunder or under any of the
other Loan Documents becomes due on a day that is not a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day, and
interest shall accrue during such extension. The outstanding amount of the Loans
as reflected on the records of the Agent from time to time shall be considered
prima facie evidence of such amount.

§4.6 Inability to Determine LIBOR Rate. In the event that at any time the Agent
shall determine in the exercise of its good faith business judgment that
adequate and reasonable methods do not exist for ascertaining the LIBOR Rate or
the Agent shall reasonably determine that the LIBOR Rate will not accurately and
fairly reflect the cost of the Lenders making or maintaining LIBOR Rate Loans
for such Interest Period, the Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on the Borrowers and the
Lenders) to the Borrowers and the Lenders. In such event (a) any Loan Request or
Conversion Request then made with respect to such LIBOR Rate Loans shall be
automatically withdrawn and shall be deemed a request for Base Rate Loans and
(b) any such LIBOR Rate Loan will automatically become a Base Rate Loan, and the
obligations of the Lenders to make LIBOR Rate Loans shall be suspended until the
Agent determines in the exercise of its good faith business judgment that the
circumstances giving rise to such suspension no longer exist, whereupon the
Agent shall so notify the Borrowers and the Lenders.

§4.7 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it unlawful, or any central bank or other governmental
authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrowers and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans. Notwithstanding the
foregoing, before giving such notice, the applicable Lender shall designate a
different lending office if such designation will void the need for giving such
notice and will not, in the judgment of such Lender, be otherwise materially
disadvantageous to such Lender.

§4.8 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, the
Borrowers will pay to the Agent upon demand for the account of the Lenders in
accordance with their respective Commitment Percentages, in addition to any
amounts of interest otherwise payable hereunder, any amounts required to
compensate the Lenders for any losses, costs or expenses which may reasonably be
incurred as a result of such payment or conversion.

 

42



--------------------------------------------------------------------------------

§4.9 Additional Costs, Etc.. Notwithstanding anything herein to the contrary, if
any present or future applicable law, or any amendment or modification of
present applicable law, which expression, as used herein, includes statutes,
rules and regulations thereunder and legally binding interpretations thereof by
any competent court or by any governmental or other regulatory body or official
with appropriate jurisdiction charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Agent by any central bank or other fiscal, monetary or other authority
(whether or not having the force of law), shall:

(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment or the Loans (other than franchise
taxes and taxes based upon or measured by the income or profits of such Lender
or the Agent), or

(b) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender of the principal of or the interest
on any Loans or any other amounts payable to any Lender under this Agreement or
the other Loan Documents, or

(c) impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law) against assets held by, or deposits in or for
the account of, or loans by, or commitments of an office of any Lender, or

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, or any class of loans or commitments of which any of the Loans or
such Lender’s Commitment forms a part; and the result of any of the foregoing is

(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment, or

(ii) to reduce the amount of principal, interest or other amount payable to such
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans, or

(iii) to require such Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrowers
hereunder;

then, and in each such case, the Borrowers will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each

 

43



--------------------------------------------------------------------------------

Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods, generally applied by such Lender or the
Agent. Notwithstanding the foregoing, Borrowers shall not be required to
compensate any Lender pursuant to this §4.9 for any increased costs or
reductions incurred more than one hundred eighty (180) days prior to the date of
such Lender’s demand. Notwithstanding the foregoing, the Borrowers shall have
the right, in lieu of making the payment referred to in this §4.9, to prepay the
Loan of the applicable Lender within fifteen (15) days of such demand and avoid
the payment of the amounts otherwise due under this §4.9, provided, however,
that the Borrowers shall be required to pay together with such prepayment of the
Loan all other costs, damages and expenses otherwise due under this Agreement as
a result of such prepayment.

§4.10 Capital Adequacy. If after the date hereof any Lender reasonably
determines that (a) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies or
any change in the interpretation or application thereof by any governmental
authority charged with the administration thereof, or (b) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy or any amendment or
change in interpretation of any existing guideline, request or directive
(whether or not having the force of law), has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s commitment to make Loans hereunder to a level below that which such
Lender or holding company could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify the Borrowers thereof. The Borrowers agree
to pay to such Lender the amount of such reduction in the return on capital as
and when such reduction is determined, upon presentation by such Lender of a
statement of the amount setting for the Lender’s calculation thereof. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.

§4.11 Indemnity of Borrowers. THE BORROWERS AGREE TO INDEMNIFY EACH LENDER AND
TO HOLD EACH LENDER HARMLESS FROM AND AGAINST ANY LOSS, COST OR EXPENSE THAT
SUCH LENDER MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF (A) DEFAULT BY THE
BORROWERS IN PAYMENT OF THE PRINCIPAL AMOUNT OF OR ANY INTEREST ON ANY LIBOR
RATE LOANS AS AND WHEN DUE AND PAYABLE, INCLUDING ANY SUCH LOSS OR EXPENSE
ARISING FROM INTEREST OR FEES PAYABLE BY SUCH LENDER TO LENDERS OF FUNDS
OBTAINED BY IT IN ORDER TO MAINTAIN ITS LIBOR RATE LOANS, OR (B) DEFAULT BY A
BORROWER IN MAKING A BORROWING OR CONVERSION AFTER SUCH BORROWER HAS GIVEN (OR
IS DEEMED TO HAVE GIVEN) A LOAN REQUEST, OR (C) DEFAULT BY THE BORROWERS IN
MAKING THE PAYMENTS OR PERFORMING THEIR OBLIGATIONS UNDER §§4.9, 4.10 OR 4.12.
THE BORROWERS AGREE THAT THE INDEMNIFICATION OF LENDERS BY BORROWERS SET FORTH
IN THIS §4.11 INCLUDES INDEMNIFICATION IN THE EVENT OR ORDINARY NEGLIGENCE ON
THE PART OF LENDER BUT DOES NOT INCLUDE INDEMNIFICATION OF LENDER FOR LENDER’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

44



--------------------------------------------------------------------------------

§4.12 Interest Following Default; Late Charge. Following the occurrence and
during the continuance of any Event of Default, and regardless of whether or not
the Agent or the Lenders shall have accelerated the maturity of the Loans, all
Loans shall bear interest payable on demand at a rate per annum equal to two
percent (2%) above the rate that would otherwise be applicable at such time (the
“Default Rate”), until all Obligations shall be paid in full (after as well as
before judgment), or if such rate shall exceed the maximum rate permitted by
law, then at the maximum rate permitted by law. In addition, the Borrowers shall
pay a late charge equal to three percent (3%) of any amount of interest and/or
principal payable on the Loans or any other amounts payable hereunder or under
the Loan Documents, which amount is not paid within ten (10) days of the date
when due (such late charge being applicable only to the amounts not paid within
ten (10) days of the date when due). Borrowers acknowledge that it would be
extremely difficult or impracticable to determine the Lenders’ actual damages
resulting from any late payment, Event of Default or prepayment, and the late
charges and Default Rate described in this Agreement are reasonable estimates of
those damages and do not constitute a penalty.

§4.13 Certificate. A certificate setting forth any amounts payable pursuant to
§4.8, §4.9, §4.10, §4.11 or §4.12 and a brief explanation of such amounts which
are due, submitted by any Lender or the Agent to the Borrowers, shall be
conclusive in the absence of manifest error.

§4.14 Limitation on Interest.

(a) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, it is the intent of the Agent, the Lenders and the Borrowers to
conform to and contract in strict compliance with all applicable usury laws from
time to time in effect. All agreements (including the Loan Documents) between
Agent, the Lenders and the Borrowers (or any other party liable with respect to
any indebtedness under the Loan Documents) are hereby limited by the provisions
of this Section which shall override and control all such agreements, whether
now existing or hereafter arising and whether written or oral. In no way, nor in
any event or contingency (including but not limited to prepayment, default,
demand for payment, or acceleration of the maturity of any obligation), shall
the interest taken, reserved, contracted for, charged or received under this
Agreement, any other Loan Document, or otherwise, exceed the maximum nonusurious
amount permissible under applicable law. If, from any possible construction of
this Agreement, any other Loan Document, or any other document, interest would
otherwise be taken, reserved, contracted for, charged or payable in excess of
the maximum nonusurious amount, any such construction shall be subject to the
provisions of this Section and this Agreement, such other Loan Document, and
such other document shall be automatically reformed and the interest taken,
reserved, contracted for, charged or payable shall be automatically reduced to
the maximum nonusurious amount permitted under applicable law, without the
necessity of execution of any amendment or new document. If any Lender shall
ever receive anything of value which is interest or characterized as interest
under applicable law and which would apart from this provision be in excess of
the maximum lawful nonusurious amount, an amount equal to the amount which would
have been excessive interest shall, without penalty, be applied to the reduction
of the principal amount owing on the Loans to it (in inverse order of maturity)
and not to the payment of interest, or refunded to the Borrowers if and to the
extent such amount which would have been excessive exceeds such unpaid
principal. The right to accelerate maturity of the Loans and the other
Obligations does not include the right to accelerate any interest which has not
otherwise accrued on the date of such acceleration, and the Agent and

 

45



--------------------------------------------------------------------------------

the Lenders do not intend to charge or receive any unearned interest in the
event of acceleration. All interest paid or agreed to be paid to the Lenders on
the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
the Loans does not exceed the maximum nonusurious amount permitted by applicable
law. As used in this Section, the term “applicable law” shall mean such laws as
they now exist or may be changed or amended or come into effect in the future.
As used in this Section, the term “interest” includes all amounts that
constitute, are deemed, or are characterized as interest under applicable law.

(b) If at any time the interest rate (the “Stated Rate”) called for under this
Agreement or any other Loan Document exceeds or would exceed the Highest Lawful
Rate, the rate at which interest shall accrue hereunder or thereunder shall
automatically be limited to the Highest Lawful Rate, and shall remain at the
Highest Lawful Rate until the total amount of interest accrued equals the total
amount of interest which would have accrued but for the operation of this
sentence. Thereafter, interest shall accrue at the Stated Rate unless and until
the Stated Rate would again exceed the Highest Lawful Rate, in which case the
immediately preceding sentence shall apply.

(c) Borrowers hereby agree that as a condition precedent to any claim seeking
usury penalties against Lenders, Borrowers will provide written notice to Agent,
advising Agent in reasonable detail of the nature and amount of the violation,
and Lenders shall have sixty (60) days after receipt of such notice in which to
correct such usury violation, if any, by either refunding such excess interest
to Borrowers or crediting such excess interest against the Loans and/or any
other indebtedness then owing by Borrowers to Lenders. To the extent that
Lenders are relying on Chapter 303, as amended, of the Texas Finance Code to
determine the Highest Lawful Rate, Lenders will utilize the weekly rate ceiling
from time to time in effect as provided in such Chapter 303, as amended. To the
extent United States federal law permits a greater amount of interest than is
permitted under Texas law, Lenders will rely on United States federal law
instead of such Chapter 303, as amended, for the purpose of determining the
Highest Lawful Rate. Additionally, to the extent permitted by applicable law now
or hereafter in effect, Lenders may, at Lenders’ option and from time to time,
implement any other method of computing the maximum lawful rate under such
Chapter 303, as amended, or under other applicable law by giving notice, if
required, to Borrowers as provided by applicable law now or hereafter in effect.
This §4.14 will control all agreements between Borrowers, Agents and Lenders.

(d) Borrowers and Lenders expressly agree that in no event shall the provisions
of Chapter 346 of the Texas Finance Code (which regulates certain revolving
credit loan accounts and revolving triparty accounts) apply to Revolving Credit
Loans or to any advance of Revolving Credit Loans made pursuant to the terms of
this Agreement.

§4.15 Extension of Maturity Date.

(a) Provided that no Default or Event of Default shall have occurred and be
continuing, the Borrowers shall have the option, to be exercised by giving
written notice to the Agent in the form of Exhibit D hereto not more than ninety
(90) days and not less than forty-five (45) days prior to the initial scheduled
Maturity Date (an “Extension Request”), subject to the

 

46



--------------------------------------------------------------------------------

terms and conditions set forth in this Agreement, to extend the Maturity Date by
one (1) year to March 29, 2015. The request by the Borrowers for extension of
the Maturity Date shall constitute a representation and warranty by the
Borrowers that all of the conditions set forth in this Section shall have been
satisfied on the date of such request.

(b) The obligations of the Agent and the Lenders to extend the Maturity Date as
provided in §4.15(a) shall be subject to the satisfaction of the following
conditions precedent on the then effective Maturity Date (without regard to such
extension request):

(i) Payment of Extension Fee. The Borrowers shall pay to the Agent on or before
the then effective Maturity Date (without regard to such extension request) for
the pro rata account of the Lenders in accordance with their respective
Commitment Percentages an extension fee equal to four-tenths of one percent
(0.40%) of the total Commitment, which fee shall, when paid, be fully earned and
non-refundable under any circumstances.

(ii) No Default. On the date the Extension Request is given and on the Maturity
Date (as determined without regard to such extension) there shall exist no
Default or Event of Default.

(iii) Representations and Warranties. The representations and warranties made by
the Borrowers, the Restricted Subsidiaries and the Guarantors in the Loan
Documents or otherwise made by or on behalf of such Persons in connection
therewith or after the date thereof shall have been true and correct in all
material respects when made and shall also be true and correct in all material
respects on the Maturity Date (as determined without regard to such extension)
other than for changes in the ordinary course of business permitted by this
Agreement that have not had any materially adverse affect on the business of any
of such Persons.

(iv) Extension of Interest Cap. The Interest Cap required under §7.24 shall be
extended to a date not earlier than the Maturity Date (as extended) at the
strike rate and for the notional amount required pursuant to §7.24.

(c) The Agent shall notify each of the Lenders in the event that the Maturity
Date is extended as provided in this §4.15.

 

  §5. COLLATERAL SECURITY AND GUARANTY

§5.1 Collateral. The Obligations shall be secured by (i) a perfected first
priority lien or security title and security interest to be held by the Agent
for the benefit of the Lenders in the Mortgaged Property and certain personal
property of Borrowers related to the Mortgaged Property, pursuant to the terms
of the Security Deeds, (ii) a perfected first priority security interest to be
held by the Agent for the benefit of the Lenders in leases, rents and profits
pursuant to the Assignment of Rents and Leases, in the Management Agreements
pursuant to the Assignment of Management Agreements and Subordination and in the
Construction Contracts, Architect’s Contracts and other items pursuant to the
Assignment of Project Documents, (iii) the Indemnity Agreement, (iv) a perfected
first priority lien to be held by the Agent for the benefit of the Lenders in
the interest of the Borrowers in the Fees and the Accounts Receivable pursuant
to the Security Agreements, (v) a perfected first priority security interest to
be held by the Agent for

 

47



--------------------------------------------------------------------------------

the benefit of the Lenders in the interest of Borrowers in certain of the
Partnerships pursuant to the Assignment of Interests, (vi) the Cash Collateral
Account Agreement, and (vii) such additional collateral, if any, as the Agent
for the benefit of the Lenders from time to time may accept as security for the
Obligations with the consent of the Majority Lenders, which consent may be given
or withheld in the sole discretion of the Majority Lenders. The Obligations
shall also be guaranteed pursuant to the terms of the Guaranty.

§5.2 Appraisals; Adjusted Value.

(a) The Appraised Value for the Borrowing Base as of the date hereof shall be as
set forth on Schedule 1.2 hereto. With respect to Land Assets, the Adjusted
Value may be determined as provided herein on a per lot or per acre basis and
then multiplied by the number of lots or acres.

(b) The Borrowers acknowledge that the Borrowers shall make such quarterly
adjustments to the Adjusted Value of the Borrowing Base Assets and the Borrowing
Base as may be required by the Agent in the exercise of its good faith business
judgment to account for the effects of development costs, sales of land and
other assets, new debt, defaults under Indebtedness, or other circumstances, as
reflected in the quarterly Compliance Certificate and the attached Borrowing
Base worksheet, a form of which is attached hereto as Exhibit E.

(c) In addition to such quarterly adjustments as may be necessary, the Agent
shall order an Appraisal or a thorough update revising a prior Appraisal each
year with the as-is value of the Borrowing Base Assets (other than the Eligible
Accounts Receivable, Properties under Construction and Qualifying Income
Properties) to be determined as of year end, and request that such Appraisal or
update be provided to Agent on or prior to March 31 of each year during the term
of the Loans for the purpose of determining the Appraised Value thereof. From
time to time, but provided there is no existing Event of Default, not more
frequently than once in any twelve (12) month period, Agent may in its
discretion order an Appraisal or a thorough update revising a prior Appraisal of
the as-is value of the Qualifying Income Properties commonly known as 20
Waterway, 4 Waterway and any new Qualifying Income Properties after the date of
this Agreement as selected by Agent. The Appraisal or update shall be reviewed
by the appraisal department of the Agent to determine the Appraised Value of
such Borrowing Base Assets. The Appraised Values of the Borrowing Base Assets
(other than the Eligible Accounts Receivable, Properties under Construction and
Qualifying Income Properties) and of the Qualifying Income Properties commonly
known as 20 Waterway, 4 Waterway and any new Qualifying Income Properties after
the date of this Agreement as selected by Agent determined therefrom shall be
the Appraised Value for such Borrowing Base Assets for the purposes of this
Agreement until such time as such Appraised Value is required hereunder to be
redetermined. Borrowers shall have the right to request that Agent select a
different appraiser to perform the Appraisals or updates, but any selection of
an appraiser shall be in accordance with the legal requirements applicable to
Agent. The Borrowers shall pay the Agent within thirty (30) days of demand from
Agent all reasonable costs of such appraisals. During such valuation process,
the prior Appraised Value (as the same may have been adjusted to reflect changes
in the Borrowing Base Assets) shall continue to be in effect until the new
Appraised Value is determined hereunder.

 

48



--------------------------------------------------------------------------------

(d) [Intentionally omitted.]

(e) Notwithstanding the other provisions of this §5.2, the Agent may, for the
purpose of determining the current Appraised Value of the Borrowing Base Assets
(other than the Eligible Accounts Receivable and Properties under Construction)
and Borrowing Base, obtain thorough interim Appraisals updating and revising
prior Appraisals with respect to the Borrowing Base Assets or such portion
thereof as the Agent shall determine (i) at any time that the regulatory
requirements of any Lender generally applicable to real estate loans of the
category made under this Agreement as reasonably interpreted by such Lender
shall require more frequent Appraisals, (ii) at any time following a
condemnation of more than an immaterial portion of an asset within a category of
Borrowing Base Assets (as determined by the Agent) or any material adverse
change with respect to a Borrowing Base Asset (provided that such Appraisal
shall be limited to the affected Borrowing Base Asset), or (iii) at the request
of the Majority Lenders. The expense of such Appraisals and updates performed
pursuant to this §5.2(e) shall be borne by the Borrowers. Copies of any
Appraisals or updates revising prior Appraisals obtained pursuant to this §5.2
shall be promptly delivered to each of the Lenders (and for the purposes hereof
any Related Funds shall be considered a single Lender).

(f) In the event that the Agent shall advise the Borrowers, on the basis of any
Appraisal, update or other valuation pursuant to this §5.2, that the Borrowing
Base is insufficient to comply with the requirements of §9.3, then until the
Borrowing Base shall be restored to compliance with §9.3 the Revolving Credit
Lenders shall not be required to make advances under §§2.1 or 2.1A.

(g) The Borrowers acknowledge that the Agent may make changes or adjustments to
the value set forth in any Appraisal as may be required by the appraisal
department of the Agent in the exercise of its good faith business judgment, and
that the Agent is not bound by the value set forth in any Appraisal performed
pursuant to this Agreement and does not make any representations or warranties
with respect to any such Appraisal. The Borrowers further agree that the Lenders
and Agent shall have no liability as a result of or in connection with any such
Appraisal for statements contained in such Appraisal, including without
limitation, the accuracy and completeness of information, estimates, conclusions
and opinions contained in such Appraisal, or variance of such Appraisal from the
fair value of such property that is the subject of such Appraisal given by the
local tax assessor’s office, or the Borrowers’ idea of the value of such
property.

§5.3 [Intentionally Omitted.]

§5.4 Releases of Certain Liens. The Borrowers shall have the right to obtain the
release of the interests described in the Assignment of Interests and the Note
Receivables pursuant to the cash sale of same for fair market value to third
parties unaffiliated with any Borrower and their respective Restricted
Subsidiaries and Unrestricted Subsidiaries; provided, however, that all net
proceeds from any such sales shall be deposited by the Borrowers in such
Borrower’s Disbursement Account; and provided further that a Borrower may obtain
a release of the Municipal Utility District Contracts upon a transfer of such
Municipal Utility District Contracts to an Unrestricted Subsidiary of such
Borrower pursuant to §8.8, provided that no Default or Event of Default exists
or would be created as a result of such transfer. Notice of each

 

49



--------------------------------------------------------------------------------

such proposed sale together with a request for release by the Agent must be
received by the Agent at least five (5) Business Days prior to the date the
release shall be required by the Borrowers. The Borrowers shall reimburse the
Agent for all costs and expenses incurred in granting such release as provided
in §15.

§5.5 Release of Mortgaged Property; Consent to Easements.

(a) Provided no Default or Event of Default shall have occurred hereunder and be
continuing (or would exist immediately after giving effect to the transactions
contemplated by this §5.5), the Agent shall release one or more individual
properties included in the Mortgaged Property or Developed Commercial Land,
Developed Residential Land, Undeveloped Commercial Land or Undeveloped
Residential Land from the lien or security title of the Security Documents
encumbering the same upon the request of the Borrowers subject to and upon the
following terms and conditions as applicable:

(i) Except as set forth in §5.5(a)(v) and (vi) below or in §8.8 as to sales by a
Borrower, such release shall be for fair market value as a result of an
arms-length sale of such Mortgaged Property in the ordinary course of such
Borrower’s business to a party that is not an Affiliate of any Borrower, any
General Partner, any Second Tier Partner, any Third Tier Partner or any
Guarantor; and provided that the applicable Borrower shall have delivered to the
Agent a certificate pursuant to §7.4(g) from the Principal Financial Officer of
such Borrower to such effect for all such sales and releases the preceding
calendar month, a Borrower shall be entitled to obtain releases of Undeveloped
Residential Land, Developed Residential Land, Undeveloped Commercial Land and
Developed Commercial Land on which there are no Vertical Commercial Improvements
from the Title Insurance Company pursuant to the Tri-Party Agreement without
further certification to the Agent or the Title Insurance Company; provided,
further, that in the event that such sale is of any other Mortgaged Property,
the applicable Borrower shall deliver to Agent and the Title Insurance Company a
certificate from an Authorized Officer of such Borrower to the effect that such
sale is in compliance with the terms of this §5.5(a)(i);

(ii) In the event that such sale is to an Affiliate of any Borrower, any General
Partner, any Second Tier Partner, any Third Tier Partner or any Guarantor
(including a Restricted Subsidiary or Unrestricted Subsidiary), Agent shall have
confirmed that such sale is in accordance with the requirements of §8.8 (and if
the Title Insurance Company is executing releases pursuant to the Tri-Party
Agreement, Agent shall send to the Title Insurance Company written notice of
such confirmation). In the event such transfer is from a Borrower to the other
Borrower, such release shall be conditioned upon the delivery to Agent by the
transferee Borrower of an amendment of such Borrower’s Security Documents to
include such property as additional property encumbered thereby;

(iii) The applicable Borrower shall cause the Title Insurance Company to pay or
cause to be deposited contemporaneously with each sale of all excess net sales
proceeds, if any, into the Disbursement Account of the applicable Borrower
maintained pursuant to the Cash Collateral Account Agreement;

 

50



--------------------------------------------------------------------------------

(iv) In the event that Agent is required to execute the release or confirmation
documents, Agent shall provide such release or confirmation to the Title
Insurance Company within four (4) Business Days of receipt of Borrower’s request
to have such property released, and any release documents to be executed by the
Agent shall be in form and substance reasonably satisfactory to the Agent;

(v) Releases of Mortgaged Property may be made by Agent or the Title Insurance
Company pursuant to the Tri-Party Agreement of parcels consistent with good land
development practices contributed, donated or sold at a reduced price by a
Borrower to non-profits and other like entities, and to public agencies, such as
The Woodlands Town Center Improvement District, The Woodlands Association,
Municipal Utility Districts, Property Owners’ Associations or Harris County Park
Authority, for the development of churches, public facilities, parks or for
other public or community purposes; and

(vi) Agent may consent or subordinate to (and the Title Insurance Company may
pursuant to the Tri-Party Agreement do so on behalf of Agent), easements,
subdivision plats, road dedications, restrictions or similar agreements provided
that the applicable Borrower shall have delivered to Agent the certificate
required by §7.4(g) as to such agreements or matters for the preceding calendar
month.

(b) Notwithstanding the foregoing, the Agent shall delegate the release of
Mortgaged Property from the lien of the Security Documents and consents to
easements, subdivision plats, road dedications, restrictions and similar
agreements to the Title Insurance Company pursuant to the Tri-Party Agreement.
Such releases will be administered by the Title Insurance Company in accordance
with the terms of the Tri-Party Agreement, and Agent shall have the right to
revoke the authority of any such Title Insurance Company to execute such
releases at any time as provided in the Tri-Party Agreement; provided, that so
long as no Event of Default has occurred and is continuing, Agent shall enter
into another Tri-Party Agreement with another Title Insurance Company approved
by Agent. The Borrowers shall pay all fees, costs and expenses of each such
Title Insurance Company. Upon an Event of Default, Agent may revoke the
authority of the Title Insurance Company under the Tri-Party Agreement and at
its option either execute such releases and consents itself or designate another
Title Insurance Company to execute such releases and consents pursuant to a
Tri-Party Agreement.

(c) As a result of the frequency and volume of sales of property by the
Borrowers, it is possible that the title information provided by the Title
Insurance Company to the Agent may not reflect all sales that have occurred to
date. In the event that Agent shall receive evidence satisfactory to it that the
Security Documents encumber property not owned by or on behalf of a Borrower,
Agent shall be authorized to release such property from the lien of the Security
Documents. Borrower shall be permitted to submit such evidence to Agent.

§5.6 Additional Guarantors. In the event that either of the Borrowers shall form
a Restricted Subsidiary, the Borrowers shall cause such Restricted Subsidiary to
become a Guarantor promptly following its formation. Such Restricted Subsidiary
shall execute and deliver to Agent a Joinder Agreement, and shall cause all of
the conditions set forth in §10 applicable to Guarantors or Loan Documents
executed by Guarantors to be satisfied. The organizational agreements of such
Restricted Subsidiary or such other resolutions or consents

 

51



--------------------------------------------------------------------------------

satisfactory to Agent shall specifically authorize such Restricted Subsidiary to
guaranty the Obligations and the Borrower shall certify to the Agent that
applicable law does not preclude such Subsidiary from executing the Joinder
Agreement. Borrowers shall further cause all representations in the Loan
Documents made by or with respect to Guarantors and their Subsidiaries in the
Loan Documents to be true and correct with respect to such additional Guarantor,
and no Default or Event of Default shall exist or might exist in the event that
such Restricted Subsidiary becomes a Guarantor.

§5.7 Release of Collateral. Upon the refinancing or repayment of the
Obligations, then the Agent shall release the Collateral from the lien and
security interest of the Security Documents and release the Guarantors, provided
that Agent has not received a notice from the “Representative” (as defined in
§14.11) or the holder of the Hedge Obligations that any Hedge Obligation is then
due and payable to the holder thereof.

 

  §6. REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant to the Agent and the Lenders as follows:

§6.1 Corporate Authority, Etc.

(a) Organization; Good Standing. Each Borrower is a Texas limited partnership
duly organized and is validly existing under the laws of Texas. Each Second Tier
Partner is a Texas limited partnership duly organized and validly existing under
the laws of the State of Texas. Each General Partner is a Texas limited
liability company duly organized and validly existing and in good standing under
the laws of the State of Texas. Woodlands Operating is a Texas limited
partnership duly organized and validly existing under the laws of Texas. Each of
the Borrowers and the Guarantors (i) has all requisite power to own its
respective properties and conduct its respective business as now conducted and
as presently contemplated, and (ii) as to each of such Persons, is duly
authorized to do business in each other jurisdiction where a failure to be so
qualified in such other jurisdiction could have a materially adverse effect on
the business, assets or financial condition of such Person.

(b) Subsidiaries. Each of the Restricted Subsidiaries of the Borrowers (i) is a
corporation, limited partnership, limited liability company or trust duly
organized under the laws of its State of organization and is validly existing
and in good standing under the laws thereof, (ii) has all requisite power to own
its property and conduct its business as now conducted and as presently
contemplated and (iii) is in good standing and is duly authorized to do business
in each jurisdiction where a failure to be so qualified could have a materially
adverse effect on the business, assets or financial condition of such Borrower
or such Restricted Subsidiary.

(c) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which the Borrowers, the General Partners, Woodlands
Operating or the Guarantors are or are to become a party and the transactions
contemplated hereby and thereby (i) are within the authority of such Person,
(ii)have been duly authorized by all necessary proceedings on the part of such
Person, (iii)do not and will not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which such
Person is subject or any judgment, order, writ, injunction, license or

 

52



--------------------------------------------------------------------------------

permit applicable to such Person, (iv)do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the articles of incorporation, partnership
agreement, declaration of trust or other charter documents or bylaws of, or any
agreement or other instrument binding upon, such Person or any of its
properties, and (v)do not and will not result in or require the imposition of
any lien or other encumbrance on any of the properties, assets or rights of such
Person.

(d) Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which the Borrowers, Woodlands Operating or the Guarantors are
or are to become a party are valid and legally binding obligations of such
Person enforceable in accordance with the respective terms and provisions hereof
and thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrowers, the General
Partners, Woodlands Operating or the Guarantors are or are to become a party and
the transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any governmental agency or authority other than
those already obtained and the filing of the Security Documents in the
appropriate records office with respect thereto.

§6.3 Title to Properties; Leases. Except as set forth on Schedule 6.3 hereto,
each Borrower and its Restricted Subsidiaries owns all of the assets reflected
in the consolidated balance sheet of the applicable Borrower as at the Balance
Sheet Date or acquired since that date (except property and assets sold or
otherwise disposed of in the ordinary course of business since that date),
subject to no rights of others, including any mortgages, leases, conditional
sales agreements, title retention agreements, liens or other encumbrances except
Permitted Liens. Without limiting the foregoing, each Borrower and its
Restricted Subsidiaries has good and indefeasible fee simple title to all real
property reasonably necessary for the operation of its business, free from all
liens or encumbrances of any nature whatsoever, except for Permitted Liens
(provided that Borrowers lease their headquarters building).

§6.4 Financial Statements. The Borrowers have furnished or caused to be
furnished to each of the Lenders: (a) the consolidated balance sheet of each
Borrower and its subsidiaries as of the Balance Sheet Date certified by each
Borrower’s Principal Financial Officer as fairly presenting the balance sheet of
such Persons for such period, and (b) certain other financial information. Such
balance sheet and statements have been prepared in accordance with generally
accepted accounting principles (other than the inclusion of footnotes) and
fairly present the financial condition of such Borrower and its subsidiaries as
of such dates and the results of the operations of such Borrower and its
subsidiaries for such periods. There are no liabilities, contingent or
otherwise, of any Borrower or any of its subsidiaries involving material amounts
not disclosed in said financial statements and the related notes thereto.

§6.5 No Material Changes. Since the Balance Sheet Date, there has occurred no
materially adverse change in the financial condition or business of either
Borrower, or their

 

53



--------------------------------------------------------------------------------

respective subsidiaries taken as a whole as shown on or reflected in the
consolidated balance sheet of such Borrower as of the Balance Sheet Date, or its
consolidated statement of income or cash flows for the fiscal year then ended,
other than changes in the ordinary course of business that have not had any
materially adverse effect either individually or in the aggregate on the
business or financial condition of such Person. There has been no materially
adverse change to the physical condition of any of the Borrowing Base Assets
since the last Appraisal thereof (or if no Appraisal has been performed under
this Agreement with respect thereto, then since the last Compliance Certificate
and accompanying Borrowing Base Worksheet). There has occurred no materially
adverse change in the financial condition or business of any of the Borrowing
Base Assets from the condition shown on the statements delivered to the Lenders
pursuant to §6.4 other than changes in the ordinary course of business that have
not had any materially adverse effect either individually or in the aggregate on
the business or financial condition of the Borrowing Base Assets.

§6.6 Franchises, Patents, Copyrights, Etc. The Borrowers and their respective
Restricted Subsidiaries possess all franchises, patents, copyrights, trademarks,
trade names, servicemarks, licenses, liquor licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known violation of any rights of others,
except where a failure to possess such rights could not have a materially
adverse effect on the business, assets or financial condition of such Person.

§6.7 Litigation. Except as stated on Schedule 6.7 there are no actions, suits,
proceedings or investigations of any kind pending or to the best of the
Borrowers’ knowledge and belief, threatened against any Borrower, any Guarantor,
any of the Restricted Subsidiaries of a Borrower or any of the Associations
before any court, arbitrator, mediator, tribunal or administrative agency or
board that, if adversely determined, might, either in any case or in the
aggregate, materially adversely affect the properties, assets, financial
condition or business of such Person (in the case of the Associations, which
materially adversely affects a Borrower) or materially impair the right of such
Person to carry on business substantially as now conducted by it, or which
question the validity of this Agreement or any of the other Loan Documents, any
action taken or to be taken pursuant hereto or thereto or any lien or security
interest created or intended to be created pursuant hereto or thereto, or which
will adversely affect the ability of such Person to pay and perform the
Obligations in the manner contemplated by this Agreement and the other Loan
Documents. There are no judgments or awards outstanding against or effecting any
Borrower, any Guarantor, any of the Restricted Subsidiaries of a Borrower, or
any of the Collateral.

§6.8 No Materially Adverse Contracts, Etc. None of the Borrowers, the Guarantors
nor any of the Restricted Subsidiaries of a Borrower is subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation that has or is expected in the future to have a materially adverse
effect on the business, assets or financial condition of such Person. None of
the Borrowers, the Guarantors nor any of the Restricted Subsidiaries of a
Borrower is a party to any contract or agreement that has or is expected, in the
judgment of the partners or officers of such Person, to have any materially
adverse effect on the business of any of them.

 

54



--------------------------------------------------------------------------------

§6.9 Compliance with Other Instruments, Laws, Etc. None of the Borrowers, the
Guarantors nor any of the Restricted Subsidiaries of a Borrower is in violation
of any provision of its partnership agreement, charter or other organizational
documents, bylaws, or any agreement or instrument to which it may be subject or
by which it or any of its properties may be bound or any decree, order,
judgment, statute, license, rule or regulation, in any of the foregoing cases in
a manner that could result in the imposition of substantial penalties or
materially and adversely affect the financial condition, properties or business
of such Person.

§6.10 Tax Status. The Borrowers, the Guarantors and each of the Restricted
Subsidiaries of a Borrower (a) has made or filed all federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject, if applicable or required, except to the extent such
Person has obtained an extension of the deadline to file such return, (b) has
paid all taxes and other private or governmental assessments and charges shown
or determined to be due on such returns, reports and declarations, if applicable
or required, except those being contested in good faith and by appropriate
proceedings or where a failure to so pay could not have a materially adverse
effect on the business, assets or financial condition of such Person and (c) has
set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply, if applicable or required. There are no unpaid taxes or
assessments in any material amount claimed to be due by the taxing authority of
any jurisdiction or pursuant to any private agreement except for those that are
being contested as permitted in this Agreement, and the partners or officers of
such Person know of no basis for any such claim.

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12 Investment Company Act. None of the Borrowers, the Guarantors nor any of
the Restricted Subsidiaries of a Borrower is an “investment company,” or an
“affiliated company” or a “principal underwriter” of an “investment company,” as
such terms are defined in the Investment Company Act of 1940.

§6.13 Absence of UCC Financing Statements, Etc. Except with respect to Liens
permitted by §8.2, there is no financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry, or other public office, that purports to cover, affect
or give notice of any present or possible future lien on, or security interest
or security title in, the Collateral (excluding any such items in favor of
Agent) or any other property of a Borrower or its Restricted Subsidiaries or
rights thereunder.

§6.14 Setoff, Etc. The Collateral and the rights of the Agent and the Lenders
with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses. The Borrowers are the owners of the Collateral
free from any lien, security interest, encumbrance or other claim or demand,
except those encumbrances permitted in the Security Deeds or permitted by §8.2.

§6.15 Certain Transactions. Except as set forth in Schedule 6.15 hereto, none of
the partners, officers, trustees, directors, or employees of the Borrowers, the
General Partners, the Second Tier Partners, the Third Tier Partners, the
Guarantors or any of the Restricted

 

55



--------------------------------------------------------------------------------

Subsidiaries of a Borrower is a party to any material transaction with either of
the Borrowers or any of their respective Restricted Subsidiaries (other than
employment and severance agreements relating to services as partners, employees,
officers, trustees and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any partner, officer, trustee, director or such employee or, to the
knowledge of the Borrowers, any corporation, partnership, trust or other entity
in which any partner, officer, trustee, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, unless such
contract, agreement or other arrangement is an arm’s-length arrangement with
terms comparable to those which would be obtained from an unaffiliated Person or
as otherwise approved by the Agent. For the purposes of this §6.15, a
transaction shall be deemed “material” to the extent such transaction would be
required to be disclosed to the shareholders pursuant to applicable securities
laws (including, without limitation, Item 404 of Regulation SK promulgated by
the Securities and Exchange Commission).

§6.16 Employee Benefit Plans. Except as set forth on Schedule 6.16, each
Borrower is in compliance in all material respects with ERISA. There has been no
ERISA Reportable Event with respect to any Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan. There has been no institution of proceedings or
any other action by PBGC, any Borrower or any ERISA Affiliate to terminate or
withdraw or partially withdraw from any such Plan under any circumstances which
could lead to material liabilities to PBGC or, with respect to a Multiemployer
Plan, the “Reorganization” or “Insolvency” (as each such term is defined in
ERISA) of any such Plan. No “prohibited transaction” (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) has occurred with respect to
any such Plan, and the consummation of the transactions provided for in this
Agreement and compliance by the Borrowers with the provisions hereof and the
other Loan Documents will not involve any prohibited transaction. None of the
Borrowing Base Assets constitutes a “plan asset” (within the meaning of ERISA
and the Code) of any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan.

§6.17 ERISA Taxes. None of the Borrowers or any ERISA Affiliate thereof is
currently and the Borrowers have no reason to believe that any Borrower or any
ERISA Affiliate thereof will become subject to any liability (other than routine
expenses or contributions relating to the Plans set forth on Schedule 6.17, if
timely paid), tax or penalty whatsoever to any person whomsoever, which
liability, tax or penalty is directly or indirectly related to any Plans set
forth on Schedule 6.17 including, but not limited to, any penalty or liability
arising under Title I or Title IV of ERISA, any tax or penalty resulting from a
loss of deduction under Sections 404 and 419 of the Code, or any tax or penalty
under Chapter 43 of the Code, except such liabilities, taxes or penalties (when
taken as a whole) as will not have a material adverse effect on such Borrowers
or upon their financial condition, assets, business, operations, liabilities or
prospects.

§6.18 Plan Payments. Each Borrower and each ERISA Affiliate has made full and
timely payment of all amounts (i) required to be contributed under the terms of
each Plan set forth on Schedule 6.17 and applicable law and (ii) required to be
paid as expenses of each Plan set forth on Schedule 6.17. No Plan set forth on
Schedule 6.17 would have an “amount of unfunded benefit liabilities” (as defined
in Section 4001(a)(18) of ERISA) if such Plan were terminated as of the date on
which this representation and warranty is made.

 

56



--------------------------------------------------------------------------------

§6.19 Regulations U and X. No portion of any Loan is to be used by any Borrower
for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R. Parts 221 and 224. Neither Borrower is
engaged, nor will it engage, principally or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any “margin security” or “margin stock” as such terms are used in Regulations T,
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
220, 221 and 224.

§6.20 Environmental Compliance. The Borrowers have taken all commercially
reasonable steps necessary to investigate the past and present conditions and
usage of the Real Estate and the operations conducted thereon and, based upon
such investigation, make the following representations and warranties.

(a) To the best of the Borrowers’ knowledge, none of the Borrowers, the
Guarantors nor the Restricted Subsidiaries of any Borrower or any operator of
the Real Estate, or any operations thereon is in violation, or alleged
violation, of any judgment, decree, order, law, license, rule or regulation
pertaining to environmental matters, including without limitation, those arising
under the Resource Conservation and Recovery Act (“RCRA”), the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 as amended
(“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986 (“SARA”),
the Federal Clean Water Act, the Federal Clean Air Act, the Toxic Substances
Control Act, or any state or local statute, regulation, ordinance, order or
decree relating to the environment (hereinafter “Environmental Laws”), which
violation involves the Real Estate and would have a material adverse effect on
the environment or the business, assets or financial condition of either
Borrower, any Guarantor or any of a Borrower’s Restricted Subsidiaries.

(b) Except as set forth on Schedule 6.20, none of the Borrowers, the Guarantors
nor any of the Restricted Subsidiaries of any Borrower has received notice from
any third party including, without limitation, any federal, state or local
governmental authority, (i) that it has been identified by the United States
Environmental Protection Agency (“EPA”) as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B (1986); (ii) that any hazardous waste, as defined by 42
U.S.C. §9601(5), any hazardous substances as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any toxic
substances, oil or hazardous materials or other chemicals or substances
regulated by any Environmental Laws (“Hazardous Substances”) which it has
generated, transported or disposed of have been found at any site at, on or
under the Real Estate for which a federal, state or local agency or other third
party has conducted or has ordered that any of the Borrowers, any Guarantor or
any of the Restricted Subsidiaries of any Borrower conduct a remedial
investigation, removal or other response action pursuant to any Environmental
Law; or (iii) that it is or shall be a named party to any claim, action, cause
of action, complaint, or legal or administrative proceeding (in each case,
contingent or otherwise) arising out of any third party’s incurrence of costs,
expenses, losses or damages of any kind whatsoever in connection with the
release of Hazardous Substances.

(c) To the best of the Borrowers’ knowledge, except as set forth on
Schedule 6.20: (i) no portion of the Real Estate has been used as a landfill or
for dumping or for the handling, processing, storage or disposal of Hazardous
Substances except in accordance with

 

57



--------------------------------------------------------------------------------

applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate that is not in compliance with applicable Environmental Laws;
(ii) in the course of any activities conducted by the Borrowers, the Guarantors,
the Restricted Subsidiaries of any Borrower or the operators of any of their
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in the ordinary course of business and in accordance with
applicable Environmental Laws; (iii) there has been no past or present
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, disposing or dumping (a “Release”) or threatened Release of
Hazardous Substances on, upon, into or from the Real Estate, which Release would
have a material adverse effect on the value of any of the Real Estate or
adjacent properties or the environment; (iv) there have been no Releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be located
on, and which would have a material adverse effect on the value of, the Real
Estate; and (v) any Hazardous Substances that have been generated on any of the
Real Estate have been transported off site only by carriers having an
identification number issued by the EPA or approved by a state or local
environmental regulatory authority having jurisdiction regarding the
transportation of such substance and treated or disposed of only by treatment or
disposal facilities maintaining valid permits as required under all applicable
Environmental Laws, which transporters and facilities have been and are, to the
best of the Borrowers’ knowledge, operating in compliance with such permits and
applicable Environmental Laws.

(d) None of the Borrowers, the Guarantors, the Restricted Subsidiaries of any
Borrower, nor any Real Estate is subject to any applicable Environmental Law
requiring the performance of Hazardous Substances site assessments, or the
removal or remediation of Hazardous Substances, or the giving of notice to any
governmental agency or the recording or delivery to other Persons of an
environmental disclosure document or statement by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the recording of the
Security Deed or to the effectiveness of any other transactions contemplated
hereby.

§6.21 Subsidiaries. Schedule 6.21 sets forth, as of the date hereof, all of the
Restricted Subsidiaries and Unrestricted Subsidiaries of the Borrowers, the form
and jurisdiction of organization of each of such Subsidiaries, and the
Borrowers’ ownership interest therein.

§6.22 Loan Documents. All of the representations and warranties made by or on
behalf of the Borrowers, Woodlands Operating, the Guarantors and the Restricted
Subsidiaries of any Borrower made in this Agreement and the other Loan Documents
or any document or instrument delivered to the Agent or the Lenders pursuant to
or in connection with any of such Loan Documents are true and correct in all
material respects, and neither of the Borrowers nor any Guarantor has failed to
disclose such information as is necessary to make such representations and
warranties not misleading. There is no material fact or circumstance that has
not been disclosed to the Agent and the Lenders, and the written information,
reports and other papers and data with respect to the Borrowers and the Property
(other than projections and estimates) furnished to the Agent or the Lender in
connection with this Agreement or the obtaining of the commitments of the
Lenders hereunder was, at the time so furnished and when considered as a whole,
complete and correct in all material respects, or has been subsequently
supplemented by other information, reports or other papers or data, to the
extent necessary to give in all material

 

58



--------------------------------------------------------------------------------

respects a true and accurate knowledge of the subject matter in all material
respects; provided that such representation shall not apply to (a) the accuracy
of any engineering and environmental reports prepared by third parties or legal
conclusions or analysis provided by the Borrowers’ counsel (although Borrowers
have no reason to believe that the Agent and the Lenders may not rely on the
accuracy thereof), (b) misstatements or omissions actually known as such to the
loan officer of the Agent or a Lender responsible for the Loans prior to the
execution and delivery of the Loan Documents, or (c) budgets, projections and
other forward-looking speculative information prepared in good faith by
Borrowers (except to the extent the related assumptions are manifestly
unreasonable).

§6.23 Property. All of the Borrowers’ and their respective Restricted
Subsidiaries’ and the Guarantors’ improved Real Estate are in good condition and
working order subject to ordinary wear and tear, other than with respect to
deferred maintenance existing as of the date of acquisition of such property
which is being corrected or repaired in the ordinary course of business and
certain deminimis known and unknown repairs, none of which may have a materially
adverse effect on the business or financial condition of the Borrowers. Except
as disclosed to Agent in writing as of the Closing Date, there are no unpaid or
outstanding real estate or other taxes or assessments on or against any property
of the Borrowers or any of their respective Restricted Subsidiaries or of
Guarantors which are payable by such Persons (except only real estate or other
taxes or assessments, that are not yet due and payable or are being protested as
permitted by this Agreement). Except as disclosed to Agent in writing, there are
no pending eminent domain proceedings against any property of the Borrowers or
their respective Restricted Subsidiaries or the Guarantors or any part thereof,
and, to the knowledge of the Borrowers, no such proceedings are presently
threatened or contemplated by any taking authority which in either case may
individually or in the aggregate have any materially adverse effect on the
business or financial condition of either Borrower. None of the property of
Borrowers or their respective Restricted Subsidiaries or the Guarantors is now
damaged as a result of any fire, explosion, accident, flood or other casualty in
any manner which individually or in the aggregate would have any materially
adverse effect on the business or financial condition as a whole of either
Borrower.

§6.24 Material Agreements. Borrowers have delivered or made available to Agent
true, correct and complete copies of the Material Agreements. To the best
knowledge of the Borrowers, each of the Material Agreements is in full force and
effect in accordance with their respective terms, and except as disclosed to the
Agent in writing there are no material claims or any basis for material claims
by any party to any Material Agreement.

§6.25 Brokers. None of the Borrowers nor any of their respective Restricted
Subsidiaries has engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loans contemplated hereunder.

§6.26 Partners. As of the date hereof, (a) TWC Commercial Properties and MS TWC,
Inc. are the sole general partners of TWCPC Holdings and together own a two
percent (2%) general partner interest in TWCPC Holdings, (b) TWCPC Holdings is
the sole member of TWCPC Holdings GP, (c) TWCPC Holdings and TWCPC Holdings GP
are the sole partners of Commercial Company, (d) TWC Land Development and MS
TWC, Inc. are the sole general partners of TWLDC Holdings and together own a
forty-three and one-half percent (43.5%)

 

59



--------------------------------------------------------------------------------

general partner interest in TWLDC Holdings, (e) TWLDC Holdings is the sole
member of TWLDC Holdings GP, and (f) TWLDC Holdings and TWLDC Holdings GP are
the sole partners of Land Company. Each of the Howard Hughes Group and the MSREF
Group are in control of at least 50% of the voting rights in each Borrower and
not less than 37.5% of the ownership interests in each Borrower as of the date
hereof.

§6.27 Options to Acquire; Restrictions on Development. None of the Borrowing
Base Assets are subject to any right of first refusal, right of first offer or
other options to purchase except as set forth on Schedule 6.27 hereto or except
such rights of first refusal, rights of first offer or other options to purchase
that constitute arm’s-length agreements entered into in the ordinary course of
business which individually or in the aggregate do not have a material adverse
affect on the Collateral as a whole or restrict, limit or materially adversely
affect the ability to develop or the marketability or financeability of the
Borrowing Base Assets subject thereto. None of the Undeveloped Residential Land
or the Undeveloped Commercial Land is subject to any material agreement
restricting or limiting its development except as set forth on Schedule 6.27.

§6.28 [Intentionally omitted.]

§6.29 Fair Consideration. The Borrowers and the Guarantors, by receiving the
benefits under this Agreement, are receiving “reasonably equivalent value”
within the meaning of Section 548 of the Bankruptcy Code, Title 11, U.S.C.A., in
exchange for the delivery of the Security Documents to Agent. The transaction
evidenced by this Agreement and the other Loan Documents is in the best
interests of the Borrowers and the Guarantors and the creditors of the Borrowers
and the Guarantors.

§6.30 Solvency. As of the Closing Date and after giving affect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all of the Loans made or to be made hereunder, none of the Borrowers
nor any of their respective Restricted Subsidiaries nor any Guarantor is
insolvent on a balance sheet basis, the sum of such Person’s assets exceeds the
sum of such Person’s liabilities, each of the Borrowers and their respective
Restricted Subsidiaries and the Guarantors is able to pay its debts as they
become due, and each of the Borrowers and their respective Restricted
Subsidiaries and the Guarantors has sufficient capital to carry on its business.
Neither the Borrowers nor any Guarantor has entered into the Loan or any Loan
Document with the actual intent to hinder, delay or defraud any creditor.

§6.31 No Bankruptcy Filing. None of the Borrowers, the Guarantors nor any of the
Restricted Subsidiaries of any Borrower is contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of its assets or property, and neither Borrower has any knowledge of
any Person contemplating the filing of any such petition against it or any of
such other Persons.

§6.32 Other Debt. None of the Borrowers, the Guarantors nor any of their
respective Restricted Subsidiaries is in default (after giving effect to
applicable grace periods) in the payment of any Indebtedness or the terms of any
agreement, mortgage, deed of trust, security agreement, financing agreement,
indenture or other lease to which any of them is a party which relates to
Indebtedness or other obligations which individually or in the aggregate exceed

 

60



--------------------------------------------------------------------------------

$5,000,000.00. None of the Borrowers, the Guarantors nor the Restricted
Subsidiaries of any Borrower is a party to or bound by any agreement, instrument
or indenture that may require the subordination in right or time of payment of
any of the Obligations to any other indebtedness or obligation of any Borrower
or any Guarantor. The Borrowers have provided to the Agent copies of or access
to all agreements, mortgages, deeds of trust, financing agreements or other
material agreements binding upon Borrowers, their respective Restricted
Subsidiaries, the Guarantors or their respective properties and entered into by
such Person as of the date of this Agreement with respect to any Indebtedness of
such Person.

§6.33 OFAC. None of the Borrowers or Guarantors are (and none of the Borrowers
or Guarantors will be) a Person with whom any Lender is restricted from doing
business under OFAC (including, those Persons named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and shall not engage in any
dealings or transactions or otherwise be associated with such persons. In
addition, Borrowers hereby agree to provide to the Lenders any additional
information that a Lender deems reasonably necessary from time to time in order
to ensure compliance with all applicable laws concerning money laundering and
similar activities.

§6.34 Additional Land. Except for the Conference Center and any Real Estate
which is encumbered by a Lien securing Indebtedness permitted by §8.1(a)(viii)
or §8.1(a)(xvi), Borrowers do not own any other Real Estate or rights or
privileges within or with respect to the Woodlands Project other than that which
is included within the Collateral. Stibbs has conveyed to Land Company all real
estate owned by Stibbs in his capacity as trustee for the benefit of Land
Company.

§6.35 WECCR Leases; Management Agreements. None of the Mortgaged Property is
leased to WECCR or any other Affiliate of a Borrower or Woodlands Operating
except for such Leases with respect to which a subordination agreement
acceptable to Agent has been executed and delivered to Agent by the applicable
Borrower and WECCR or such Affiliate and except for (a) the Lease Agreement,
dated March 26, 2001, between Land Company, as landlord, and Beverage
Operations, Inc., as tenant, pertaining to the provision of alcoholic beverage
services at The Club at Carlton Woods, as amended June 6, 2005 to include The
Club at Carlton Woods Creekside, and (b) the Sub-Lease Agreement, dated
August 21, 2002, between WECCR, as landlord, and Beverage Operations, Inc., as
tenant, pertaining to the provision of alcoholic beverage services at the
Conference Center, the Gary Player golf course, the East golf course, the Arnold
Palmer golf course and The Woodlands Country Club, as amended July 31, 2007 to
delete the Gary Player golf course, the Arnold Palmer golf course and The
Woodlands Country Club. None of the Mortgaged Property is subject to any
Management Agreement with MS Hospitality, L.P. or any other Affiliate of a
Borrower except for such Management Agreements with respect to which an
Assignment of Management Agreement and Subordination has been executed and
delivered to Agent and except for (x) the Management Service Agreement, dated
March 26, 2001, between Beverage Operations, Inc. and Land Company, as amended
June 4, 2001, pertaining to the service of alcoholic beverages at The Club at
Carlton Woods, and amended June 6, 2005 to add The Club at Carlton Woods
Creekside, and further amended October 4, 2005 to include the words “mixed
beverages,” and (y) the Management Service

 

61



--------------------------------------------------------------------------------

Agreement, dated August 21, 2002, between Beverage Operations, Inc. and MS
Hospitality, L.P., pertaining to the service of alcoholic beverages at the
Conference Center, the Gary Player golf course, the East golf course, the Arnold
Palmer golf course and The Woodlands Country Club, amended July 31, 2004 to
delete the Gary Player golf course, the East golf course, and the Arnold Palmer
golf course, and further amended May 31, 2007 and July 31, 2007 to delete The
Woodlands Country Club.

§6.36 Guarantor Contribution Agreement. The Borrowers and the Guarantors have
executed and delivered the Guarantor Contribution Agreement, and the Guarantor
Contribution Agreement constitutes the valid and legally binding obligations of
such parties enforceable against them in accordance with the terms and
provisions thereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and except to the extent that
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

  §7. AFFIRMATIVE COVENANTS OF THE BORROWERS

The Borrowers covenant and agree that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

§7.1 Punctual Payment. The Borrowers will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes as well as all other sums owing pursuant to the Loan Documents.

§7.2 Maintenance of Office. Borrowers will maintain their chief executive
offices at c/o The Woodlands Operating Company, L.P., 24 Waterway Avenue, Suite
1100, The Woodlands, Texas 77380, or at such other place in the United States of
America as such Borrower shall designate upon prior written notice to the Agent
and the Lenders, where notices, presentations and demands to or upon each
Borrower in respect of the Loan Documents may be given or made.

§7.3 Records and Accounts. The Borrowers will (a) keep, and cause each of their
respective Restricted Subsidiaries to keep, true and accurate records and books
of account in which full, true and correct entries will be made in accordance
with Generally Accepted Accounting Principles, as revised from time to time, and
(b) maintain reasonably adequate accounts and reserves for all taxes against
their respective Real Estate and depreciation and amortization of its properties
and the properties of their respective Restricted Subsidiaries, contingencies
and other reserves. Except as required by Generally Accepted Accounting
Principles and with prior written notice to Agent, none of the Borrowers nor any
of their respective Restricted Subsidiaries shall, without the prior written
consent of the Agent, make any material change to the accounting procedures used
by such Person in preparing the financial statements and other information
described in §6.4. The Borrowers shall not, without the prior written consent of
the Agent, change their fiscal year which ends on December 31 of each year.

 

62



--------------------------------------------------------------------------------

§7.4 Financial Statements, Certificates and Information. The Borrowers will
deliver to the Agent with sufficient copies for each of the Lenders:

(a) as soon as practicable, but in any event not later than one hundred twenty
(120) days after the end of each fiscal year of each Borrower, the audited
consolidated balance sheet of each Borrower and its subsidiaries and of the
Borrowers collectively and their subsidiaries on a combined basis at the end of
such year, and the related audited consolidated statements of income, changes in
capital and cash flows for such year, each setting forth in comparative form the
figures for the previous fiscal year and all such statements to be in reasonable
detail, prepared in accordance with Generally Accepted Accounting Principles,
and accompanied by an auditor’s report prepared without qualification by a
nationally recognized accounting firm reasonably acceptable to the Agent, and
any other information the Agent may reasonably require to complete a financial
analysis of the Borrowers, together with a written statement from such
accountants to the effect that they have read a copy of this Agreement, and
that, in making the examination necessary to said certification, they have
obtained no knowledge of any Default or Event of Default, or, if such
accountants shall have obtained knowledge of any then existing Default or Event
of Default they shall disclose in such statement any such Default or Event of
Default; provided that such accountants shall not be liable to the Agent or the
Lenders for failure to obtain knowledge of any Default or Event of Default;

(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each fiscal quarter of the Borrowers (including the fourth
fiscal quarter in each year), copies of the unaudited consolidated balance sheet
of each Borrower and its Consolidated subsidiaries and of the Borrowers
collectively and their Consolidated subsidiaries on a combined basis as of the
end of such quarter, and the related unaudited consolidated statements of
income, changes in capital and cash flows for the portion of the Borrowers’
fiscal year then elapsed, all prepared in accordance with Generally Accepted
Accounting Principles (other than the inclusion of footnotes) and in addition a
calculation of Operating Cash Flow, Excess Cash Flow, Total Debt Ratio,
Woodlands Operating Payments, Woodlands Operating Distributions, Net Income of
Woodlands Operating, Partner Subordinated Debt Payments and the Distributions to
be made to the parties or other beneficial owners of the Borrowers for such
period (or if such amounts relate to a prior period as permitted by §8.7(i)) and
any other terms defined in this Agreement, and showing any variations for such
quarter and the year-to-date of actual operations from the Budget, together with
a certification by the Principal Financial Officer of each Borrower that the
information contained in such financial statements fairly presents the financial
position of the Borrowers and their respective Consolidated subsidiaries on the
date thereof (subject to year end adjustments);

(c) contemporaneously with the delivery of the financial statements referred to
in clause (a) above, a statement of all contingent liabilities in excess of
$100,000.00 of each Borrower and their respective Restricted Subsidiaries which
are not reflected in such financial statements or referred to in the notes
thereto (including, without limitation, all guarantees, endorsements and other
contingent obligations in respect of indebtedness of others, and obligations to
reimburse the issuer in respect of any letters of credit);

(d) [Intentionally omitted].

 

63



--------------------------------------------------------------------------------

(e) not later than sixty (60) days after the end of the first three fiscal
quarters of the Borrowers and not later than one hundred twenty (120) days after
the end of each fiscal year of the Borrowers, a statement (a “Compliance
Certificate”) certified by the Principal Financial Officer of each Borrower in
the form of Exhibit E hereto setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §9 and the other covenants
described therein, and (if applicable) reconciliations to reflect changes in
Generally Accepted Accounting Principles since the Balance Sheet Date;

(f) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above and the Compliance Certificate referred to in
subsection (e) above, a spreadsheet listing each parcel of income-producing Real
Estate and its location, whether such Real Estate is owned by a Borrower or one
of their respective Restricted Subsidiaries, its size (square footage for office
and retail assets; number of apartments for multifamily; number of rooms for
hotel/lodging/resort assets), occupancy level as of the quarter most recently
ended, current quarter net income and partnership distributions and such other
information as Agent may reasonably request, a specific listing of any new
Eligible Accounts Receivable proposed to be included in the Borrowing Base, a
listing of each Vertical Commercial Improvements project under construction or
development, the budgeted cost of completing such project (on a fully developed
basis including land) of Commercial Company, Land Company and their respective
Restricted Subsidiaries and Unrestricted Subsidiaries, the amount expended and
the remaining costs to be incurred, whether each such project constitutes a
Speculative Development, the status of completion, the estimated completion
date, the status of leasing and the summary and breakdown of the sources of
capital for such construction and development;

(g) not later than five (5) days after the end of each calendar month, a
statement certified by an Authorized Officer of each Borrower that each sale of
Undeveloped Residential Land or Developed Residential Land for the preceding
calendar month was for fair market value as a result of an arm’s-length sale of
such Property in the ordinary course of such Borrower’s business to a party that
was not an Affiliate of any Borrower, any General Partner, any Second Tier
Partner, any Third Tier Partner or any Guarantor, and that any easements,
subdivision plats, road dedications, restrictions or similar agreements
consented or subordinated to by the Title Insurance Company pursuant to the
Tri-Party Agreement during the preceding calendar month shall not have any
material negative impact to the Collateral;

(h) if requested by the Agent, copies of all annual federal income tax returns
and amendments thereto of the Borrowers;

(i) [Intentionally omitted];

(j) not later than forty-five (45) days after the end of each fiscal quarter of
the Borrowers (including the fourth fiscal quarter in each year), a statement,
certified as true and correct by the Principal Financial Officer of each
Borrower, of all recourse and Non-Recourse Indebtedness of each Borrower and
their respective Restricted Subsidiaries as of the end of such fiscal quarter,
including, with respect to each such Indebtedness, the outstanding principal
amount as of the end of such fiscal quarter, the amount remaining undisbursed,
if any, the maturity date and any extension options, the required monthly
payments of principal and interest, the identity of the lender, the interest
rate, the collateral for such Indebtedness and whether such Indebtedness is
recourse or non-recourse;

 

64



--------------------------------------------------------------------------------

(k) not later than ten (10) days after approval by each Borrower’s executive
committee, the Budget for the next calendar year. Such Budget shall be in form
reasonably satisfactory to the Agent and shall be submitted to the Agent
together with a narrative description of the assumptions upon which the Budget
is based and such other information as the Agent may request;

(l) at such times as Agent shall determine in its discretion (but, so long as no
Event of Default has occurred and is continuing, not more frequently than once
each calendar year), Borrower shall deliver to Agent such title updates, UCC
searches or other evidence as Agent may reasonably require to show that the
Security Documents create a first lien and security interest in the Collateral;
and

(m) from time to time such other financial data and information in the
possession of the Borrowers, their respective Restricted Subsidiaries or their
respective Unrestricted Subsidiaries (including without limitation auditors’
management letters, market comparable studies, property inspection and
environmental reports and information as to zoning and other legal and
regulatory changes affecting the Borrowers or their respective Subsidiaries) as
the Agent may reasonably request.

§7.5 Notices.

(a) Defaults. The Borrowers will promptly notify the Agent in writing of the
occurrence of any Default or Event of Default. If any Person shall give any
notice or take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Agreement or under any note,
obligation or other evidence of indebtedness to which or with respect to which
any of the Borrowers, the Guarantors or any of the Borrowers’ Restricted
Subsidiaries or Unrestricted Subsidiaries is a party or obligor, whether as
principal or surety, and such default would permit the holder of such note or
obligation or other evidence of indebtedness to accelerate the maturity thereof,
which acceleration would have a material adverse effect on any of such Persons
or constitute a Default or Event of Default, the Borrowers shall forthwith give
written notice thereof to the Agent, describing the notice or action and the
nature of the claimed default.

(b) Environmental Events. The Borrowers will promptly give notice to the Agent
(i) upon either of the Borrowers obtaining knowledge of any potential or known
Release, or threat of Release, of any Hazardous Substances at or from any Real
Estate, other than a deminimis Release that is not reportable to any federal,
state or local environmental agency; (ii) of any violation of any Environmental
Law that either of the Borrowers or any of their respective Restricted
Subsidiaries reports in writing or is reportable by such Person in writing (or
for which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency; and (iii) upon becoming aware
thereof, of any inquiry, proceeding, investigation, or other action, including a
notice from any agency of potential environmental liability, of any federal,
state or local environmental agency or board, that in either case involves the
Real Estate or has the potential to materially affect the assets, liabilities,
financial conditions or operations of either of the Borrowers or any Restricted
Subsidiary or the Agent’s liens on the Collateral pursuant to the Security
Documents.

 

65



--------------------------------------------------------------------------------

(c) Notification of Claims Against Collateral. The Borrowers will, promptly upon
becoming aware thereof, notify the Agent in writing of any material setoff,
claims (including, with respect to the Real Estate, environmental claims),
withholdings or other defenses to which any of the Collateral, or the rights of
the Agent or the Lenders with respect to the Collateral, are subject.

(d) Notice of Litigation and Judgments. The Borrowers will give notice to the
Agent in writing within fifteen (15) days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings
affecting any of the Borrowers, the Guarantors or any of the Restricted
Subsidiaries of any Borrower or to which any of such persons is or is to become
a party involving an uninsured claim against any of such Persons that could
reasonably be expected to have a materially adverse effect on such Person and
stating the nature and status of such litigation or proceedings. The Borrowers
will give notice to the Agent, in writing, in form and detail satisfactory to
the Agent and each of the Lenders, within ten (10) days of any judgment not
covered by insurance, whether final or otherwise, against any of the Borrowers,
the Guarantors or any of the Restricted Subsidiaries of any Borrower in an
amount in excess of $1,000,000.00.

(e) [Intentionally omitted].

(f) Notice of Material Adverse Effect. The Borrowers will give notice to the
Agent in writing within fifteen (15) days of becoming aware of the occurrence of
any event or circumstance which might have a material adverse effect on the
business, assets or financial condition of either of the Borrowers or any
Guarantor.

(g) Notice of Designation of Restricted and Unrestricted Subsidiaries. The
Borrowers will promptly give notice to the Agent of any designation by a
Borrower of Restricted Subsidiaries or Unrestricted Subsidiaries as provided in
the definition of same. No designation of a Restricted Subsidiary may be made
unless a Borrower has sufficient interests and other rights with respect to such
Person to satisfy the requirements set forth in the definition of Restricted
Subsidiary to be a Restricted Subsidiary. Any such designation of a Restricted
Subsidiary or Unrestricted Subsidiary may not be changed. Notwithstanding
anything in this Agreement to the contrary, prior to a Borrower designating a
Person as an Unrestricted Subsidiary, the Borrower shall deliver to the Agent a
certificate showing pro forma compliance with §9.3 (Borrowing Base) after giving
effect to such designation.

§7.6 Existence; Maintenance of Properties.

(a) The Borrowers will do or cause to be done all things necessary to preserve
and keep in full force and effect their existence as Texas limited partnerships.
Each Borrower will cause each of its Restricted Subsidiaries to do or cause to
be done all things necessary to preserve and keep in full force and effect its
legal existence. The Borrowers will do or cause to be done all things necessary
to preserve and keep in full force all of their material rights and franchises
and those of their respective Restricted Subsidiaries. The Borrowers will, and
will cause each of their respective Restricted Subsidiaries to, continue to
engage primarily in the businesses now conducted by it and in related
businesses.

 

66



--------------------------------------------------------------------------------

(b) Irrespective of whether proceeds of the Loans are available for such
purpose, the Borrowers (i) will cause all of their respective properties and
those of their respective Restricted Subsidiaries used or useful in the conduct
of its business or the business of their respective Restricted Subsidiaries to
be maintained and kept in good condition, repair and working order (ordinary
wear and tear excepted) and supplied with all necessary equipment, and (ii) will
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof in all cases in which the failure so to do would have a
material adverse effect on the condition of its properties or on the financial
condition, assets or operations of the Borrowers and their respective Restricted
Subsidiaries.

§7.7 Insurance.

(a) The Borrowers will, at their expense, procure and maintain or cause to be
procured and maintained for the benefit of the Borrowers, the Agent and the
Lenders, insurance policies issued by such insurance companies, in such amounts,
in such form and substance, and with such coverages, endorsements, deductibles
and expiration dates as are acceptable to the Agent, providing the following
types of insurance covering the Mortgaged Property:

(i) “All Risks” property insurance (including broad form flood, broad form
earthquake and comprehensive boiler and machinery coverages) on the Buildings
and the Golf Courses and the contents therein in an amount not less than one
hundred percent (100%) of the full replacement cost of the improvements on the
Mortgaged Property and the contents therein of the Borrowers, with deductibles
not to exceed $500,000 for any one occurrence and with a replacement cost
coverage endorsement or an agreed amount endorsement. Full replacement cost as
used herein means the cost of replacing the improvements (exclusive of the cost
of excavations, foundations and footings below the lowest grade) and the
contents therein of the Borrowers without deduction for physical depreciation
thereof;

(ii) During the course of construction or repair of any Buildings, the insurance
required by clause (i) above shall be written on a builders risk, completed
value, non-reporting form, meeting all of the terms required by clause
(i) above, covering the total value of work performed, materials, equipment,
machinery and supplies furnished, existing structures, and temporary structures
being erected on or near the Mortgaged Property, including coverage against
collapse and damage during transit or while being stored off-site, and
containing a soft costs (including loss of rents) coverage endorsement and a
permission to occupy endorsement;

(iii) Flood insurance if at any time any Buildings are located in any federally
designated “special hazard area” (including any area having special flood,
mudslide and/or flood-related erosion hazards, and shown on a Flood Hazard
Boundary Map or a Flood Insurance Rate Map published by the Federal Emergency
Management Agency as Zone A, AO, AI-30, A99, AH, VO, VI-30, VE, V, M or E) and
the broad form flood coverage required by clause (i) above is not available, in
an amount equal to the full replacement cost or the maximum amount then
available under the National Flood Insurance Program;

 

67



--------------------------------------------------------------------------------

(iv) Rent loss and/or business interruption insurance in an amount sufficient to
recover at least the total estimated gross receipts from all sources of income,
including without limitation, rental income and income from the use or occupancy
of rooms or other facilities, for the Mortgaged Property for a twelve month
period;

(v) Commercial general liability insurance against claims for personal injury
(to include, without limitation, bodily injury and personal and advertising
injury) and property damage liability, all on an occurrence basis, if
commercially available, with such coverages as the Agent may reasonably request
(including, without limitation, contractual liability coverage and completed
operations coverage, and coverages equivalent to an ISO broad form endorsement),
with a general aggregate limit of not less than $2,000,000, a completed
operations aggregate limit of not less than $2,000,000, and a combined single
“per occurrence” limit of not less than $1,000,000 for bodily injury, property
damage and medical payments;

(vi) During the course of construction or repair of any Buildings on the
Mortgaged Property, owner’s contingent or protective liability insurance
covering claims not covered by or under the terms or provisions of the insurance
required by clause (v) above;

(vii) Umbrella liability insurance with limits of not less than $25,000,000 to
be in excess of the limits of the insurance required by clauses (v) and
(vi) above, with coverage at least as broad as the primary coverages of the
insurance required by clauses (v) and (vi) above, with any excess liability
insurance to be at least as broad as the coverages of the lead umbrella policy.
All such policies shall be endorsed to provide defense coverage obligations;

(viii) Automobile liability in such amounts as Agent may reasonably require, and
if any of the Mortgaged Property is a hotel, innkeeper’s legal liability, liquor
liability, safe deposit box liability, automobile liability and garagekeeper
liability in such amounts as Agent may reasonably require;

(ix) Workers’ compensation insurance (including employer’s liability insurance)
for all employees of the Borrowers engaged on or with respect to the Mortgaged
Property; and

(x) Such other insurance in such form and in such amounts as may from time to
time be reasonably required by the Agent against other insurable hazards and
casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Mortgaged Property.

The Borrowers shall pay or cause to be paid all premiums on insurance policies.
The insurance policies with respect to the Mortgaged Property provided for in
clauses (v), (vi), (vii) and (viii) above with respect to the Mortgaged Property
shall name the Agent and each Lender as an additional insured and shall contain
a cross liability/severability endorsement. The insurance policies provided for
in clauses (i), (ii), (iii) and (iv) above shall name the Agent as mortgagee and
loss payee, shall be first payable in case of loss to the Agent, and shall
contain mortgage clauses and lender’s loss payable endorsements in form and
substance acceptable to the Agent. The Borrowers shall promptly furnish to the
Agent all renewal notices and evidence that all

 

68



--------------------------------------------------------------------------------

premiums or portions thereof then due and payable have been paid. At least
thirty (30) days prior to the expiration date of the policies, the Borrowers
shall deliver to the Agent evidence of continued coverage, including a
certificate of insurance, as may be satisfactory to the Agent.

(b) All policies of insurance required by this Agreement shall contain clauses
or endorsements to the effect that (i) no act or omission of either Borrower or
anyone acting for a Borrower (including, without limitation, any representations
made in the procurement of such insurance), which might otherwise result in a
forfeiture of such insurance or any part thereof, no occupancy or use of the
Mortgaged Property for purposes more hazardous than permitted by the terms of
the policy, and no foreclosure or any other change in title to the Mortgaged
Property or any part thereof, shall affect the validity or enforceability of
such insurance insofar as the Agent or the Lenders are concerned, (ii) the
insurer waives any right of setoff, counterclaim, subrogation, or any deduction
in respect of any liability of the Borrowers, the Agent and the Lenders,
(iii) such insurance is primary and without right of contribution from any other
insurance which may be available, (iv) such policies shall not be modified,
cancelled or terminated prior to the scheduled expiration date thereof without
the insurer thereunder giving at least 30 days’ prior written notice to the
Agent by certified or registered mail, and (v) that the Agent and the Lenders
shall not be liable for any premiums thereon or subject to any assessments
thereunder, and shall in all events be in amounts sufficient to avoid any
coinsurance liability.

(c) The insurance required by this Agreement may be effected through a blanket
policy or policies covering additional locations and property of the Borrowers
and other Persons not included in the Mortgaged Property, provided that such
blanket policy or policies comply with all of the terms and provisions of this
§7.7 and contain endorsements or clauses assuring that any claim recovery will
not be less than that which a separate policy would provide, including, without
limitation, a priority claim provision with respect to property insurance and an
aggregate limits of insurance endorsement in the case of liability insurance.

(d) All policies of insurance required by this Agreement shall be issued by
companies licensed to do business in the state where the policy is issued to the
extent so required by state law and also in the states where the Mortgaged
Property is located and having a rating in Best’s Key Rating Guide of at least
“A” and a financial size category of at least “VIII”.

(e) The Borrowers shall not carry separate insurance, concurrent in kind or form
or contributing in the event of loss, with any insurance required under this
Agreement unless such insurance complies with the terms and provisions of this
§7.7.

(f) In the event of any loss or damage to any Building or other improvements
covered by casualty insurance in excess of the applicable deductible, the
Borrowers shall give immediate written notice to the insurance carrier and the
Agent, or in the case of any loss or damage in excess of $200,000.00, to the
Agent, and the Agent shall furnish a copy of such notice promptly to each of the
Lenders. The applicable Borrowers may make proof of loss and adjust and
compromise any claim under insurance policies which is of an amount not more
than $2,000,000.00 so long as no Event of Default has occurred and is continuing
and so long as such Borrower shall in good faith diligently pursue such claim.
The Borrowers hereby irrevocably authorize and empower the Agent, at the Agent’s
option in the Agent’s sole discretion, as attorney in fact for the Borrowers to
make proof of any loss except as provided in the preceding

 

69



--------------------------------------------------------------------------------

sentence, to adjust and compromise any claim under insurance policies, to appear
in and prosecute any action arising from such insurance policies, to collect and
receive insurance proceeds, and to deduct therefrom the Agent’s reasonable
expenses incurred in the collection of such proceeds. If a Mortgaged Property is
acquired by the Agent or any nominee through foreclosure, deed in lieu of
foreclosure or otherwise is acquired from a Borrower, all right, title and
interest of such Borrower in and to any insurance policies and unearned premiums
thereon and in and to the proceeds thereof resulting from loss or damage to the
Mortgaged Property prior to such sale or acquisition shall pass to the Agent or
any other successor in interest to such Borrower or purchaser or grantee of the
Mortgaged Property.

(g) Subject to the terms of the following sentence, the Borrowers authorize the
Agent, at the Agent’s option, in its sole discretion, to (i) apply the balance
of such proceeds to the payment of the Obligations whether or not then due in
accordance with the terms of this Agreement, or (ii) if the Agent shall require
the reconstruction or repair of the Mortgaged Property, to hold the balance of
such proceeds to be used to pay all taxes, charges, sewer use fees, water rates
and assessments which may be imposed upon the Mortgaged Property and the
Obligations as they become due during the course of reconstruction or repair of
the Mortgaged Property and to reimburse the applicable Borrower, in accordance
with such terms and conditions as Agent may prescribe, for the cost of such
reconstruction or repair of the Mortgaged Property, and on completion of such
reconstruction or repair to apply any of the excess to the payment of the
Obligations. Notwithstanding the foregoing, the Agent shall make such net
proceeds available to the applicable Borrower to reconstruct and repair the
Mortgaged Property, in accordance with such terms and conditions as the Agent
may prescribe for the disbursement of such proceeds to assure completion of such
reconstruction or repair provided that (A) the cost of such reconstruction or
repair is not estimated by the Agent to exceed fifty percent (50%) of the fair
market value of the specific building, structure or improvement or such portion
of the Mortgaged Property which is in need of repair or reconstruction as
determined by Agent, (B) no Default or Event of Default shall have occurred and
be continuing, (C) the applicable Borrower shall have provided to Agent
additional cash security (other than from proceeds of the Loan) in an amount
equal to the amount reasonably estimated by the Agent to be the amount in excess
of such proceeds which will be required to complete such repair or restoration,
(D) the Agent shall have approved the plans and specifications for such repair
or restoration and determined that the repaired or restored Mortgaged Property
will provide the Lenders with adequate security applicable for the Obligations
at least substantially identical in nature, quality and value to the security
for the Obligations existing prior to such casualty, (E) the applicable Borrower
shall have delivered to the Agent written agreements binding upon all tenants or
other parties having present or future rights to possession of any portion of
the Mortgaged Property or having any right to require repair, restoration or
completion of the Mortgaged Property or any portion thereof or having any right
to terminate any management agreement, franchise agreement or other agreement
relating to or affecting the Mortgaged Property, agreeing upon a date for
delivery of possession of the Mortgaged Property or their respective portions
thereof, or for such required repair, restoration or completion, to permit time
which is sufficient in the judgment of the Agent for such repair or restoration
and approving the plans and specifications for such repair or restoration, or
other evidence satisfactory to the Agent that none of such tenants or other
parties may terminate their Leases or other agreements affecting or relating to
the Mortgaged Property as a result of such casualty or have a right to approve
the plans and specifications for such repair or restoration, and (F) the Agent
shall determine that such repair or reconstruction

 

70



--------------------------------------------------------------------------------

can be completed prior to the Maturity Date. Any excess of net proceeds over the
amount necessary to complete such repair and restoration may, so long as no
Default or Event of Default is continuing, be retained by the applicable
Borrower or if a Default or Event of Default is continuing be applied, at the
Agent’s option, in its sole discretion, to the payment of the Obligations,
whether or not due, in accordance with the terms of the Loan Agreement.

(h) The Borrowers will procure and maintain or cause to be procured and
maintained such other insurance covering the Borrowers and the Guarantors and
the Restricted Subsidiaries of the Borrowers and their respective properties
(the cost of such insurance to be borne by the insured thereunder) in such
amounts and against such risks and casualties as are customary for properties of
similar character and location, due regard being given to the type of
improvements thereon, their construction, location, use and occupancy.

§7.8 Taxes. The Borrowers and each Restricted Subsidiary and Guarantor will duly
pay and discharge, or cause to be paid and discharged, before the same shall
become overdue, all taxes, assessments and other private or governmental charges
imposed upon it and upon the Real Estate, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies that if unpaid might by law become a lien or
charge upon any of its property; provided that any such tax, assessment, charge,
levy or claim need not be paid if the validity or amount thereof shall currently
be contested in good faith by appropriate proceedings and if a Borrower or such
Restricted Subsidiary or Guarantor shall have set aside on its books reasonably
adequate reserves with respect thereto; and provided, further, that forthwith
upon the commencement of proceedings to foreclose any lien that may have
attached as security therefor, the Borrowers and each Restricted Subsidiary of
the Borrowers or Guarantor either (i) will provide a bond issued by a surety
reasonably acceptable to the Agent and sufficient to stay all such proceedings
or (ii) if no such bond is provided, will pay each such tax, assessment, charge,
levy or claim.

§7.9 Inspection of Properties and Books. The Borrowers shall permit the Lenders
to visit and inspect any of the properties of the Borrowers or any of their
respective Restricted Subsidiaries, to examine the books of account of the
Borrowers and their respective Restricted Subsidiaries (and to make copies
thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrowers and their respective Restricted Subsidiaries with, and
to be advised as to the same by, its officers, all at such reasonable times and
intervals as the Agent or any Lender may reasonably request, provided that the
Borrowers shall only be responsible for the expense of the Agent or any
representative designated by the Agent. The Agent shall use good faith efforts
to coordinate such visits and inspections so as to minimize the interference
with and disruption to the Borrowers’ normal business operations and the expense
to the Borrowers thereof.

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrowers will
comply with, and will cause each of their respective Restricted Subsidiaries and
each Guarantor to comply in all respects with (i) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted,
including all Environmental Laws, (ii) the provisions of its corporate charter,
partnership agreement or declaration of trust, as the case may be, and other
charter documents and bylaws, (iii)all agreements and instruments to which it is
a party or by which it or any of its properties may be bound, (iv)all applicable
decrees, orders, and judgments,

 

71



--------------------------------------------------------------------------------

and (v)all licenses and permits required by applicable laws and regulations for
the conduct of its business or the ownership, use or operation of its
properties, except when a failure to so comply with the foregoing (i)-(v) would
not have a material adverse effect on the business, assets or financial
condition of such Borrower, such Restricted Subsidiary or such Guarantor
(provided, further, that the foregoing shall not limit any obligation to comply
with terms of the Loan Documents). If at any time while any Loan or Note is
outstanding or the Lenders have any obligation to make Loans hereunder, any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrowers or any Guarantor may fulfill any of their obligations
hereunder, the Borrowers will, and will cause the Guarantors to, immediately
take or cause to be taken all steps necessary to obtain such authorization,
consent, approval, permit or license.

§7.11 Use of Proceeds. The Borrowers will use the proceeds of the Loans solely
(a) for working capital purposes in the operation and development of the Real
Estate within the Woodlands Project, (b) for the payment of closing costs in
connection with the Loans, and (c) for such other purposes as the Majority
Lenders in their discretion from time to time may agree to in writing.

§7.12 Further Assurances. The Borrowers will cooperate with, and will cause each
of their respective Restricted Subsidiaries to cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

§7.13 Management. The Borrowers shall not, nor shall the Borrowers permit WECCR
or any other Person to, enter into any Management Agreement relating to all or
any portion of the Conference Center without the prior written consent of the
Agent, such consent not to be unreasonably withheld. Any such consent shall be
conditioned upon the delivery to Agent of an Assignment of Management Agreement
and Subordination. Any management of the Conference Center shall be by either:
(a) Commercial Company or an entity affiliated with Commercial Company approved
by Agent for so long as Commercial Company or said affiliated entity is managing
the Conference Center in a manner consistent with the operation of a first-class
hotel and resort; or (b) a professional property management company approved by
Agent, such approval not to be unreasonably withheld. MS Hospitality, L.P. is
approved as the current manager of the Conference Center. Neither of the
Borrowers shall terminate or replace the management agreement with MS
Hospitality, L.P. or any successor management agreement approved by the Agent
without the prior consent of the Agent, such consent not to be unreasonably
withheld (provided that if such agreement is to be replaced by an agreement with
an Affiliate of either Borrower, the Agent may require that any payments to such
party be treated as “Woodlands Operating Payments” under this Agreement). The
provisions of this §7.13 shall only apply in the event that the Conference
Center is a Borrowing Base Asset.

§7.14 Leases; Development. The Borrowers will take or cause to be taken all
reasonable steps within the power of the Borrowers to market and lease the
saleable and leaseable area of the Real Estate in accordance with sound and
customary development, leasing and management practices for similar properties.
Borrowers shall be permitted to enter into Leases without the approval of the
Agent to the extent provided in the Security Deeds.

 

72



--------------------------------------------------------------------------------

§7.15 ERISA Compliance. Neither of the Borrowers will permit the present value
of all employee benefits vested in all Employee Benefit Plans, Multiemployer
Plans and Guaranteed Pension Plans maintained by such Person and any ERISA
Affiliate thereof to exceed the present value of the assets allocable to such
vested benefits by an amount greater than $500,000.00 in the aggregate. Neither
of the Borrowers nor any ERISA Affiliate thereof will at any time permit any
such Plan maintained by it to engage in any “prohibited transaction” as such
term is defined in Section 4975 of the Code or Section 406 of ERISA, incur any
“accumulated funding deficiency” as such term is defined in Section 302 of
ERISA, whether or not waived, or terminate any such Plan in any manner which
could result in the imposition of a lien on the property of such Borrower or any
Guarantor pursuant to Section 4068 of ERISA. Neither of the Borrowers will
permit any of the Borrowing Base Assets to be “plan assets” within the meaning
of ERISA or the Code.

§7.16 Interest Cap. From and after the date hereof, the Borrowers shall at all
times own and maintain in full force and effect the Interest Cap as required by
this Agreement. The Borrowers shall upon the request of the Agent provide to the
Agent evidence that the Interest Cap is in effect.

§7.17 Partnership Pledge; Assignment of Notes; Additional Real Estate.

(a) In the event that after the date hereof a Borrower acquires or forms an
interest in a Restricted Subsidiary, Borrower shall execute and deliver to the
Agent on behalf of the Lenders a collateral assignment of all of such Borrower’s
right, title and interest in such Restricted Subsidiary, such assignment to be
substantially in the form of the Assignment of Interests, with such other
changes thereto as may be reasonably required by the Agent.

(b) In the event that a Borrower shall have any Investments of the type
described in §8.3(k), then as a condition to a Borrower having such Investment
such Borrower shall execute and deliver to the Agent on behalf of the Lenders a
collateral assignment of all of such Borrower’s right, title and interest in and
to the loan documents and other rights and privileges relating thereto, such
assignment to be substantially in the form of the Security Agreements, with such
other changes thereto as may be reasonably required by the Agent.

(c) In the event that after the date hereof a Borrower shall acquire any Real
Estate or other Real Estate owned by it becomes unencumbered, such Borrower
shall within thirty (30) days of such acquisition deliver to Agent the
Collateral Qualification Documents with respect to such Real Estate unless and
for so long as such Real Estate is collateral for other Indebtedness permitted
pursuant to §8.1(a)(viii) or §8.1(a)(xvi).

(d) The Borrowers shall be permitted to acquire additional Real Estate through a
trustee or nominee acting on its behalf. Any indebtedness of such trustee or
nominee, shall constitute Indebtedness of the Borrowers for the purposes of
§8.1(a). Notwithstanding the foregoing, any such Real Estate which is not
collateral for other indebtedness permitted pursuant to §8.1(a)(viii) or
§8.1(a)(xvi) shall be required to be pledged as Collateral as provided in
§7.17(c) above and shall be subject to the limitations of §7.19(b). If a
Borrower shall desire to include within the Borrowing Base any Real Estate owned
by a trustee or nominee for such Borrower, such trustee or nominee shall be
required to become a Guarantor hereunder. In such

 

73



--------------------------------------------------------------------------------

event, Borrowers shall also enter into such amendments to the Loan Documents as
Agent may reasonably require to reflect the inclusion of such nominee or trustee
as a Guarantor and as a party to the applicable Security Documents.

§7.18 Business Operations. The Borrowers, the Guarantors and the Borrowers’
Restricted Subsidiaries shall operate their respective businesses generally in
the same manner as operated since January 1, 2004 and in compliance with the
terms and conditions of this Agreement and the Loan Documents.

§7.19 Borrowing Base Assets.

(a) Each of the Borrowing Base Assets shall be owned one hundred percent
(100%) by a Borrower (in fee simple as to Real Estate) and shall satisfy all of
the following conditions:

(i) each of the Borrowing Base Assets shall be free and clear of all Liens other
than the Liens permitted in §8.2(i), (iii), (iv) and (v);

(ii) each of the Borrowing Base Assets shall be encumbered by the Security
Documents which shall be a first priority perfected lien and security interest
in such Borrowing Base Assets subject to the Liens permitted by §7.19(a)(i);

(iii) to the best of the Borrowers’ knowledge and belief, none of the Borrowing
Base Assets shall have any material title, survey, environmental or other
defects that would give rise to a materially adverse effect as to the value, use
of or ability to sell or refinance such property;

(iv) [Intentionally Omitted];

(v) the Borrowing Base Assets (including Properties Under Construction) which
are derived from or are intended to become Income Producing Properties shall be
utilized (or with respect to Properties Under Construction upon completion will
be utilized) principally for office, retail, hotel or lodging facilities,
research/industrial, office/warehouse, warehouse/distribution or multifamily
rental housing;

(vi) the Borrowing Base Assets (other than Properties Under Construction) which
are or derive from Income Producing Properties shall be (1) fully operational;
and (2) properties for which valid certificates of occupancy or the equivalent
for all buildings thereon have been issued and are in full force and effect;

(vii) with respect to Properties Under Construction, in the event that the
aggregate estimated Project Costs for all Properties Under Construction is at
any time greater than $15,000,000.00, the Borrowers shall have delivered to the
Agent the Collateral Qualification Documents relating to each of such Properties
Under Construction (provided that in any event for any Properties Under
Construction with respect to which the aggregate estimated Project Costs do not
exceed $15,000,000.00 the Borrowers shall deliver the Collateral Qualification
Documents described in clauses(a), (b), (c), (d), (e), (h) and (i) of the
definition of Collateral Qualification Documents); and

 

74



--------------------------------------------------------------------------------

(viii) each of such Borrowing Base Assets shall satisfy each other condition in
this Agreement and the other Loan Documents applicable thereto.

For the avoidance of doubt, no assets of Restricted Subsidiaries or Unrestricted
Subsidiaries shall be included in Borrowing Base Assets.

(b) Notwithstanding the terms of §7.19(a), Undeveloped Residential Land or
Undeveloped Commercial Land may be owned by a trustee or nominee for a Borrower
approved by Agent, provided that the Real Estate owned by such trustee or
nominee included in the Borrowing Base shall not exceed 375 acres in the
aggregate or contribute more than $10,000,000.00 to the Borrowing Base.

(c) The Borrowers shall provide to the Agent as of the date hereof and
concurrently with the delivery of the financial statements described in §7.4(a)
or 7.4(b) (i)a list of the Borrowing Base Assets, (ii)the certification of the
Principal Financial Officer of each Borrower of the Adjusted Values and that
such properties are in compliance with this §7.19 and §9.3, and (iii)that the
Borrowing Base Assets comply with the terms of §§6.20 and 6.23. In the event
that all or any material portion of a property within the Borrowing Base Assets
shall be damaged or taken by condemnation, then such property shall no longer be
a part of the Borrowing Base Assets unless and until any damage to such asset is
repaired or restored, such asset becomes fully operational and the Agent shall
receive evidence satisfactory to the Agent of the Appraised Value of such asset
following such repair or restoration.

§7.20 [Intentionally Omitted.]

§7.21 Distribution of Income to the Borrowers. The Borrowers shall use
reasonable and diligent efforts to cause all of their respective Restricted
Subsidiaries to, and shall use reasonable efforts to cause their respective
Unrestricted Subsidiaries to, promptly distribute to the Borrowers (but not less
frequently than once each fiscal quarter of the Borrowers), whether in the form
of dividends, distributions or otherwise, all profits, proceeds or other income
relating to or arising from such Person’s use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a)the payment by each Person of its operating expenses and scheduled debt
service for such quarter and (b)the establishment of reasonable reserves for the
payment of operating expenses not paid on at least a quarterly basis and capital
improvements to be made to such Person’s assets and properties approved by such
Person in the ordinary course of business consistent with its past practices.

§7.22 More Restrictive Agreements. Without limiting the terms of §8.1, should a
Borrower or a Guarantor enter into or modify any agreements or documents
pertaining to any existing or future Indebtedness or Equity Offering, which
agreements or documents include covenants (whether affirmative or negative)
which are individually or in the aggregate more restrictive against a Borrower,
a Guarantor or the Restricted Subsidiaries of any Borrower than those set forth
in §9, the Borrowers shall promptly notify the Agent and, if requested by the
Majority Lenders, the Borrowers, the Agent, and the Majority Lenders shall (and
if applicable, the Borrowers shall cause the Guarantors to) promptly amend this
Agreement and the other Loan Documents to include some or all of such more
restrictive provisions as determined by the Majority Lenders in their sole
discretion; provided that from and after the satisfaction of any

 

75



--------------------------------------------------------------------------------

such Indebtedness the agreements for which may have contained a more restrictive
covenant as provided herein, the Agreement shall no longer be modified as a
result of such covenant contained in the agreement relating to such
Indebtedness.

§7.23 Associations. The Borrowers will comply in all respects with the terms of
all declarations, agreements and other instruments with respect to the
Associations, the failure to comply with would have a material adverse effect on
either Borrower, and will cause the Associations to do all things necessary to
preserve and keep in full force their respective rights under such declarations,
agreements and instruments. Either or both of the Borrowers will at all times
maintain a controlling interest in the Associations.

§7.24 Acquisition of Interest Rate Protection. The Borrowers shall acquire and
at all times maintain an interest rate cap, swap, collar or other interest rate
protection reasonably acceptable to Agent providing to the Borrowers a cap on
one month LIBOR Rate on a notional amount of not less than $100,000,000.00, at a
rate not to exceed six and one-half percent (6.5%) per annum, and following the
expiration of the currently existing interest cap on August 30, 2011, at a rate
not to exceed five percent (5.0%) per annum (the “Interest Cap”). The term of
the Interest Cap shall not expire before the Maturity Date (without regard to
any extension thereof); provided that with the approval of Agent the maturity of
the Interest Cap may expire prior to the Maturity Date, and provided further
that a replacement Interest Cap satisfying the requirements of this Agreement is
delivered to Agent at least fifteen (15) days prior to the termination of the
existing Interest Cap, and Borrower further delivers to Agent such amendments to
the Assignment of Hedge and consents to and acknowledgments of such pledge by
the provider of the Interest Cap as Agent may reasonably require. The Interest
Cap shall be provided by any bank which is a party to this Credit Agreement or a
bank or other financial institution that has unsecured, uninsured and
unguaranteed long-term debt which is rated at least A-3 by Moody’s Investor
Service, Inc. or at least A- by Standard & Poor’s Corporation. In connection
with the Interest Cap, the Borrowers shall execute and deliver to Agent for the
benefit of the Lenders the Assignment of Hedge.

§7.25 Condemnation. If any Mortgaged Property or any portion thereof shall be
damaged or taken through condemnation (which term, when used in this Agreement,
shall include any damage or taking by any governmental authority,
quasi-governmental authority, any party having the power of condemnation, or any
transfer by private sale in lieu thereof), either temporarily or permanently,
then Borrowers promptly upon obtaining knowledge of the institution of any
proceeding therefor, shall notify Agent of the pendency of such proceeding.
Borrowers authorize Agent at Agent’s option (but in no event shall Agent be
obligated to), as attorney in fact for Borrowers to commence, appear in and
prosecute, in Agent’s or a Borrower’s name, any action or proceeding relating to
any condemnation or other taking of the Mortgaged Property and to settle or
compromise any claim in connection with such condemnation or other taking.
Except for condemnation proceeds which are designated by a condemning authority
or court of competent jurisdiction as payable to a tenant of any portion of a
Mortgaged Property (other than WECCR) or an owner of any easement encumbering a
Mortgaged Property, the proceeds of any award or claim for damages, direct or
consequential, in connection with any condemnation, or other taking of a
Mortgaged Property, or part thereof, or for conveyances in lieu of condemnation,
are hereby assigned and shall be paid to Agent. Borrowers authorize Agent to
apply such awards, proceeds or damages, after the deduction of Agent’s expenses

 

76



--------------------------------------------------------------------------------

incurred in the collection of such amounts, at Agent’s option, to restoration or
repair of the Mortgaged Property or to payment of the Obligations, whether or
not then due (and in such order as Agent may determine), with the balance
(subject to the terms of this §7.25), if any, to the applicable Borrower.
Notwithstanding anything in this §7.25 to the contrary, (a) if the Mortgaged
Property subject to such condemnation is Undeveloped Residential Land or
Undeveloped Commercial Land, then the applicable Borrower, so long as no Default
or Event of Default shall have occurred or be continuing, shall be entitled to
settle or compromise any claim in connection with such condemnation or other
taking provided further that the aggregate amount involved in such claim is not
excess of $5,000,000.00 and that any award from such condemnation or other
taking is deposited in the Disbursement Account of the applicable Borrower.
Notwithstanding anything in this §7.25 to the contrary, Agent shall make the net
condemnation award available to the applicable Borrower to restore and repair a
Mortgaged Property containing one or more Buildings, in accordance with such
terms and conditions as Agent may prescribe for the disbursement of the
condemnation award to assure completion of such restoration or repair, provided
that (a) no Default or Event of Default shall have occurred and be continuing,
(b) the applicable Borrower shall have provided to Agent additional cash
security (other than from proceeds of a Loan) in an amount equal to the amount
reasonably estimated by the Agent to be the amount in excess of such award which
would be required to complete such repair or restoration, (c) Agent shall have
approved the plans and specifications for such repair or restoration, (d) the
applicable Borrower shall have delivered to Agent written agreements binding
upon all tenants or other parties having present or future rights to possession
of any portion of such Mortgaged Property in excess of 1,000 square feet or
having any right to require repair, restoration or completion of the Property or
any portion thereof or having any right to terminate any management agreement,
franchise agreement or other agreement relating to or affecting such Mortgaged
Property, agreeing upon a date for delivery of possession of such Mortgaged
Property or their respective portions thereof, or for such required repair,
restoration or completion, to permit time which is sufficient in the judgment of
Agent for such repair or restoration and approving the plans and specifications
for such repair or restoration, or other evidence satisfactory to Agent that
none of such tenants or other parties may terminate their leases or other
agreements affecting or relating to such Mortgaged Property as a result of such
condemnation or taking or have a right to approve the plans and specifications
for such repair or restoration, (e) Agent shall determine that following such
repair or restoration there shall be no more than a ten percent (10%) reduction
in occupancy or in rental income or revenues (excluding any proceeds from rental
loss or business interruption insurance or proceeds for such award allocable to
rent or revenues from such Mortgaged Property), (f) Agent shall determine that
such repair or reconstruction can be completed prior to the Maturity Date, and
(g) Agent in its sole discretion shall have determined that such Mortgaged
Property can be restored to (i) not less than the fair market value of such
Mortgaged Property immediately prior to such taking as determined by Agent and
(ii) the utility and substantially similar condition existing immediately prior
to such taking, and any excess award may be applied by Agent in its discretion
to the Obligations in such order as Agent may determine. Borrowers agree to
execute such further assignment of any awards, proceeds, damages or claims
arising in connection with such condemnation or injury that Agent may reasonably
require.

 

77



--------------------------------------------------------------------------------

  §8. CERTAIN NEGATIVE COVENANTS OF THE BORROWERS

The Borrowers covenant and agree that, so long as any Loan or Note is
outstanding or any of the Lenders has any obligation to make any Loans:

§8.1 Restrictions on Indebtedness.

(a) Subject to the provisions of §9, the Borrowers will not, and will not permit
any of their respective Restricted Subsidiaries or any of the Guarantors to,
create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness other than:

(i) Indebtedness to the Lenders arising under any of the Loan Documents and the
Hedge Obligations;

(ii) [Intentionally omitted];

(iii) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(iv) Indebtedness in respect of judgments or awards that have been in force for
less than the applicable period for taking an appeal so long as execution is not
levied thereunder or in respect of which the applicable Borrower shall at the
time in good faith be prosecuting an appeal or proceedings for review and in
respect of which a stay of execution shall have been obtained pending such
appeal or review;

(v) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(vi) [Intentionally Omitted];

(vii) Indebtedness in respect of reverse repurchase agreements having a term of
not more than one hundred eighty (180) days with respect to Investments
described in §8.3(a), (b) or (e);

(viii) recourse Indebtedness of Borrowers and Guarantors not to exceed
$100,000,000.00 in the aggregate (excluding the Loans, the Hedge Obligations,
the Performance Obligations and Indebtedness under §§8.1(a)(i) and the
Conference Center Loan pursuant to §8.1(a)(xiv)(A) (but not exceeding
$36,100,000.00 with respect to the Conference Center Loan), but including,
without limitation, recourse Indebtedness incurred pursuant to §8.1(a)(xiv)(B),
§8.1(a)(xv) or §8.1(a)(xvi) (to the extent a claim has been made pursuant to any
guaranty or indemnity described therein)), provided that such Indebtedness does
not cause the Borrowers to fail to comply with the financial covenants contained
in §9.2 and §9.5 below after recalculating the interest coverage ratio and Fixed
Charge Coverage Ratio for the most recent Quarterly Measurement Date on a pro
forma basis to give effect to such Indebtedness, and the maximum Total Debt
Ratio permitted by §9.1 is not exceeded;

 

78



--------------------------------------------------------------------------------

(ix) [Intentionally omitted];

(x) unsecured Indebtedness in respect of the Partner Subordinated Debt, which is
subordinate to the repayment of the Obligations pursuant to the Partner
Subordination and Standstill Agreement;

(xi) [Intentionally omitted];

(xii) [Intentionally omitted];

(xiii) unsecured Indebtedness between Commercial Company and Land Company
pursuant to the Funding Agreement, which is subordinate to the Obligations
pursuant to the Funding Subordination and Standstill Agreement;

(xiv) Indebtedness secured solely by the Conference Center (A) which, in
connection with the Conference Center Loan may be recourse to Borrowers and
Guarantors and shall not, up to a maximum principal amount of not more than
$36,100,000.00, be included as recourse Indebtedness for the purposes of
§8.1(a)(viii) above; provided that (B) any readvance, increase or refinancing of
the Conference Center Loan that is recourse to either of Borrowers or Guarantors
in excess of $36,100,000.00 in principal amount shall be included as recourse
Indebtedness for the purposes of §8.1(a)(viii) above;

(xv) Indebtedness of Borrowers under guarantees or indemnities with respect to
customary non-recourse carve outs approved by Agent relating to Indebtedness of
its Unrestricted Subsidiaries permitted pursuant to §8.1(b)(v); and

(xvi) Indebtedness of the Borrowers and their Restricted Subsidiaries (including
without limitation obligations under completion guaranties), provided such
Indebtedness:

(A) does not exceed $225,000,000.00 in the aggregate (which for the purposes
hereof shall also include any Indebtedness under §8.1(a)(viii) and §8.1(b)(v));

(B) except with respect to any Indebtedness otherwise permitted under
§8.1(a)(viii), is incurred solely to finance (1) the acquisition of additional
undeveloped residential land or undeveloped commercial land to be added to the
Woodlands Project or (2) the construction by a Borrower or such Restricted
Subsidiary of Vertical Commercial Improvements to the Commercial Land or
Residential Land, if applicable, or permanent refinancing thereof (it being
agreed that the proceeds of a permanent refinancing of such improvements may
exceed the amount of the applicable construction loan) or (3) Municipal Utility
District Contracts of such Borrower or Restricted Subsidiary; and

(C) except with respect to any Indebtedness otherwise permitted under
§8.1(a)(viii), with respect to any property on which Vertical Commercial
Improvements are constructed, does not exceed seventy percent (70%) of the fair
market value of such property; provided that (1) with respect to the Speculative
Development of Vertical Commercial Improvements on any single parcel of
Commercial Land or Residential Land, if applicable, such Indebtedness incurred
for the construction of such Vertical Commercial

 

79



--------------------------------------------------------------------------------

Improvements does not exceed sixty-five percent (65%) of the costs for such
development (including the Appraised Value of the subject Commercial Land or
Residential Land, if applicable) (in each instance the balance of the
acquisition and development costs to be covered by equity), and (2) with respect
to the development of Build-To-Suit Properties, such Indebtedness does not
exceed ninety percent (90%) of the costs for such development (including the
cost of the subject Commercial Land or Residential Land, if applicable) (in each
instance the balance of the acquisition and development costs to be covered by
equity).

(b) The Borrowers will not permit any of their respective Unrestricted
Subsidiaries to create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:

(i) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8 (assuming for the purposes hereof that §7.8 is applicable to
Unrestricted Subsidiaries);

(ii) Indebtedness in respect of judgments or awards that have been in force for
less than the applicable period for taking an appeal so long as execution is not
levied thereunder or in respect of which the applicable Unrestricted Subsidiary
shall at the time in good faith be prosecuting an appeal or proceedings for
review and in respect of which a stay of execution shall have been obtained
pending such appeal or review;

(iii) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(iv) Indebtedness in respect of reverse repurchase agreements having a term of
not more than one hundred eighty (180) days with respect to Investments
described in §8.3(a), (b) or (e); and

(v) Indebtedness of Unrestricted Subsidiaries (including without limitation
obligations under completion guaranties), provided such Indebtedness:

(A) does not exceed $225,000,000.00 in the aggregate (which for the purposes
hereof shall also include any Indebtedness under §8.1(a)(xvi));

(B) [Intentionally omitted];

(C) is incurred solely to finance (1) the acquisition of additional undeveloped
residential land or undeveloped commercial land to be added to the Woodlands
Project or (2) the construction by such Unrestricted Subsidiary of Vertical
Commercial Improvements to the Commercial Land or Residential Land, if
applicable, or permanent refinancing thereof (it being agreed that the proceeds
of a permanent refinancing of such improvements may exceed the amount of the
applicable construction loan) or (3) Municipal Utility District Contracts of
such Unrestricted Subsidiary; and

(D) with respect to any property on which Vertical Commercial Improvements are
constructed, does not exceed seventy percent (70%) of the fair market value of

 

80



--------------------------------------------------------------------------------

such property; provided that (1) with respect to the Speculative Development of
Vertical Commercial Improvements on any single parcel of Commercial Land or
Residential Land, if applicable, such Indebtedness incurred for the construction
of such Vertical Commercial Improvements does not exceed sixty-five percent
(65%) of the costs for such development (including the Appraised Value of the
subject Commercial Land or Residential Land, if applicable) (in each instance
the balance of the acquisition and development costs to be covered by equity),
and (2) with respect to the development of Build-To-Suit Properties, such
Indebtedness does not exceed ninety percent (90%) of the costs for such
development (including the cost of the subject Commercial Land or Residential
Land, if applicable) (in each instance the balance of the acquisition and
development costs to be covered by equity).

§8.2 Restrictions on Liens, Etc. Each of the Borrowers will not, and will not
permit any of its Restricted Subsidiaries or Guarantors to, (a) create or incur
or suffer to be created or incurred or to exist any lien, encumbrance, mortgage,
pledge, negative pledge, charge, restriction or other security interest of any
kind upon any of its property or assets of any character whether now owned or
hereafter acquired, or upon the income or profits therefrom; (b) transfer any of
its property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement; (d)suffer to exist for a period of more than sixty (60) days after
the same shall have been incurred any Indebtedness or claim or demand against it
that if unpaid might by law or upon bankruptcy or insolvency, or otherwise, be
given any priority whatsoever over its general creditors; (e) pledge or
otherwise encumber any accounts, contract rights, general intangibles, chattel
paper or instruments, with or without recourse; or (f) incur or maintain any
obligation to any holder of Indebtedness of such Borrowers or such Restricted
Subsidiary or Guarantor which prohibits the creation or maintenance of any lien
securing the Obligations (collectively the “Liens”); provided that a Borrower
and any Restricted Subsidiary of a Borrower may create or incur or suffer to be
created or incurred or to exist:

(i) liens on properties to secure taxes, assessments and other governmental and
owner association charges and assessments or claims for labor, material or
supplies in respect of obligations not overdue or which are being contested
pursuant to §7.8;

(ii) liens on properties other than the Mortgaged Property or any interest
therein (including the rents, issues, income and profits therefrom) or any other
Collateral in respect of judgments, awards or indebtedness, the Indebtedness
with respect to which is permitted by §8.1(a)(iv), §8.1(a)(viii), §8.1(a)(xiv)
or §8.1(a)(xvi);

(iii) encumbrances on properties consisting of easements, rights of way, zoning
restrictions, mineral rights reservations, restrictions on the use of real
property, landlord’s or lessor’s liens under leases to which a Borrower or a
Restricted Subsidiary of a Borrower is a party, rights of first refusal or
rights of first offer consistent with §6.27, and other minor non-monetary liens
or encumbrances none of which interferes materially with the use, marketability
or development of the property affected in the ordinary conduct of the business
of such Borrower and its Restricted Subsidiaries, which encumbrances or liens do
not individually or in the aggregate have a materially adverse effect on the
business of a Borrower individually or of such Borrower and its Restricted
Subsidiaries on a consolidated basis;

 

81



--------------------------------------------------------------------------------

(iv) liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations and the Hedge Obligations; and

(v) liens and encumbrances on a Mortgaged Property expressly permitted under the
terms of the Security Deed relating thereto.

§8.3 Restrictions on Investments. Each of the Borrowers will not, and will not
permit any of its Restricted Subsidiaries to, make or permit to exist or to
remain outstanding any Investment except Investments in:

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by such Borrower or
its Restricted Subsidiary;

(b) marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

(c) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;
provided, however, that the aggregate amount at any time so invested with any
single bank having total assets of less than $1,000,000,000 will not exceed
$200,000;

(d) [Intentionally Omitted];

(e) [Intentionally Omitted];

(f) repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing subsection (a), (b) or
(e) with banks described in the foregoing subsection (c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000;

(g) shares of so called “money market funds” registered with the SEC under the
Investment Company Act of 1940 which maintain a level per share value, invest
principally in investments described in the foregoing subsections (a) through
(f) and have total assets in excess of $50,000,000;

(h) Investments in the Property (excluding Partial Interests) and Restricted
Subsidiaries of a Borrower. With the approval of the Majority Lenders, such
Investments may be located other than in the Woodlands Project;

 

82



--------------------------------------------------------------------------------

(i) Investments in Unrestricted Subsidiaries of a Borrower, provided the
aggregate book value of such Investments does not exceed $35,000,000.00 at any
time;

(j) Subject to the terms of this Agreement, Investments in the construction by
Commercial Company or Land Company of new Income Producing Properties; and

(k) Investments in note receivables evidencing seller financing provided by a
Borrower in connection with the sale of Land Assets; provided that in no event
shall the aggregate principal amount of such note receivables exceed
$10,000,000.00.

§8.4 Merger, Consolidation. Each of the Borrowers will not, and will not permit
any of its Restricted Subsidiaries to, become a party to any merger,
consolidation or other business combination except (i) the merger or
consolidation of one or more of the Restricted Subsidiaries of a Borrower with
and into such Borrower and (ii) the merger or consolidation of two or more
Restricted Subsidiaries of a Borrower.

§8.5 Sale and Leaseback. Borrowers will not, and will not permit any of their
Restricted Subsidiaries to, enter into any arrangement, directly or indirectly,
whereby the Borrowers or any Restricted Subsidiary of a Borrower shall sell or
transfer any Real Estate owned by it individually or in the aggregate in excess
of $12,500,000.00 in order that then or thereafter a Borrower or any Restricted
Subsidiary of a Borrower shall lease back such Real Estate.

§8.6 Compliance with Environmental Laws. Each of the Borrowers will not, and
will not permit any of its Restricted Subsidiaries or any tenants or other
occupants of any of the Real Estate, to do any of the following: (a) use any of
the Real Estate or any portion thereof as a facility for the handling,
processing, storage or disposal of Hazardous Substances, except for small
quantities of Hazardous Substances used in the ordinary course of business and
in compliance with all applicable Environmental Laws, (b) cause or permit to be
located on any of the Real Estate any underground tank or other underground
storage receptacle for Hazardous Substances except in full compliance with
Environmental Laws, (c) generate any Hazardous Substances on any of the Real
Estate except in full compliance with Environmental Laws, (d) conduct any
activity at any Real Estate or use any Real Estate in any manner so as to cause
a Release of Hazardous Substances on, upon or into the Real Estate or any
surrounding properties or any threatened Release of Hazardous Substances which
might give rise to liability under CERCLA or any other Environmental Law, or
(e)directly or indirectly transport or arrange for the transport of any
Hazardous Substances (except in compliance with all Environmental Laws).

The Borrowers shall:

(i) in the event of any change in Environmental Laws governing the assessment,
release or removal of Hazardous Substances, which change would lead a prudent
lender to require additional testing to avail itself of any statutory insurance
or limited liability, take all action (including, without limitation, the
conducting of engineering tests at the sole expense of the Borrowers) to confirm
that no Hazardous Substances are or ever were Released or disposed of on the
Real Estate; and

 

83



--------------------------------------------------------------------------------

(ii) if any Release or disposal of Hazardous Substances shall occur or shall
have occurred on the Real Estate (including without limitation any such Release
or disposal occurring prior to the acquisition of such Real Estate by a Borrower
or its Restricted Subsidiary), cause the prompt containment and removal of such
Hazardous Substances and remediation of the Real Estate in full compliance with
all applicable laws and regulations and to the satisfaction of the Majority
Lenders; provided, that the Borrowers shall be deemed to be in compliance with
Environmental Laws for the purpose of this clause (ii) so long as it or a
responsible third party with sufficient financial resources is taking reasonable
action to remediate or manage any event of noncompliance to the satisfaction of
the Majority Lenders and no action shall have been commenced by any enforcement
agency. The Majority Lenders may engage their own Environmental Engineer to
review the environmental assessments and the Borrowers’ compliance with the
covenants contained herein.

At any time after an Event of Default shall have occurred hereunder, or, whether
or not an Event of Default shall have occurred, at any time that the Agent or
the Majority Lenders shall have reasonable grounds to believe that a Release or
threatened Release of Hazardous Substances may have occurred, relating to any
Real Estate, or that any of the Real Estate is not in compliance with the
Environmental Laws, the Agent may at its election (and will at the request of
the Majority Lenders) obtain such environmental assessments of such Real Estate
prepared by an Environmental Engineer as may be necessary or advisable for the
purpose of evaluating or confirming (i) whether any Hazardous Substances are
present in the soil or water at or adjacent to such Real Estate and (ii) whether
the use and operation of such Real Estate comply with all Environmental Laws.
Environmental assessments may include detailed visual inspections of such Real
Estate including, without limitation, any and all storage areas, storage tanks,
drains, dry wells and leaching areas, and the taking of soil samples, as well as
such other investigations or analyses as are necessary or appropriate for a
complete determination of the compliance of such Real Estate and the use and
operation thereof with all applicable Environmental Laws. All such environmental
assessments shall be at the sole cost and expense of the Borrowers.

The Agent may, but shall never be obligated to remove or cause the removal of
any Hazardous Substances from the Real Estate (or if removal is prohibited by
any Environmental Law, take or cause the taking of such other action as is
required by any Environmental Law) if the Borrowers fail to comply with their
obligation hereunder with respect thereto (without limitation of the Agent’s or
the Majority Lenders rights to declare a default under any of the Loan Documents
and to exercise all rights and remedies available by reason thereof); and the
Agent and its designees are hereby granted access to the Real Estate at any time
or times, upon reasonable notice, and a license which is coupled with an
interest and irrevocable, to remove or cause such removal or to take or cause
the taking of any such other action. All costs, including, without limitation,
the reasonable costs incurred by the Agent in taking the foregoing action,
damages, liabilities, losses, claims, expenses (including attorneys’ fees and
disbursements) which are incurred by the Agent, as the result of the Borrowers’
failure to comply with the provisions of this §8.6, shall be paid by the
Borrowers to the Agent upon demand by the Agent and shall be additional
obligations secured by the Security Documents.

 

84



--------------------------------------------------------------------------------

§8.7 Distributions; Payment of Subordinated Debt.

(a) Neither of the Borrowers shall pay any Distributions to the partners or
other beneficial owners of such Borrower, and no payments of Woodlands Operating
Distributions or Partner Subordinated Debt Payments shall be made, except as
permitted in this §8.7.

(b) Neither of the Borrowers shall pay any Distribution, nor shall any Woodlands
Operating Distributions or Partner Subordinated Debt Payments be made, unless
and until Agent shall have received and approved the Compliance Certificate for
such period and the calculation of Excess Cash Flow for such period (which
Compliance Certificate, for the purposes of this §8.7, shall set forth the
amount of the proposed Distribution, Woodlands Operating Distributions and/or
Partner Subordinated Debt Payments to be paid and also demonstrate compliance
with the terms of §8.7(c) and pro forma compliance with the terms of §8.7(c)
after giving effect to such Distributions, Woodlands Operating Distributions
and/or Partner Subordinated Debt Payments). Agent shall be deemed to have
approved such statement in the event that Agent does not respond within five
(5) Business Days of confirmed receipt of such statement.

(c) Notwithstanding the foregoing, no Distributions may be made to any of the
partners or other beneficial owners of a Borrower, nor shall any Woodlands
Operating Distributions or Partner Subordinated Debt Payments be made, unless
(i) no Default or Event of Default shall have occurred and be continuing or
would exist after giving effect to such Distribution, Woodlands Operating
Distribution or Partner Subordinated Debt Payment, as applicable, and (ii) the
conditions for either Distribution Level 1 or Distribution Level 2 exist. If the
foregoing conditions are satisfied and Distribution Level 1 exists, then
Borrowers shall be permitted to make Distributions, and Woodlands Operating
Distributions or Partner Subordinated Debt Payments may be made, provided that
the aggregate amount of such Distributions, Woodlands Operating Distributions
and/or Partner Subordinated Debt Payments shall not exceed 50% of Excess Cash
Flow for such prior quarterly period provided that simultaneously with any such
Distribution, Woodlands Operating Distribution and/or Partner Subordinated Debt
Payment, Borrowers shall permanently reduce and prepay the Secured Term Loan by
an equal dollar-for-dollar amount of the amount so distributed or paid (which
payment shall be in addition to the Stipulated Commitment Reduction Amount). If
the foregoing conditions are satisfied and Distribution Level 2 exists, then
Borrowers shall be permitted to make such Distributions, and/or Woodlands
Operating Distributions and/or Partner Subordinated Debt Payments may be made,
in an amount not to exceed 100% of the Excess Cash Flow for such prior quarterly
period, provided that after giving effect to any such Distribution, Woodlands
Operating Distribution or Partner Subordinated Debt Payment, the Liquidity is
greater than the sum of (x) the remaining Project Costs of all Properties under
Construction not available from Indebtedness permitted pursuant to §8.1 (other
than the Loans) plus (y) $35,000,000.00.

(d) [Intentionally Omitted.]

(e) [Intentionally Omitted.]

(f) [Intentionally omitted.]

 

85



--------------------------------------------------------------------------------

(g) Notwithstanding the terms of §8.7, the amounts available to be a
Distribution to the partners or other beneficial owners of the Borrowers during
any period pursuant to §8.7 shall be reduced on a dollar-for-dollar basis by the
amount of the Woodlands Operating Payments during such period.

(h) The Agent acknowledges that Land Company shall have the right to request a
Revolving Credit Loan in accordance with the terms of §2.6 to fund the
Distributions permitted by §8.7(c) above. In addition, the Agent acknowledges
and agrees that any funds retained by Borrowers pursuant to this §8.7 may be
used to repay any Secured Term Loan or Revolving Credit Loan.

(i) Any amounts available for Distribution to a Borrower’s partners or other
beneficial owners pursuant to this §8.7 may be distributed within eighteen
(18) months following a Quarterly Measurement Date as provided herein, provided
that the conditions in this Agreement to the making of Distributions (including,
without limitation, the terms of §8.7(c) which require a simultaneous prepayment
of the Secured Term Loans) continue to be satisfied at such time. Any amounts
available for Distribution to a Borrower’s partners or other beneficial owners
which are not distributed within eighteen (18) months following a Quarterly
Measurement Date as provided herein shall be retained by such Borrower either in
the Disbursement Account of such Borrower or in a Permitted Excess Cash Flow
Investment and not used for a Distribution to a Borrower’s partners or other
beneficial owners, and such amounts shall be available for any other use
permitted under the terms of this Agreement.

(j) Amounts retained by the Borrowers pursuant to this Section may be applied by
such Borrower toward the payment of any Borrower expenditures permitted under
the terms of this Agreement; provided, however, that to the extent that any such
expenditures so paid qualify as Operating Expenses, such expenditures shall be
deducted when computing Operating Cash Flow for the period in which such
expenditures were incurred.

(k) Amounts paid under the Funding Agreement as Distributions shall not be
counted against the Distributions permitted by this Agreement provided that such
amounts are contributed to the other Borrower and are deposited in the
Disbursement Account of the Borrower receiving the same or are invested in the
Borrower receiving the same in Investments permitted pursuant to
§8.3(a)-(g) under the control of the Agent.

(l) Borrowers shall cause any trustee or nominee acting on behalf of such
Borrower to deposit all income of such trustee or nominee into a Disbursement
Account of a Borrower.

§8.8 Asset Sales. None of the Borrowers or any of the Restricted Subsidiaries of
a Borrower or a Guarantor shall sell, transfer or otherwise dispose of any asset
(other than as the result of a condemnation or casualty, the granting of
Permitted Liens or the sale of lots for cash in the ordinary course of business
to parties other than any other Borrower, the General Partners, the Second Tier
Partners, the Third Tier Partners, a Guarantor, any Restricted Subsidiary of any
Borrower or any Affiliate of any of such Persons) except as follows:

(a) any of such Persons may sell any asset in the ordinary course of business
for all cash and for fair market value, except that to the extent permitted by
§8.3(k), Land Assets may be seller-financed in lieu of a sale for all cash;

 

86



--------------------------------------------------------------------------------

(b) Commercial Company, Land Company or a Guarantor may sell, transfer or
otherwise dispose of Commercial Land or Residential Land to Restricted
Subsidiaries of a Borrower for the construction of Vertical Commercial
Improvements, provided such sales are (i) for all cash and for fair market value
or (ii)an equivalent equity interest in such Restricted Subsidiary; and

(c) Commercial Company, Land Company or a Guarantor may sell or transfer
Commercial Land or Residential Land to Unrestricted Subsidiaries of a Borrower
and Affiliates for the construction of Vertical Commercial Improvements,
provided the aggregate amount of such sales do not exceed $30,000,000.00 in the
aggregate in any fiscal year, such sales are for (i) all cash and for fair
market value or (ii)an equivalent equity interest in such Unrestricted
Subsidiary; and

(d) the Borrowers may sell or transfer Income Producing Property to their
respective Restricted Subsidiaries or Unrestricted Subsidiaries or Municipal
Utility District Contracts to their respective Unrestricted Subsidiaries,
provided that such sales are (i) for all cash and for fair market value or
(ii) subject to §8.3(i), an equivalent equity interest in such Person; and

(e) the Borrowers may sell Property other than Commercial Land, Residential
Land, Income Producing Property or Municipal Utility District Contracts to their
respective Restricted Subsidiaries or Unrestricted Subsidiaries, provided that
such sales are for all cash and for fair market value; and

(f) transfers of assets for all cash and for fair market value between the
Borrowers or by Guarantors to Borrowers; provided that the Golf Courses may be
transferred between the Borrowers other than for cash or for fair market value
(provided further that such transfer shall not entitle Borrowers to a release of
such Golf Course from the lien of the Security Documents).

Notwithstanding the foregoing, none of such Persons may sell, transfer or
dispose or permit the sale, transfer or disposition of any Material Asset or
such Person’s interest therein without the prior written consent of the Majority
Lenders.

§8.9 Development. Without the approval of the Majority Lenders, none of the
Borrowers nor any of their respective Restricted Subsidiaries or Unrestricted
Subsidiaries nor any Guarantor shall engage, directly or indirectly, in the
development or construction of real estate other than (a) land development and
the construction by Commercial Company or Land Company of golf courses and
(b) the construction by Commercial Company or Land Company and their respective
Restricted Subsidiaries and Unrestricted Subsidiaries of Vertical Commercial
Improvements as to which costs of completing such Vertical Commercial
Improvements on a fully developed basis including land (from borrowings and
equity), does not exceed $125,000,000 in the aggregate at any time (provided
that Vertical Commercial

 

87



--------------------------------------------------------------------------------

Improvements that are Build-To-Suit Properties which are 100% pre-leased shall
not count towards the foregoing $125,000,000 limitation). Notwithstanding the
foregoing, without the approval of the Agent, neither Commercial Company nor
Land Company, nor any of their respective Restricted Subsidiaries or
Unrestricted Subsidiaries, shall engage directly or indirectly in any Vertical
Commercial Improvements that would constitute a Speculative Development;
provided further, without the approval of the Majority Lenders, neither
Commercial Company nor Land Company nor any of their respective Restricted
Subsidiaries or Unrestricted Subsidiaries shall engage directly or indirectly in
any Vertical Commercial Improvements that would constitute a Speculative
Development which causes at any time the cost of completing such development, on
a fully developed basis including land (from borrowings and equity), to exceed
$15,000,000 in the aggregate at any time. In addition, without the approval of
the Majority Lenders, neither of the Borrowers nor any of their Restricted
Subsidiaries or Unrestricted Subsidiaries shall engage directly or indirectly in
any Vertical Commercial Improvements of hotel or lodging facilities. Neither of
the Borrowers nor any of their Restricted Subsidiaries or Unrestricted
Subsidiaries shall engage directly or indirectly in the development of golf
courses without the prior written consent of Agent.

§8.10 Sources of Capital. The Borrowers shall, at all times that a Borrower or
any of their respective Restricted Subsidiaries or Unrestricted Subsidiaries is
engaging in any development as provided in §8.9 or has entered into any
agreement to provide funds with respect to a development, maintain or have
identified available sources of capital from the Borrowers’ Cash, the amount of
Revolving Credit Loans available to be borrowed by Land Company, and funds
available under construction loans for such purpose equal to the total cost to
acquire and complete such developments and to satisfy such funding obligations
reasonably acceptable to Agent.

§8.11 Restriction on Prepayment of Indebtedness. None of the Borrowers shall
prepay the principal amount, in whole or in part, of any Indebtedness other than
the Obligations and the Hedge Obligations after the occurrence of any Event of
Default; provided, however, that this §8.11 shall not prohibit the prepayment of
Indebtedness which is financed solely from the proceeds of a new loan which
would otherwise be permitted by the terms of §8.1.

§8.12 Restrictions on Amendments; Transfers. None of the Borrowers shall
(a) sell, convey, assign, option, mortgage, pledge, hypothecate, encumber or
dispose of any of the Material Agreements (except as permitted in §5.4), except
for Liens in favor of the Agent and the Lenders to secure the Obligations, or
(b) make a material modification or amendment to or terminate prior to maturity
any of the Material Agreements. None of the Borrowers shall amend or terminate
the Trust Agreement for the Purchase of Real Property dated to be effective
May 1, 2000, as amended September 28, 2000 and November 18, 2004, without the
written consent of Agent.

§8.13 Transfers. None of the Borrowers shall consent to or otherwise permit any
pledge, mortgage, hypothecation or encumbering of any direct or indirect
interest in such Borrower except for such transfers or pledges that (until
foreclosed or transferred in lieu thereof) do not result in a Change of Control.

 

88



--------------------------------------------------------------------------------

§8.14 Subordinated Debt. Land Company shall be permitted to pay only accrued but
unpaid interest on the Partner Subordinated Debt and only at such times and to
the extent that the Borrowers are permitted to make Distributions. Without the
prior written consent of the Majority Lenders, which consent may be withheld by
the Majority Lenders in their sole and absolute discretion, the Borrowers shall
not (i) modify or amend any Partner Subordinated Debt, (ii) prepay, amortize,
purchase, retire, redeem or otherwise acquire any Partner Subordinated Debt, or
(iii) make any payments on any Partner Subordinated Debt except as permitted in
this §8.14. Provided that no Default or Event of Default exists under §8.7 or
this §8.14 and no default, material misrepresentation or breach of warranty has
occurred under the Partner Subordination and Standstill Agreement, the Partner
Subordinated Debt shall not constitute Indebtedness and payments or accruals of
interest thereon shall not constitute Interest Expense.

 

  §9. FINANCIAL COVENANTS OF THE BORROWERS

The Borrowers covenant and agree that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans it will comply
with the following:

§9.1 Liabilities to Market Value Capitalization Ratio. The Borrowers will not,
as of each Quarterly Measurement Date occurring on or after the date hereof,
permit the ratio of (a) the sum of (i) the aggregate amount of Indebtedness of
the Borrowers and their Restricted Subsidiaries (limited to each Borrowers’
allocable share thereof) outstanding under notes, bonds, debentures or similar
debt instruments plus all guarantees, endorsements or similar contingent
obligations individually or in the aggregate in excess of $25,000,000.00 with
respect to Indebtedness of other Persons (excluding obligations under completion
guaranties, Non-Recourse Indebtedness that is secured by an asset in the event
that the Non-Recourse Indebtedness exceeds fifty-five percent (55%) of the
Adjusted Value thereof (or if the Adjusted Value of such asset is not determined
under this Agreement, then its historic cost (including land value)),
Indebtedness permitted under §8.1(a)(x) and §8.1(a)(xiii) and operating leases
that will be treated as capital leases under the proposed guidelines of FASB and
the International Accounting Standards Board as described in Exposure Draft:
Leases (Topic 840)) (the aggregate amount of Indebtedness described by this
clause (a) being referred to collectively as the “Total Indebtedness”) minus
(ii) the amount of Unrestricted Cash and Cash Equivalents in excess of
$10,000,000.00 reported in accordance with the terms of this Agreement as of
such Quarterly Measurement Date to (b)Total Market Value Capitalization of the
Borrowers to exceed the following percentages:

 

Fiscal Quarter Ending on or before:

   Percentage  

December 31, 2011

     55 % 

Thereafter

     50 % 

§9.2 Interest Coverage. The Borrowers will not, as of any Quarterly Measurement
Date, permit the sum of (a) the Operating Cash Flow of the Borrowers minus
(b) the Non-Recurring Amount for any period of four consecutive fiscal quarters
ending on a Quarterly Measurement Date (treated as a single accounting period)
(the “Test Period”) to be less than 2.25 times the Interest Expense for the Test
Period.

 

89



--------------------------------------------------------------------------------

§9.3 Borrowing Base. The Borrowers will not at any time permit (a) the
outstanding principal balance of the Revolving Credit Loans and the Secured Term
Loans as of the date of determination to be greater than (b) the Borrowing Base
as determined as of the same date.

§9.4 Market Value Net Worth. Borrowers will not, as of each Quarterly
Measurement Date occurring on or after the date hereof, permit their aggregate
Market Value Net Worth to be less than $125,000,000.00.

§9.5 Fixed Charge Coverage Ratio. The Borrowers will not, as of each Quarterly
Measurement Date, permit the Fixed Charge Coverage Ratio to be less than 1.50.

 

  §10. CLOSING CONDITIONS

The obligations of the Agent and the Lenders to make the initial Loans shall be
subject to the satisfaction of the following conditions precedent on or prior to
the Closing Date:

§10.1 Loan Documents. Each of the Loan Documents (including any amendments to
agreements securing or relating to the Original Credit Agreement) shall have
been duly executed and delivered by the respective parties thereto, shall be in
full force and effect and shall be in form and substance satisfactory to the
Agent. The Agent shall have received a fully executed copy of each such
document, except that each Lender requesting a Note shall have received a fully
executed counterpart of its Note or Notes. The Agent is authorized on behalf of
the Lenders and Agent, as applicable, to execute any amendments to agreements
securing or relating to the Original Credit Agreement as Agent deems
appropriate.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from the Borrowers a copy, certified as of a recent date by the
appropriate officer of each State in which each Borrower, the General Partners,
the Second Tier Partners, Woodlands Operating or the Guarantors, as applicable,
is organized or in which the Real Estate is located and a duly authorized
partner or officer of such Borrower, the General Partners, the Second Tier
Partners, Woodlands Operating and the Guarantors, as applicable, to be true and
complete, of the partnership agreement, corporate charter or other
organizational documents of such Borrower, the General Partners, the Second Tier
Partners, Woodlands Operating and the Guarantors, as applicable (or a
certification satisfactory to Agent that there have been no changes to the
foregoing items from those provided to the Agent in connection with the
execution of the Original Credit Agreement), or its qualification to do
business, as applicable, as in effect on such date of certification.

§10.3 Bylaws; Resolutions. All action on the part of the Borrowers, the General
Partners, Woodlands Operating, and the Guarantors necessary for the valid
execution, delivery and performance by the Borrowers, Woodlands Operating and
the Guarantors of this Agreement and the other Loan Documents to which such
Person is or is to become a party shall have been duly and effectively taken,
and evidence thereof satisfactory to the Agent shall have been provided to the
Agent. The Agent shall have received from the General Partners and the
Guarantors true copies of their respective bylaws (or a certification
satisfactory to Agent that

 

90



--------------------------------------------------------------------------------

there have been no changes to the foregoing items from those provided to the
Agent in connection with the execution of the Original Credit Agreement) and the
resolutions adopted by their respective board of directors authorizing the
transactions described herein, each certified by its secretary as of a recent
date to be true and complete.

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from the General Partners, Woodlands Operating and the Guarantors an incumbency
certificate, dated as of the Closing Date, signed by a duly authorized officer
or partner of the General Partners, Woodlands Operating and the Guarantors and
giving the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of the General Partners, Woodlands
Operating and the Guarantors, each of the Loan Documents to which such Person is
or is to become a party. The Agent shall have also received from the Borrowers a
certificate, dated as of the Closing Date, signed by a duly authorized partner
of each Borrower and giving the name and specimen signature of each individual
who shall be authorized to make Loan Requests, and give notices and to take
other action on behalf of such Borrower under the Loan Documents.

§10.5 Opinion of Counsel. The Agent shall have received a favorable opinion
addressed to the Lenders and the Agent and dated as of the Closing Date, in form
and substance reasonably satisfactory to the Agent, from counsel of the
Borrowers, the General Partners, Woodlands Operating and the Guarantors, and
counsel in such other states as may be required by the Agent, as to such matters
as the Agent shall reasonably request.

§10.6 Payment of Fees. The Borrowers shall have paid to the Agent the closing
fee pursuant to §4.2.

§10.7 [Intentionally omitted.]

§10.8 [Intentionally Omitted.]

§10.9 Insurance. The Agent shall have received certificates evidencing that the
Agent and the Lenders are named as loss payee and additional insured on all
policies of insurance as required by this Agreement or the other Loan Documents.

§10.10 Performance; No Default. The Borrowers shall have performed and complied
with all terms and conditions herein required to be performed or complied with
by any of them on or prior to the Closing Date, and on the Closing Date there
shall exist no Default or Event of Default.

§10.11 Representations and Warranties. The representations and warranties made
by the Borrowers and the Guarantors in the Loan Documents or otherwise made by
or on behalf of the Borrowers, the Guarantors or the Restricted Subsidiaries of
the Borrowers in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the Closing Date.

§10.12 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s Special Counsel in form
and substance, and the Agent shall have

 

91



--------------------------------------------------------------------------------

received all information and such counterpart originals or certified copies of
such documents and such other certificates, opinions or documents as the Agent
and the Agent’s Special Counsel may reasonably require. No proceeding
challenging or seeking to enjoin any of the transactions contemplated by the
Loan Documents shall be pending or shall have been threatened.

§10.13 Collateral Qualification Documents. The Collateral Qualification
Documents for each parcel of Mortgaged Property to be included in the Collateral
as of the Closing Date which is not collateral for the Original Credit Agreement
shall have been delivered to the Agent at the Borrowers’ expense. Borrowers
shall deliver to Agent such updated title reports as Agent may reasonably
request, but Borrowers shall not be required to deliver any current surveys
(as-built or otherwise) or title policies with respect to the Mortgaged Property
included in the Collateral as of the Closing Date.

§10.14 Compliance Certificate. A Compliance Certificate dated as of the date of
the Closing Date demonstrating compliance with each of the covenants calculated
therein.

§10.15 Consents. The Agent shall have received evidence satisfactory to the
Agent that all necessary partner consents and other consents required in
connection with the pledge of the Collateral to the Agent for the benefit of the
Lenders have been obtained.

§10.16 Other Documents. To the extent requested by the Agent, the Agent shall
have received executed copies of all material agreements of any nature
whatsoever to which the Borrowers or any of their respective Restricted
Subsidiaries is a party affecting or relating to the use, operation,
development, construction or management of the Real Estate.

§10.17 No Condemnation/Taking. The Agent shall have received written
confirmation from the Borrowers that no material condemnation proceedings are
pending or to the Borrowers’ knowledge threatened against any Real Estate or, if
any such material proceedings are pending or threatened, identifying the same
and the Real Estate affected thereby and the Agent shall have determined that
none of such proceedings is or will be material to the Real Estate affected
thereby.

§10.18 Interest Cap. The Agent shall have received evidence satisfactory to
Agent that the Borrowers have acquired the Interest Cap.

§10.19 Conference Center Loan. The Conference Center Loan shall be extended to
October 30, 2012 under terms satisfactory to the Agent.

§10.20 [Intentionally Omitted.]

§10.21 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

 

  §11. CONDITIONS TO ALL BORROWINGS

The obligations of the Lenders to make any Loan, whether on or after the Closing
Date, shall also be subject to the satisfaction of the following conditions
precedent:

§11.1 Prior Conditions Satisfied. All conditions set forth in §10 shall continue
to be satisfied as of the date upon which any Loan is to be made.

 

92



--------------------------------------------------------------------------------

§11.2 Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrowers, the Guarantors and the
Borrowers’ Restricted Subsidiaries contained in this Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with this Agreement shall be true as of the date as of which they
were made and shall also be true at and as of the time of the making of such
Loan, with the same effect as if made at and as of that time (except to the
extent of changes resulting from transactions contemplated or permitted by this
Agreement and the other Loan Documents and changes occurring in the ordinary
course of business that singly or in the aggregate are not materially adverse,
and except to the extent that such representations and warranties relate
expressly to an earlier date) and no Default or Event of Default shall have
occurred and be continuing. The Agent shall have received a certificate of the
Borrowers signed by an authorized officer of each Borrower to such effect.

§11.3 No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan.

§11.4 Governmental Regulation. Each Lender shall have received such statements
in substance and form reasonably satisfactory to such Lender as such Lender
shall require for the purpose of compliance with any applicable regulations of
the Comptroller of the Currency or the Board of Governors of the Federal Reserve
System.

§11.5 Proceedings and Documents. All proceedings in connection with the Loan
shall be satisfactory in substance and in form to the Agent, and the Agent shall
have received all information and such counterpart originals or certified or
other copies of such documents as the Agent may reasonably request.

§11.6 Borrowing Documents. In the case of any request for a Loan, the Agent
shall have received a copy of the request for a Loan required by §2.6 in the
form of Exhibit C-1 or Exhibit C-2 hereto, as applicable, fully completed.

§11.7 Future Advances Tax Payment. As a condition precedent to any Lender’s
obligations to make any Revolving Credit Loans in excess of an aggregate amount
of $100,000,000 (calculated as the sum of all Revolving Credit Loans advanced
hereunder without deduction for any repayments of such Revolving Credit Loans
and regardless of whether such Revolving Credit Loans are outstanding at the
time of reference hereto), the Borrowers will pay to the Agent any mortgage,
recording, intangible, documentary stamp or other similar taxes and charges
which the Agent reasonably determines to be payable as a result of such
Revolving Credit Loan to any state or any county or municipality thereof in
which the Mortgaged Property is located and deliver to the Agent such affidavits
or other information which the Agent reasonably determines to be necessary in
connection with the payment of such tax, in order to insure that the Security
Deed secures the Borrowers’ obligation with respect to the Revolving Credit
Loans then being requested. The provisions of this §11.7 shall be without
limitation of the Borrowers’ obligations under other provisions of the Loan
Documents, including without limitation §15 hereof.

 

93



--------------------------------------------------------------------------------

  §12. EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a) either of the Borrowers shall fail to pay any principal of the Loans when
the same shall become due and payable, whether at the stated date of maturity or
any accelerated date of maturity or at any other date fixed for payment;

(b) either of the Borrowers shall fail to pay any interest on the Loans or any
other sums due hereunder or under any of the other Loan Documents, when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(c) either of the Borrowers shall fail to comply with any covenant contained in
§7.13, §8.1, §8.2, §8.3, §8.7 and §8.14;

(d) either of the Borrowers shall fail to comply with any covenant contained in
§9, and such failure shall continue for twenty (20) days after written notice
thereof shall have been given to the Borrowers by the Agent (provided that with
respect to any failure to comply with §9.2 or §9.5, such failure shall be cured
by Borrowers prepaying the Loans as provided in §3.3 to an amount which would
have resulted in compliance on a proforma basis with the applicable covenant
based on actual Operating Cash Flow for the Test Period and the average interest
payable with respect to the Loans during the Test Period);

(e) either of the Borrowers or any of their respective Restricted Subsidiaries
or any Guarantor shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents (other than those
specified above in this §12);

(f) any representation or warranty made by or on behalf of any Borrower, any
Guarantor or any of the Restricted Subsidiaries of a Borrower in this Agreement
or any other Loan Document, or in any report, certificate, financial statement,
request for a Loan, or in any other document or instrument delivered pursuant to
or in connection with this Agreement, any advance of a Loan or any of the other
Loan Documents shall prove to have been false in any material respect upon the
date when made or deemed to have been made or repeated;

(g) any of the Borrowers, any Guarantor or any of the Restricted Subsidiaries of
a Borrower shall fail to pay at maturity, or within any applicable period of
grace, any obligation for borrowed money or credit received or other
Indebtedness, or fail to observe or perform any material term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing any such borrowed money or credit received or other Indebtedness for
such period of time as would permit (assuming the giving of appropriate notice
if required) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof; provided that the events
described in this §12.1(g) shall not constitute an Event

 

94



--------------------------------------------------------------------------------

of Default unless such failure to pay or perform, together with other failures
to pay or perform, involve singly or in the aggregate recourse obligations for
borrowed money or credit received or other Indebtedness totaling in excess of
$5,000,000.00 or, with respect to non-recourse obligations for borrowed money or
credit received or other Indebtedness totaling in excess of $15,000,000.00
(except that with respect to Non-Recourse Indebtedness of a Restricted
Subsidiary of a Borrower it shall not be an Event of Default hereunder unless
the Borrowers’ aggregate equity Investment in all of such Restricted
Subsidiaries exceeds $15,000,000.00);

(h) any of the Borrowers, any Guarantor or any of the Restricted Subsidiaries of
a Borrower, (1)shall make an assignment for the benefit of creditors, or admit
in writing its general inability to pay or generally fail to pay its debts as
they mature or become due, or shall petition or apply for the appointment of a
trustee or other custodian, liquidator or receiver of any of the Borrowers, any
Guarantor or any of the Restricted Subsidiaries of a Borrower or of any
substantial part of the assets of any thereof, (2) shall commence any case or
other proceeding relating to any of the Borrowers, any Guarantor or any of the
Restricted Subsidiaries of a Borrower under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or (3)shall take
any action to authorize or in furtherance of any of the foregoing;

(i) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of any of the Borrowers, any Guarantor
or any of the Restricted Subsidiaries of a Borrower or any substantial part of
the assets of any thereof, or a case or other proceeding shall be commenced
against any of the Borrowers, any Guarantor or any of the Restricted
Subsidiaries of a Borrower under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, and any of the Borrowers, any
Guarantor or any of the Restricted Subsidiaries of a Borrower shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within ninety
(90) days following the filing or commencement thereof;

(j) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating any of the Borrowers, any Guarantor or
any of the Restricted Subsidiaries of a Borrower bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any of the Borrowers, any Guarantor or any
of the Restricted Subsidiaries of a Borrower, in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;

(k) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, any uninsured final
judgment against any of the Borrowers, any Guarantor or any of the Restricted
Subsidiaries of a Borrower that, with other outstanding uninsured final
judgments, undischarged, against any of the Borrowers, any Guarantor or any of
the Restricted Subsidiaries of a Borrower exceeds in the aggregate
$5,000,000.00;

(l) if (i) any of the Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent or approval of the Lenders, or (ii) any
action at law, suit in equity or other

 

95



--------------------------------------------------------------------------------

legal proceeding to cancel, revoke or rescind any of the Loan Documents shall be
commenced by or on behalf of any of the Borrowers, any Guarantor or any of their
respective stockholders, partners or beneficiaries, or (iii) any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination that, or issue a judgment, order, decree or ruling to
the effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof and, with respect to Defaults
under this clause (iii) Borrowers do not cure such illegality, invalidity or
unenforceability in a manner satisfactory to Agent within ten (10) days of such
determination, judgment, order, decree or ruling, as applicable;

(m) any dissolution, termination, partial or complete liquidation, merger or
consolidation of any of the Borrowers or any Guarantor, or any sale, transfer or
other disposition of the assets of any of the Borrowers or any Guarantor, other
than as permitted under the terms of this Agreement or the other Loan Documents;

(n) any suit or proceeding shall be filed against any of the Borrowers, any
Guarantor or any of their respective assets which in the good faith business
judgment of the Majority Lenders after giving consideration to the likelihood of
success of such suit or proceeding and the availability of insurance to cover
any judgment with respect thereto and based on the information available to
them, if adversely determined, would have a materially adverse affect on the
ability of any of the Borrowers or any Guarantor to perform its obligations
under and by virtue of the Loan Documents;

(o) any of the Borrowers, any Guarantor or any of the Restricted Subsidiaries of
a Borrower shall be indicted for a federal crime, a punishment for which could
include the forfeiture of any assets of such Person included in the Collateral
or the Property;

(p) (i) an ERISA Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Employee Benefit Plan, which ERISA Reportable
Event or institution of proceedings is, in the opinion of the Majority Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, and, in the case of an ERISA Reportable Event, the continuance of such
ERISA Reportable Event unremedied for thirty (30) days after notice of such
ERISA Reportable Event pursuant to Section 4043 of ERISA is given or, in the
case of institution of proceedings, the continuance of such proceedings for
thirty (30) days after commencement thereof, (ii) any Employee Benefit Plan
shall terminate for purposes of Title IV of ERISA, or (iii) any other event or
condition shall occur or exist with respect to an Employee Benefit Plan and in
each case in clauses (i) through (iii) above, such event or condition, together
with all other such events or conditions, if any, could subject any of the
Borrowers or any of their respective Restricted Subsidiaries or any Guarantor to
any tax, penalty or other liabilities in the aggregate material in relation to
the business, operations, property or financial or other condition of any of the
Borrowers, any Guarantor or of a Borrower and its Restricted Subsidiaries taken
as a whole;

(q) any Guarantor denies that such Guarantor has any liability or obligation
under the Guaranty or the Guarantor Contribution Agreement, or shall notify the
Agent or any of the Lenders of such Guarantor’s intention to attempt to cancel
or terminate the Guaranty or the Guarantor Contribution Agreement, or shall fail
to observe or comply with any term, covenant, condition or agreement under the
Guaranty or the Guarantor Contribution Agreement;

 

96



--------------------------------------------------------------------------------

(r) a Change of Control shall occur without the prior written approval of all of
the Lenders (which consent may be withheld by the Lenders in their sole and
absolute discretion); or

(s) any Event of Default, as defined in any of the other Loan Documents, shall
occur;

then, and in any such event, the Agent may, and upon the request of the Majority
Lenders shall, by notice in writing to the Borrowers declare all amounts owing
with respect to this Agreement, the Notes and the other Loan Documents to be,
and they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers; provided that in the event of any
Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such amounts
shall become immediately due and payable automatically and without any
requirement of notice from any of the Lenders or the Agent.

Notwithstanding the foregoing, it shall not be an Event of Default upon the
occurrence of any of the events described under §12.1(f), (h), (i) or (j) with
respect to a Restricted Subsidiary or Unrestricted Subsidiary unless the
Borrowers’ aggregate equity Investment in all of such Restricted Subsidiaries or
Unrestricted Subsidiaries exceeds $15,000,000.00.

§12.lA Limitation of Cure Periods.

(a) Notwithstanding anything contained in §12.1 to the contrary, (i)no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(a) or §12.1(b) in the event that the Borrowers cure such Default within
five (5) days following receipt of written notice of such Default, provided,
however, that Borrowers shall not be entitled to receive more than two
(2) notices in the aggregate pursuant to this clause (i) in any period of three
hundred sixty-five (365) days ending on the date of any such occurrence of
Default, and provided further that no such cure period shall apply to any
payments due upon the maturity of any of the Obligations, and (ii) no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(e) or §12.1(f) in the event that the Borrowers cure such Default within
thirty (30) days following receipt of written notice of such Default, or if such
Default is of such a nature that it cannot be cured within such thirty (30) day
period, in the event that Borrowers commence such cure within such thirty
(30) day period and thereafter diligently, continuously and in good faith
prosecute such cure to completion, and in any event cure such Default within one
hundred twenty (120) days following receipt of such written notice of Default.
The provisions of clause (ii) shall not pertain to Defaults consisting of a
failure to provide insurance as required by §7.7, to any Default consisting of a
failure to comply with §7.4(e), to any Default under §§7.13, 8.1, 8.2, 8.3 8.7
and 8.14, or to any Default excluded from any provision of cure of Defaults
contained in any other of the Loan Documents.

(b) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, any reference in this Agreement or any other Loan Document to “the
continuance of a default” or “the continuance of an Event of Default” or any
similar phrase shall not create or be deemed to create any right on the part of
Borrowers or any other party to cure any default following the expiration of any
applicable grace or notice and cure period.

 

97



--------------------------------------------------------------------------------

(c) In the event that a Borrower obtains any knowledge that any representation
or warranty made by or on behalf of the Borrowers, the Guarantors or any
Restricted Subsidiaries of a Borrower in this Agreement or any of the other Loan
Documents to its knowledge and belief shall be untrue or misleading, the
Borrowers shall promptly notify the Agent in writing of the same and shall,
within thirty (30) days after learning such representation or warranty is untrue
or misleading, take such actions as are required to cause such warranty or
representation to be correct.

§12.2 Termination of Commitments. If any one or more Events of Default specified
in §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Revolving Credit Loans to Land Company. If any other Event of Default
shall have occurred, the Agent, upon the election of the Majority Lenders, may
by notice to the Borrowers terminate the obligation to make Revolving Credit
Loans to Land Company. No termination under this §12.2 shall relieve the
Borrowers of their obligations to the Lenders arising under this Agreement or
the other Loan Documents. Nothing in this §12.2 shall limit or impair the terms
of this Agreement (including §2.1) which provide that the Lenders shall have no
obligation to make Revolving Credit Loans upon the occurrence of a Default or
Event of Default.

§12.3 Remedies. In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Agent or the Lenders shall
have accelerated the maturity of the Loans pursuant to §12.1, the Agent on
behalf of the Lenders may, and upon the direction of the Majority Lenders shall,
proceed to protect and enforce their rights and remedies under this Agreement,
the Notes or any of the other Loan Documents by suit in equity, action at law or
other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, including to
the full extent permitted by applicable law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right. No remedy herein conferred upon the Agent or the
holder of any Note or Obligation is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. In the event that all or any portion
of the Obligations is collected by or through an attorney-at-law, the Borrowers
shall pay all reasonable costs of collection including, but not limited to,
reasonable attorney’s fees. Notwithstanding the provisions of this Agreement
providing that the Loans may be evidenced by multiple Notes in favor of the
Lenders, the Lenders acknowledge and agree that only the Agent may exercise any
remedies arising by reason of a Default or Event of Default. In the event an
Event of Default shall have occurred and be continuing and the Loans shall have
been accelerated, Agent may require that Borrowers obtain a mortgagee’s title
insurance policy in the amount of the Outstanding Loans and in such form as the
Agent may reasonably require insuring the first priority of the Security Deeds
and that a Borrower holds good and indefeasible fee simple title to such parcel,
subject only to such encumbrances as shall be approved by the

 

98



--------------------------------------------------------------------------------

Agent and containing such endorsements and reinsurance or co-insurance
agreements as Agent may require, and Borrowers shall pay upon demand all
premiums and other charges reasonably necessary in connection with the issuance
of such title policy or policies. In the event that Borrowers shall fail to pay
such amount, Agent or the Lenders may advance such amount on behalf of the
Borrowers and such amount shall become a part of the Obligations, shall bear
interest at the Default Rate and shall be due and payable upon demand.

§12.4 Distribution of Collateral Proceeds. In the event that, following the
occurrence or during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Security Documents, or
otherwise with respect to the realization upon any of the Collateral, such
monies shall be distributed for application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of, the
Agent for or in respect of all reasonable costs, expenses, disbursements and
losses which shall have been incurred or sustained by the Agent to protect or
preserve the collateral or in connection with the collection of such monies by
the Agent, for the exercise, protection or enforcement by the Agent of all or
any of the rights, remedies, powers and privileges of the Agent under this
Agreement or any of the other Loan Documents or in respect of the Collateral or
in support of any provision of adequate indemnity to the Agent against any taxes
or liens which by law shall have, or may have, priority over the rights of the
Agent to such monies;

(b) Second, to all other Obligations in such order or preference as the Majority
Lenders shall determine; provided, however, that (i) distributions in respect of
such other Obligations shall be made pari passu among Obligations with respect
to the Agent’s fee payable pursuant to §4.3 and all other Obligations, (ii) in
the event that any Revolving Credit Lender or Secured Term Loan Lender shall
have wrongfully failed or refused to make an advance under §2.7 and such failure
or refusal shall be continuing, advances made by other Revolving Credit Lenders
or Secured Term Loan Lenders, respectively, during the pendency of such failure
or refusal shall be entitled to be repaid as to principal and accrued interest
in priority to the other Obligations described in this subsection (b), and
(iii) Obligations owing to the Lenders with respect to each type of Obligation
such as interest, principal, fees and expenses shall be made among the Lenders,
pro rata; and provided further that the Majority Lenders may in their discretion
make proper allowance to take into account any Obligations not then due and
payable;

(c) Third, to the Hedge Obligations; and

(d) Fourth, the excess, if any, shall be returned to the Borrowers or to such
other Persons as are entitled thereto.

 

  §13. SETOFF

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch of where such deposits
are held) or other sums credited by or due from any of the Lenders to any of the
Borrowers or any Guarantor and any securities or other property of any of the
Borrowers or any Guarantor in the possession of such Lender may be

 

99



--------------------------------------------------------------------------------

applied to or set off against the payment of Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, of the Borrowers to such Lender. Each of the
Lenders agrees with each other Lender that if such Lender shall receive from any
of the Borrowers or any Guarantor, whether by voluntary payment, exercise of the
right of setoff, or otherwise, and shall retain and apply to the payment of the
Obligations owed to such Lender any amount in excess of its ratable portion of
the payments received by all of the Lenders with respect to the Obligations held
by all of the Lenders, such Lender will make such disposition and arrangements
with the other Lenders with respect to such excess, either by way of
distribution, pro tanto assignment of claims, subrogation or otherwise as shall
result in each Lender receiving in respect of the Obligations held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.

 

  §14. THE AGENT

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of Agent hereunder
are primarily administrative in nature, and nothing contained in this Agreement
or any of the other Loan Documents shall be construed to constitute the Agent as
a trustee for any Lender or to create any agency or fiduciary relationship.
Agent shall act as the contractual representative of the Lenders hereunder, and
notwithstanding the use of the term “Agent,” it is understood and agreed that
the Agent shall not have any fiduciary duties or responsibilities to any Lender
by reason of this Agreement or any other Loan Document and is acting as an
independent contractor, the duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. The Borrowers and any
other Person shall be entitled to conclusively rely on a statement from the
Agent that it has the authority to act for and bind the Lenders pursuant to this
Agreement and the other Loan Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents.

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence.

 

100



--------------------------------------------------------------------------------

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Obligations, or for the value of any
such collateral security or for the validity, enforceability or collectability
of any such amounts owing with respect to the Obligations, or for any recitals
or statements, warranties or representations made herein, or any agreement,
instrument or certificate delivered in connection therewith or in any of the
other Loan Documents or in any certificate or instrument hereafter furnished to
it by or on behalf of any of the Borrowers, any of the General Partners, any of
the Second Tier Partners, any of the Third Tier Partners, any of the Restricted
Subsidiaries of a Borrower or any Guarantor, or be bound to ascertain or inquire
as to the performance or observance of any of the terms, conditions, covenants
or agreements herein or in any other of the Loan Documents. The Agent shall not
be bound to ascertain whether any notice, consent, waiver or request delivered
to it by any of the Borrowers or any Guarantor or any of the Restricted
Subsidiaries of a Borrower or any holder of any of the Obligations shall have
been duly authorized or is true, accurate and complete. The Agent has not made
nor does it now make any representations or warranties, express or implied, nor
does it assume any liability to the Lenders, with respect to the
creditworthiness or financial condition of any of the Borrowers or any of their
respective Restricted Subsidiaries or Unrestricted Subsidiaries or any
Guarantor. Each Lender acknowledges that it has, independently and without
reliance upon the Agent or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender,
based upon such information and documents as it deems appropriate at the time,
continue to make its own credit analysis and decisions in taking or not taking
action under this Agreement and the other Loan Documents. Agent’s Special
Counsel has only represented Agent and KeyBank in connection with the Loan
Documents and the only attorney-client relationship is between Agent’s Special
Counsel and Agent or KeyBank. Each Lender has been independently represented by
separate counsel on all matters regarding the Loan Documents and the granting
and perfecting of liens in the Collateral.

§14.5 Payments.

(a) A payment by the Borrowers or the Guarantors to the Agent hereunder or under
any of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents. In
the event that the Agent fails to distribute such amounts within one Business
Day as provided above, the Agent shall pay interest on such amount at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect.

(b) If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction. If a court of competent jurisdiction shall adjudge that
any amount received and distributed by the Agent is to be repaid,

 

101



--------------------------------------------------------------------------------

each Person to whom any such distribution shall have been made shall either
repay to the Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.

(c) Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, any Lender that fails (i) to make available to the
Agent its pro rata share of any Loan or (ii) to comply with the provisions of
§13 with respect to making dispositions and arrangements with the other Lenders,
where such Lender’s share of any payment received, whether by setoff or
otherwise, is in excess of its pro rata share of such payments due and payable
to all of the Lenders, in each case as, when and to the full extent required by
the provisions of this Agreement, shall be deemed delinquent (a “Delinquent
Lender”) and shall be deemed a Delinquent Lender until such time as such
delinquency is satisfied. A Delinquent Lender shall be deemed to have assigned
any and all payments due to it from the Borrowers and the Guarantors, whether on
account of outstanding Loans, interest, fees or otherwise, to the remaining
nondelinquent Lenders for application to, and reduction of, their respective pro
rata shares of all outstanding Loans in accordance with the terms of this
Agreement. The Delinquent Lender hereby authorizes the Agent to distribute such
payments to the nondelinquent Lenders in proportion to their respective pro rata
shares of all outstanding Loans in accordance with the terms of this Agreement.
A Delinquent Lender shall be deemed to have satisfied in full a delinquency when
and if, as a result of application of the assigned payments to all outstanding
Loans of the nondelinquent Lenders or as a result of other payments by the
Delinquent Lenders to the nondelinquent Lenders, the Lenders’ respective pro
rata shares of all outstanding Loans have returned to those in effect
immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency. In addition to the rights and remedies that
may be available to the Agent at law and in equity, a Delinquent Lender’s right
to participate in the administration of the Loan Documents, including, without
limitation, any rights to consent to or direct any action or inaction of the
Agent pursuant to this Agreement or otherwise, or to be taken into account in
the calculation of Majority Lenders, Super-Majority Lenders or any matter
requiring approval of all of the Lenders, shall be suspended while such Lender
is a Delinquent Lender. The provisions of this Section shall apply and be
effective regardless of whether an Event of Default occurs and is then
continuing, and notwithstanding (i) any other provision of this Agreement to the
contrary or (ii) any instruction of Borrowers as to its desired application of
payments. The Agent shall be entitled to (i) withhold or set off, and to apply
to the payment of the obligations of any Delinquent Lender any amounts to be
paid to such Delinquent Lender under this Agreement, (ii) to collect interest
from such Lender for the period from the date on which the payment was due at
the Federal Funds Effective Fate, for each day during such period, and
(iii) bring an action or suit against such Delinquent Lender in a court of
competent jurisdiction to recover the defaulted obligations of such Delinquent
Lender and, to the extent such recovery would not fully compensate the Lenders
for the Delinquent Lender’s breach of this Agreement, to collect damages. In
addition, the Delinquent Lender shall indemnify, defend and hold Agent and each
of the other Lenders harmless from and against any and all claims, actions,
liabilities, damages, costs and expenses (including attorneys’ fees and
expenses), plus interest thereon at the Default Rate, for funds advanced by
Agent or any other Lender on account of the Delinquent Lender or any other
damages such Persons may sustain or incur by reason of or as a direct
consequence of the Delinquent Lender’s failure or refusal to abide by its
obligations under this Agreement.

 

102



--------------------------------------------------------------------------------

§14.6 Holders of Notes. Subject to the terms of Article 18, the Agent may deem
and treat the payee of any Obligation and any Note as the absolute owner or
purchaser thereof for all purposes hereof until it shall have been furnished in
writing with a different name by such payee or by a subsequent holder, assignee
or transferee.

§14.7 Indemnity. THE LENDERS RATABLY AGREE HEREBY TO INDEMNIFY AND HOLD HARMLESS
THE AGENT FROM AND AGAINST ANY AND ALL CLAIMS, ACTIONS AND SUITS (WHETHER
GROUNDLESS OR OTHERWISE), LOSSES, DAMAGES, COSTS, EXPENSES (INCLUDING ANY
EXPENSES FOR WHICH THE AGENT HAS NOT BEEN REIMBURSED BY THE BORROWERS AS
REQUIRED BY §15), AND LIABILITIES OF EVERY NATURE AND CHARACTER ARISING OUT OF
OR RELATED TO THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED OR EVIDENCED HEREBY OR THEREBY, OR THE AGENT’S
ACTIONS TAKEN HEREUNDER OR THEREUNDER, EXCEPT TO THE EXTENT THAT ANY OF THE SAME
SHALL BE DIRECTLY CAUSED BY THE AGENT’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.
LENDERS AGREE THAT THE INDEMNIFICATION OF AGENT BY LENDERS SET FORTH IN THIS
§14.7 INCLUDES INDEMNIFICATION IN THE EVENT OF ORDINARY NEGLIGENCE ON THE PART
OF AGENT BUT DOES NOT INCLUDE INDEMNIFICATION OF AGENT FOR AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

§14.8 Agent as Lender. In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Obligations
and Notes, if any, as it would have were it not also the Agent.

§14.9 Resignation; Removal. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrowers; provided, however, that unless a Default or Event of Default shall
have occurred and be continuing, no such resignation shall be permitted without
Borrowers’ consent, such consent not to be unreasonably conditioned, withheld or
delayed. The Majority Lenders may remove the Agent in the event of the Agent’s
gross negligence or willful misconduct. Upon any such resignation or removal,
the Majority Lenders, subject to the terms of §18.1, shall have the right to
appoint as a successor Agent any Lender or any bank whose senior debt
obligations are rated not less than “A3” or its equivalent by Moody’s Investors
Service, Inc. or not less than “A-” or its equivalent by Standard & Poor’s
corporation and which has a net worth of not less than $500,000,000. Any such
resignation or removal shall be effective upon appointment and acceptance of a
successor agent selected by the Majority Lenders. If no successor Agent shall
have been appointed and shall have accepted such appointment, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent, which shall be a
bank whose debt obligations are rated not less than “A3” or its equivalent by
Moody’s Investors Service, Inc. or not less than “A-” or its equivalent by
Standard & Poor’s Corporation and which has a net worth of not less than
$500,000,000. Unless a Default or Event of Default shall have occurred and be
continuing, such successor Agent shall be reasonably acceptable to the
Borrowers. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Agent, and the

 

103



--------------------------------------------------------------------------------

retiring or removed Agent shall be discharged from its duties and obligations
hereunder as Agent. After any retiring Agent’s resignation or the removal of any
Agent, the provisions of this Agreement and the other Loan Documents shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and shall, if so requested by the
Majority Lenders and the Lenders have provided to the Agent such additional
indemnities and assurances against expenses and liabilities as the Agent may
reasonably request, proceed to exercise all or any legal and equitable and other
rights or remedies as it may have. The Majority Lenders may direct the Agent in
writing as to the method and the extent of any such exercise, the Lenders hereby
agreeing to indemnify and hold the Agent harmless from all liabilities incurred
in respect of all actions taken or omitted in accordance with such directions,
provided that the Agent need not comply with any such direction to the extent
that the Agent reasonably believes the Agent’s compliance with such direction to
be unlawful or commercially unreasonable in any applicable jurisdiction.

§14.11 Reliance on Hedge Provider. For purposes of applying payments received in
accordance with §12.4, the Agent shall be entitled to rely upon the trustee,
paying agent or other similar representative (each, a “Representative”) or, in
the absence of such a Representative, upon the holder of the Hedge Obligations
for a determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

§14.12 Co-Agents. The Lead Arranger and Syndication Agent shall not have any
additional rights or obligations under the Loan Documents, except for those
rights, if any, as a Lender.

§14.13 Request for Agent Action. Agent and the Lenders acknowledge that in the
ordinary course of business of the Borrowers, (a)Borrowers may enter into leases
covering the Collateral that may require the execution of a subordination,
attornment and non-disturbance agreement in favor of the tenant thereunder,
(b)the Collateral may be subject to a condemnation or other taking, (c)Borrower
may desire to enter into easements or other agreements affecting the Collateral,
record a subdivision plat, dedicate roads or utilities, or take other actions or
enter into other agreements in the ordinary course of business which similarly
require the consent, approval or agreement of the Agent. In connection with the
foregoing, the Lenders hereby expressly authorize the Agent to (w)execute and
deliver to the Borrower subordination, attornment and non-disturbance agreements
with any tenant under a lease upon such terms as Agent in its good faith
judgment determines are appropriate (Agent in the exercise of its good faith
judgment may agree to allow some or all of the casualty, condemnation,
restoration or other provisions of the applicable lease to control over the
applicable provisions of the Loan Documents), (x)execute releases of liens of
Mortgaged Property as permitted in this Agreement or in connection with any
condemnation or other taking, (y)execute consents or subordinations in form and
substance satisfactory to Agent in connection with any easements, agreements,
plats, dedications or similar matters affecting the Collateral, or (z)execute
consents, approvals, or other agreements in form

 

104



--------------------------------------------------------------------------------

and substance satisfactory to the Agent in connection with such other actions or
agreements as may be necessary in the ordinary course of Borrowers’ business.
Without limiting the foregoing, the Agent may delegate to the Title Insurance
Company pursuant to the Tri-Party Agreement the right to execute certain
consents on behalf of Agent and the Lenders as described in §5.5.

§14.14 [Intentionally omitted.]

§14.15 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against any Borrower or Guarantor, the Agent shall have the sole
and exclusive right to file and pursue a joint proof claim on behalf of all
Lenders. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings.

§14.16 Lender Intercreditor Agreement. The Agent and the Lenders acknowledge and
agree that the Intercreditor Agreement (Senior Loan) dated November 30, 2004
among Agent and the lenders a party thereto continues in effect and that this
Agreement constitutes the “Credit Agreement” referenced therein. To the extent
there is any Lender which is not a party to such Intercreditor Agreement, such
Lender joins therein as a party thereto and assumes all obligations of a Lender
thereunder and confirms the representations and warranties of a Lender
thereunder.

 

  §15. EXPENSES

The Borrowers agree to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders,
including any recording, mortgage, documentary or intangibles taxes in
connection with the Security Deeds and other Loan Documents, or other taxes
payable on or with respect to the transactions contemplated by this Agreement
(other than taxes based upon the Agent’s or any Lender’s gross or net income,
except that the Agent and the Lenders shall be entitled to indemnification for
any and all amounts paid by them in respect of taxes based on income or other
taxes assessed by any State in which Mortgaged Property or other Collateral is
located, such indemnification to be limited to taxes due solely on account of
the granting of Collateral under the Security Documents and to be net of any
credit allowed to the indemnified party from any other State on account of the
payment or incurrence of such tax by such indemnified party), including any such
taxes payable by the Agent or any of the Lenders after the Closing Date (the
Borrowers hereby agreeing to indemnify the Agent and each Lender with respect
thereto), (c) all appraisal fees, engineer’s fees, charges for commercial
finance exams and engineering and environmental reviews (provided that to the
extent permitted under applicable laws and regulations, the Lenders shall rely
upon reports of engineering and environmental consultants previously retained by
Borrowers so that duplication of consultant’s expenses is avoided where
possible) and the reasonable fees, expenses and disbursements of the counsel to
the Agent, counsel for KeyBank and any local counsel to the Agent incurred in
connection with the performance of due diligence and the preparation,
negotiation, administration or interpretation of the Loan Documents and other
instruments mentioned herein, each closing hereunder, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (d) the
reasonable out-of-pocket fees, expenses and disbursements of the Agent incurred
by the Agent in connection with the performance of due diligence, underwriting
analysis, credit reviews, executing releases and consents, and the preparation,
negotiation,

 

105



--------------------------------------------------------------------------------

administration or interpretation of the Loan Documents and other instruments
mentioned herein, credit and collateral evaluations, and the making of each
advance hereunder, (e) all reasonable out of pocket expenses (including
reasonable attorneys’ fees and costs, which attorneys may be employees of any
Lender or the Agent and the fees and costs of appraisers, engineers, investment
bankers or other experts retained by any Lender or the Agent) incurred by any
Lender or the Agent in connection with (i) the enforcement of or preservation of
rights under any of the Loan Documents against any of the Borrowers, any
Guarantor or any other Person or the administration thereof after the occurrence
of a Default or Event of Default, (ii) the sale of, collection from or other
realization upon any of the Collateral, (iii) the failure of any of the
Borrowers or any Guarantor to perform or observe any provision of the Loan
Documents, and (iv) any litigation, proceeding or dispute whether arising
hereunder or otherwise, in any way related to the Agent’s or any of the Lender’s
relationship with any of the Borrowers or any Guarantor, (f) all reasonable
fees, expenses and disbursements of the Agent incurred in connection with UCC
searches, UCC filings, title rundowns, title searches or mortgage recordings,
and (g) all reasonable attorneys’ fees and costs which may be incurred by
KeyBank in connection with each and every assignment of interests in the Loans
pursuant to §18.1 or sale of participations pursuant to §18.4. The covenants of
this §15 shall survive payment or satisfaction of payment of the Obligations.

 

  §16. INDEMNIFICATION

THE BORROWERS AGREE TO INDEMNIFY AND HOLD HARMLESS THE AGENT AND THE LENDERS AND
EACH DIRECTOR, OFFICER, EMPLOYEE, AGENT AND PERSON WHO CONTROLS THE AGENT OR ANY
LENDER FROM AND AGAINST ANY AND ALL CLAIMS, ACTIONS AND SUITS, WHETHER
GROUNDLESS OR OTHERWISE, AND FROM AND AGAINST ANY AND ALL LIABILITIES, LOSSES,
DAMAGES AND EXPENSES OF EVERY NATURE AND CHARACTER ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY INCLUDING, WITHOUT LIMITATION, (A) ANY LEASING
FEES AND ANY BROKERAGE, FINDERS OR SIMILAR FEES ASSERTED AGAINST ANY PERSON
INDEMNIFIED UNDER THIS §16 BASED UPON ANY AGREEMENT, ARRANGEMENT OR ACTION MADE
OR TAKEN, OR ALLEGED TO HAVE BEEN MADE OR TAKEN, BY ANY OF THE BORROWERS, ANY OF
THE GENERAL PARTNERS, ANY OF THE SECOND TIER PARTNERS, ANY OF THE THIRD TIER
PARTNERS, ANY GUARANTOR OR ANY OF THE RESTRICTED SUBSIDIARIES OF A BORROWER,
(B) ANY CONDITION, USE, OPERATION OR OCCUPANCY OF THE MORTGAGED PROPERTY OR
OTHER COLLATERAL FIRST OCCURRING PRIOR TO THE AGENT OR THE LENDERS OR THEIR
NOMINEE ACQUIRING TITLE TO THE MORTGAGED PROPERTY OR OTHER COLLATERAL BY THE
EXERCISE OF ITS FORECLOSURE REMEDIES OR BY DEED IN LIEU OF FORECLOSURE, (C)ANY
ACTUAL OR PROPOSED USE BY A BORROWER OF THE PROCEEDS OF ANY OF THE LOANS,
(D) ANY ACTUAL OR ALLEGED INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADEMARK,
SERVICE MARK OR SIMILAR RIGHT OF ANY OF THE BORROWERS, ANY OF THE GENERAL
PARTNERS, ANY OF THE SECOND TIER PARTNERS, ANY OF THE THIRD TIER PARTNERS, ANY
GUARANTOR OR ANY OF THE RESTRICTED

 

106



--------------------------------------------------------------------------------

SUBSIDIARIES OF A BORROWER COMPRISED IN THE COLLATERAL, (E) THE BORROWERS AND
THE GUARANTORS ENTERING INTO OR PERFORMING THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS, (F)ANY ACTUAL OR ALLEGED VIOLATION OF ANY LAW, ORDINANCE, CODE,
ORDER, RULE, REGULATION, APPROVAL, CONSENT, PERMIT OR LICENSE RELATING TO THE
MORTGAGED PROPERTY OR THE OTHER COLLATERAL WHICH VIOLATION FIRST OCCURRED PRIOR
TO THE AGENT OR THE LENDERS OR THEIR NOMINEE ACQUIRING TITLE TO THE MORTGAGED
PROPERTY OR APPLICABLE COLLATERAL BY THE EXERCISE OF ITS FORECLOSURE REMEDIES OR
BY DEED IN LIEU OF FORECLOSURE, (G) ANY USE OF SYNDTRAK, INTRALINKS OR OTHER
SERVICE FOR THE DISSEMINATION OF DOCUMENTS OR INFORMATION, OR (H) WITH RESPECT
TO EACH OF THE BORROWERS, EACH OF THE GENERAL PARTNERS, EACH OF THE SECOND TIER
PARTNERS, EACH OF THE THIRD TIER PARTNERS, EACH OF THE GUARANTORS AND THE
RESTRICTED SUBSIDIARIES OF EACH BORROWER AND THEIR RESPECTIVE PROPERTIES AND
ASSETS, THE VIOLATION OF ANY ENVIRONMENTAL LAW, THE RELEASE OR THREATENED
RELEASE OF ANY HAZARDOUS SUBSTANCES OR ANY ACTION, SUIT, PROCEEDING OR
INVESTIGATION BROUGHT OR THREATENED WITH RESPECT TO ANY HAZARDOUS SUBSTANCES
(INCLUDING, BUT NOT LIMITED TO CLAIMS WITH RESPECT TO WRONGFUL DEATH, PERSONAL
INJURY OR DAMAGE TO PROPERTY), FIRST OCCURRING PRIOR TO THE AGENT OR THE LENDERS
OR THEIR NOMINEE ACQUIRING TITLE TO THE MORTGAGED PROPERTY BY THE EXERCISE OF
ITS FORECLOSURE REMEDIES OR BY DEED IN LIEU OF FORECLOSURE, IN EACH CASE
INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL
AND ALLOCATED COSTS OF INTERNAL COUNSEL INCURRED IN CONNECTION WITH ANY SUCH
INVESTIGATION, LITIGATION OR OTHER PROCEEDING; PROVIDED, HOWEVER, THAT THE
BORROWERS SHALL NOT BE OBLIGATED UNDER THIS §16 TO INDEMNIFY ANY PERSON FOR
LIABILITIES ARISING FROM SUCH PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. IN LITIGATION, OR THE PREPARATION THEREFOR, THE LENDERS AND THE
AGENT SHALL BE ENTITLED TO SELECT A SINGLE LAW FIRM AS THEIR OWN COUNSEL AND, IN
ADDITION TO THE FOREGOING INDEMNITY, THE BORROWERS AGREE TO PAY PROMPTLY THE
REASONABLE FEES AND EXPENSES OF SUCH COUNSEL. IF, AND TO THE EXTENT THAT THE
OBLIGATIONS OF THE BORROWERS UNDER THIS §16 ARE UNENFORCEABLE FOR ANY REASON,
THE BORROWERS HEREBY AGREE TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT IN
SATISFACTION OF SUCH OBLIGATIONS WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. THE
PROVISIONS OF THIS §16 SHALL SURVIVE THE REPAYMENT OF THE LOANS AND THE
TERMINATION OF THE OBLIGATIONS OF THE LENDERS HEREUNDER. BORROWERS AGREE THAT
THE INDEMNIFICATION OF AGENT AND THE LENDERS BY BORROWERS SET FORTH IN THIS §16
INCLUDES INDEMNIFICATION IN THE EVENT OF ORDINARY NEGLIGENCE ON THE PART OF
AGENT AND THE LENDERS BUT DOES NOT INCLUDE INDEMNIFICATION OF

 

107



--------------------------------------------------------------------------------

AGENT AND THE LENDERS FOR AGENT’S OR SUCH LENDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, OR AGENT’S OR LENDER’S BREACH OF THE TERMS OF THE LOAN DOCUMENTS.

 

  §17. SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of any of the Borrowers, any Guarantor or any of the
Restricted Subsidiaries of a Borrower pursuant hereto or thereto shall be deemed
to have been relied upon by the Lenders and the Agent, notwithstanding any
investigation heretofore or hereafter made by any of them, and shall survive the
making by the Lenders of any of the Loans, as herein contemplated, and shall
continue in full force and effect so long as any amount due under this Agreement
or the Notes or any of the other Loan Documents remains outstanding or any
Lender has any obligation to make any Loans. The indemnification obligations of
the Borrowers provided herein and the other Loan Documents shall survive the
full repayment of amounts due and the termination of the obligations of the
Lenders hereunder and thereunder to the extent provided herein and therein. All
statements contained in any certificate or other paper delivered to any Lender
or the Agent at any time by or on behalf of any of the Borrowers or any
Guarantor or any of the Restricted Subsidiaries of a Borrower pursuant hereto or
in connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrowers, the Guarantors or such
Restricted Subsidiary hereunder.

 

  §18. ASSIGNMENT AND PARTICIPATION

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it, and the Notes, if any, held by it); provided that
(a) the Agent and the Borrowers shall have given their prior written consent to
such assignment, which consent shall not be unreasonably withheld (provided that
such consent shall not be required for any assignment to another Lender, to the
parent of such Lender, to a wholly-owned subsidiary of such Lender, or to a
Related Fund of such Lender, provided that such assignee shall remain a parent,
a wholly-owned subsidiary or Related Fund of such Lender, as applicable, and
provided further Borrowers shall be deemed to have consented thereto unless they
shall have objected in writing thereto no later than five (5) Business Days
after notice thereof, and provided further that the consent of Borrowers shall
not be required if a Default or Event of Default has occurred and is
continuing), (b) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement, (c) the parties to such assignment shall execute and deliver to the
Agent, for recording in the Register (as hereinafter defined), a notice of such
assignment, together with any Notes subject to such assignment, (d) such
assignee shall be an Eligible Assignee, (e) such assignee of a portion of the
Revolving Credit Loans shall have a net worth or unfunded capital commitments as
of the date of such assignment of not less than $200,000,000.00 unless such
requirement is waived in writing by the Borrowers and the Agent, (f) such
assignment is subject to the terms of any intercreditor agreement among the
Lenders and the Agent, (g) such assignee shall acquire an interest in the
Revolving Credit Loans of not less than $5,000,000.00 or in the

 

108



--------------------------------------------------------------------------------

Secured Term Loans of not less than $5,000,000.00, as applicable unless such
assignment is to another Lender or a Related Fund of such Lender or, if less,
such assignment represents the entire remaining Revolving Credit Commitment or
Secured Term Loan Commitment, as applicable, of the assigning Lender, or unless
such requirement is waived by the Borrowers and Agent, (h) such assignment shall
be of an equal percentage of such assignee’s Revolving Credit Commitment, in the
event an interest in the Revolving Credit Loans is assigned, and an equal
percentage of such assignee’s Commercial Company Secured Term Loan Commitment
and Land Company Secured Term Loan Commitment, in the event an interest in the
Secured Term Loans is assigned, and (i)the assignee and assignor execute and
deliver to Agent an Assignment and Acceptance Agreement in the form of Exhibit F
attached hereto and made a part hereof. The Lenders shall endeavor to assign
Commitments only to Lenders that are not subject to withholding as provided in
§4.4(b). Upon such execution, delivery, acceptance and recording, of such notice
of assignment, (i)the assignee thereunder shall be a party hereto and all other
Loan Documents executed by the Lenders and, to the extent provided in such
assignment, have the rights and obligations of a Lender hereunder, (ii) the
assigning Lender shall, to the extent provided in such assignment and upon
payment to the Agent of the registration fee referred to in §18.2, be released
from its obligations under this Agreement, and (iii) the Agent may unilaterally
amend Schedule 1.1 to reflect such assignment. In connection with each
assignment, the assignee shall represent and warrant to the Agent, the assignor
and each other Lender as to whether such assignee is an Eligible Assignee.
Notwithstanding anything herein to the contrary, in the event that any Lender
acting as Agent shall assign all or any portion of its Commitment and as a
result thereof its Commitment is less than $15,000,000.00, then such Lender
shall promptly provide written notice thereof to the Lenders and the Majority
Lenders (excluding the Lender acting as Agent) shall have the right, to be
exercised within fifteen (15) days of delivery of such notice by such Lender
acting as Agent, to elect to remove such Lender as Agent and replace such Lender
as Agent, subject to the terms of §14.9.

§18.2 Register. The Agent for itself and on behalf of the Borrowers shall
maintain a copy of each assignment delivered to it and a register or similar
list (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment Percentages of, and principal amount of the Loans
owing to the Lenders from time to time. Transfers of any Commitment shall be
effective upon recording in the Register. The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrowers, the Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrowers and the Lenders at any reasonable time
and from time to time upon reasonable prior notice. Upon each such recordation,
the assigning Lender agrees to pay to the Agent a registration fee in the sum of
$5,000.00. Contemporaneous assignments by a Lender to multiple assignees will be
treated as a single assignment for the purposes of such registration fee.

§18.3 New Notes. Upon its receipt of an assignment executed by the parties to
such assignment, together with each Note, if any, subject to such assignment,
the Agent shall (a) record the information contained therein in the Register,
and (b) give prompt notice thereof to the Borrowers and the Lenders (other than
the assigning Lender). Within five (5) Business Days after receipt of such
notice, the Borrowers, at their own expense, shall, if requested by the assignee
or assignor as provided below, execute and deliver to the Agent, in exchange for
each surrendered Note, a new Note to the order of such assignee in an amount
equal to the amount

 

109



--------------------------------------------------------------------------------

assumed by such assignee pursuant to such assignment and, if the assigning
Lender has retained some portion of its obligations hereunder, a new Note to the
order of the assigning Lender in an amount equal to the amount retained by it
hereunder. Such new Notes shall provide that they are replacements for the
surrendered Notes, shall be in an aggregate principal amount equal to the
aggregate principal amount of the surrendered Notes, shall be dated the
effective date of such assignment and shall otherwise be in substantially the
form of the assigned Notes. The surrendered Notes, if any, shall be canceled and
returned to the Borrowers.

§18.4 Participations. Each Lender may sell participations to one or more banks
or other entities in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents; provided that (a)any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder to the Borrowers, (b)such participation shall not entitle such
participant to any rights or privileges under this Agreement or the Loan
Documents, including, without limitation, the right to approve waivers,
amendments or modifications, (c)such participant shall have no direct rights
against any of the Borrowers or any Guarantor except the rights granted to the
Lenders pursuant to §13, (d)such sale is effected in accordance with all
applicable laws, and (e)such participant shall not be a Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by, any of the Borrowers or any Guarantor.

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or to any Federal Home Loan Bank. Any
Secured Term Loan Lender may with the consent of the Agent pledge all or any
portion of its interests and rights under this Agreement (including all or any
portion of its Note) to a Person approved by the Agent. No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

§18.6 No Assignment by Borrowers. Neither of the Borrowers shall assign or
transfer any of its rights or obligations under any of the Loan Documents
without the prior written consent of each of the Lenders.

§18.7 Cooperation; Disclosure. The Borrowers agree to promptly cooperate with
any Lender in connection with any proposed assignment or participation of all or
any portion of its Commitment. The Borrowers agree that in addition to
disclosures made in accordance with standard banking practices any Lender may
disclose information obtained by such Lender pursuant to this Agreement to
assignees or participants and potential assignees or participants hereunder,
provided that any potential assignee or participant hereunder shall execute and
deliver to Agent and the Borrowers a confidentiality agreement in substantially
the form of Exhibit G hereto as a condition to the receipt of any financial
statements or other reports delivered by the Borrowers to the Agent hereunder.
In addition, the Lenders may make disclosure of such information to any
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisors (so long as such contractual counterparty or professional
advisors to such contractual counterparty agree to be bound by the provisions of
this §18.7).

 

110



--------------------------------------------------------------------------------

§18.8 Mandatory Assignment. In the event Borrowers request that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request is approved by Agent but is not approved by
one or more of the Lenders (any such non-consenting Lender shall hereafter be
referred to as the “Non-Consenting Lender”), then, within thirty (30) days after
Borrowers’ receipt of notice of such disapproval by such Non-Consenting Lender,
Borrowers shall have the right as to such Non-Consenting Lender, to be exercised
by delivery of written notice delivered to the Agent and the Non-Consenting
Lender within thirty (30) days of receipt of such notice, to elect to cause the
Non-Consenting Lender to transfer its Commitment. The Agent shall promptly
notify the remaining Lenders that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Lender (or if any
of such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent). In the event
that the Lenders do not elect to acquire all of the Non-Consenting Lender’s
Commitment, then the Agent shall endeavor to find a new Lender or Lenders to
acquire such remaining Commitment. Upon any such purchase of the Commitment of
the Non-Consenting Lender, the Non-Consenting Lender’s interests in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Non-Consenting Lender shall promptly
execute and deliver any and all documents reasonably requested by Agent to
surrender and transfer such interest, including, without limitation, an
assignment and acceptance agreement in the form attached hereto as Exhibit F and
such Non-Consenting Lender’s original Note, if any. The purchase price to be
paid by the acquiring Lenders for the Non-Consenting Lender’s Commitment shall
equal the principal owed to such Non-Consenting Lender, and the Borrowers shall
pay to such Non-Consenting Lender in addition thereto and as a condition to such
sale any and all other amounts outstanding and owed by Borrowers to the
Non-Consenting Lender, including all accrued and unpaid interest or fees, which
would be owed to such Non-Consenting Lender if the Loans were to be repaid in
full on the date of such purchase of the Non-Consenting Lender’s Commitment
(provided that the Borrowers may pay such interest, fees and other amounts
(other than principal)). No registration fee under §18.2 shall be required in
connection with such assignment.

 

  §19. NOTICES

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
by sending same by facsimile with receipt by the party giving the Notice of an
acknowledgment generated by the machine from which the facsimile was sent
indicating that the facsimile was sent in its entirety to the addressee’s
facsimile number, in each case addressed as follows:

If to the Agent or any Lender, at the address set forth on the signature page
for the Agent or such Lender; and

 

111



--------------------------------------------------------------------------------

If to the Borrowers:

The Woodlands Commercial Properties Company, L.P.

The Woodlands Land Development Company, L.P.

c/o The Woodlands Operating Company, L.P.

24 Waterway Avenue, Suite 1100

The Woodlands, Texas 77380

Attn: President

Facsimile: (281) 719-7388

With a copy to:

The Woodlands Commercial Properties Company, L.P.

The Woodlands Land Development Company, L.P.

c/o The Woodlands Operating Company, L.P.

24 Waterway Avenue, Suite 1100

The Woodlands, Texas 77380

Attn: Chief Financial Officer

Facsimile: (281) 719-7331

and to:

The Morgan Stanley Real Estate Fund II, L.P.

US RE Investing Division

555 California Street, Suite 2200

San Francisco, California 94104

Attn: Randy Koss

Facsimile: (415) 576-2673

and to:

The Howard Hughes Corporation

13355 Noel Road, Suite 950

Dallas, Texas 75240

Attn: President

Facsimile: (214) 741-3021

and to:

The Howard Hughes Corporation

13355 Noel Road, Suite 950

Dallas, Texas 75240

Attn: General Counsel

Facsimile: (214) 741-3021

and to each other Lender which may hereafter become a party to this Agreement at
such address as may be designated by such Lender. Each Notice shall be effective
upon being personally delivered or upon being sent by overnight courier or upon
being deposited in the United States Mail as aforesaid, or if transmitted by
facsimile, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with

 

112



--------------------------------------------------------------------------------

respect thereto (if any), however, shall commence to run from the date of
receipt if personally delivered or sent by overnight courier or facsimile (or if
sent by facsimile, next Business Day if received after 5:00 p.m. (Atlanta time)
or on a day that is not a Business Day), or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, a Borrower, a Lender or Agent
shall have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.

 

  §20. RELATIONSHIP

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to any of the Borrowers arising out of or in connection with the
Agreement or the other Loan Documents or the transactions contemplated hereunder
and thereunder, and the relationship between each Lender and each Borrower is
solely that of a lender and borrower, and nothing contained herein or in any of
the other Loan Documents shall in any manner be construed as making the parties
hereto partners, joint venturers or any other relationship other than lender and
borrower.

 

  §21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
TEXAS AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW). THE BORROWERS AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF
TEXAS OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN §19. THE BORROWERS
HEREBY WAIVE ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT.

 

  §22. HEADINGS

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

  §23. COUNTERPARTS

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be

 

113



--------------------------------------------------------------------------------

an original, and all of which together shall constitute one instrument. In
proving this Agreement it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom enforcement is
sought.

 

  §24. ENTIRE AGREEMENT, ETC.

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Agreement nor any term hereof may
be changed, waived, discharged or terminated, except as provided in §27.

 

  §25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

EACH OF THE BORROWERS, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, EACH OF THE
BORROWERS HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE BORROWERS
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE
AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25.

 

  §26. DEALINGS WITH THE BORROWERS

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the each Borrower, their respective Restricted Subsidiaries or Unrestricted
Subsidiaries or any of their affiliates regardless of the capacity of the Agent
or the Lender hereunder. The Lenders acknowledge that, pursuant to such
activities, KeyBank or its Affiliates may receive information regarding such
Persons (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to the Lenders.

 

114



--------------------------------------------------------------------------------

  §27. CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrowers of any terms of
this Agreement or such other instrument or the continuance of any Default or
Event of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Majority Lenders. Notwithstanding the foregoing, none of the following
may occur without the written consent of the Super-Majority Lenders: a
modification or waiver of any of the covenants set forth in §8.7, §9.1, §9.2,
§9.3, §9.4, §9.5 or with respect to the Borrowing Base (including any
definitions relating to such provisions). Notwithstanding the foregoing, none of
the following may occur without the written consent of each Lender directly
affected thereby: a decrease in the rate of interest on any Loan (but excluding
interest at the default rate); an increase in the amount of the Commitments of
the Lenders; a reduction or waiver of the principal of any unpaid Loan or any
interest thereon; a change in the amount of any fee payable to a Lender
hereunder; any extension, postponement or waiver of the date on which any fees
are payable to a Lender hereunder; except as provided in §4.15 an extension of
the Maturity Date; the release of the Borrowers or the Guarantor which has
executed any of the Loan Documents or any of the Collateral except as otherwise
provided herein; any modification to require a Lender to fund a pro rata share
of a request for an advance of the Loans made by the Borrowers other than based
on its Commitment Percentage; a change to this §27; any postponement of any date
fixed for any payment of principal of or interest on the Loan; any change in the
manner of distribution of any payments to the Lenders or Agent; or an amendment
of the definition of Majority Lenders or Super-Majority Lenders or of any
requirement for consent by all of the Lenders. The amount of the Agent’s fee
payable for the Agent’s account and the provisions of §14 may not be amended
without the written consent of the Agent. The provisions of §14 may not be
amended nor any change made in the amount of any fee payable to the Agent
without the written consent of the Agent. The Borrowers agree to enter into such
modifications or amendments of this Agreement or the other Loan Documents as
reasonably may be requested by KeyBank in connection with the assignment of
Commitments provided that no such amendment or modification materially affects
or increases any of the obligations of the Borrowers hereunder. No waiver shall
extend to or affect any obligation not expressly waived or impair any right
consequent thereon. No course of dealing or delay or omission on the part of the
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. No notice to or demand upon the Borrowers
shall entitle the Borrowers to other or further notice or demand in similar or
other circumstances.

 

  §28. SEVERABILITY

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

115



--------------------------------------------------------------------------------

  §29. [INTENTIONALLY OMITTED.]

 

  §30. REPLACEMENT OF NOTES

Upon receipt of evidence reasonably satisfactory to a Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to such Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, such Borrower will execute
and deliver, in lieu thereof, a replacement Note, identical in form and
substance to the applicable Note and dated as of the date of the applicable Note
and upon such execution and delivery all references in the Loan Documents to
such Note shall be deemed to refer to such replacement Note.

 

  §31. TIME OF THE ESSENCE

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrowers under this Agreement and the other Loan Documents.

 

  §32. NONRECOURSE OBLIGATIONS

Anything contained in this Agreement or the other Loan Documents to the contrary
notwithstanding (except as provided below), Agent’s and the Lenders’ recourse
against Borrowers for the payment and performance of all of the Obligations of
Borrowers under this Agreement or the other Loan Documents shall be limited
solely to the interest of Borrowers in the Collateral and all of the other
assets, whether now owned or hereafter acquired, of any of the Borrowers, and no
partner of any of the Borrowers shall be personally liable for the performance
of any of the Obligations; provided, however, that (a) the foregoing limitation
on the personal liability of the General Partners described above shall not
impair the validity of any lien, pledge, security interest or other encumbrance
created by the Loan Documents, or the right of Agent to foreclose and/or enforce
any of its rights or remedies against a Guarantor, in and to the Collateral or
any other assets of any Borrower or a Guarantor upon the occurrence of an Event
of Default as provided in this Agreement or the other Loan Documents or be
deemed to be a release or impairment of the Obligations, and (b)the foregoing
limitation shall not limit Agent and Lenders, in the case of actual fraud,
misapplication or misappropriation of insurance proceeds, condemnation proceeds,
tenant security deposits, rents, issues, profits, accounts, revenues, payments
and any other funds which are not applied in accordance with the terms of the
Loan Documents, or intentional misrepresentation committed against, or made to,
the Agent or any Lender by any of the Borrowers, any of their respective
Restricted Subsidiaries, any Guarantor or any of its members, partners,
officers, agents, employees or other person authorized or apparently authorized
to make statements or representations on behalf of such Person, from instituting
any proceeding or making any claim they may otherwise have against Borrowers,
but not against any direct or indirect owner of Borrowers, in respect thereof.
Nothing herein shall be deemed to be a waiver of any right which Agent may have
under Section 506(a), 506(b), 1111(b) or any other provision of the Bankruptcy
Code or any successor thereto or similar provisions under applicable state law
to file a claim for the full amount of the Obligations or to require that all
the Collateral shall continue to secure all of the Obligations in accordance
with this Agreement and the other Loan Documents. Nothing herein shall relieve,
reduce or impair any obligation of Guarantors under the Guaranty.

 

116



--------------------------------------------------------------------------------

  §33. JOINT AND SEVERAL LIABILITY

Each of the Borrowers covenants and agrees that each and every covenant and
obligation of any Borrower hereunder and under the other Loan Documents shall be
the joint and several obligations of each Borrower.

 

  §34. ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF BORROWERS

§34.1 Waiver of Automatic or Supplemental Stay. Each of the Borrowers
represents, warrants and covenants to the Lenders and Agent that in the event of
the filing of any voluntary or involuntary petition in bankruptcy by or against
the other of the Borrowers at any time following the execution and delivery of
this Agreement, neither of the Borrowers shall seek a supplemental stay or any
other relief, whether injunctive or otherwise, pursuant to Section 105 of the
Bankruptcy Code or any other provision of the Bankruptcy Code, to stay,
interdict, condition, reduce or inhibit the ability of the Lenders or Agent to
enforce any rights it has by virtue of this Agreement, the Loan Documents, or at
law or in equity, or any other rights the Lenders or Agent has, whether now or
hereafter acquired, against the other Borrower or against any property owned by
such other Borrower.

§34.2 Consideration. The Borrowers hereby represent and warrant to the Lenders
and Agent that each of them has received good and valuable consideration for the
division of the assets described in the Division Agreement, and the Borrowers
hereby acknowledge the adequacy and sufficiency of such consideration.

§34.3 Waiver of Defenses. Each of the Borrowers hereby waives and agrees not to
assert or take advantage of any defense based upon: (a) any incapacity, lack of
authority, death or disability of the other Borrower or any other Person;
(b) any failure of the Lenders or Agent to commence an action against the other
Borrower or any other Person or to file or enforce a claim against the estate
(either in administration, bankruptcy, or any other proceeding) of the other
Borrower or any other Person, whether or not demand is made upon the Lenders or
Agent to file or enforce such claim; (c) any failure of the Lenders or Agent to
give notice of the existence, creation or incurring of any new or additional
indebtedness or other obligation or of any action or nonaction on the part of
any other Person in connection with the Loan Documents, including the waiver of
any conditions to the making of any advance of proceeds of any Loan; (d) any
failure on the part of the Lenders or Agent to ascertain the extent or nature of
the Collateral or any insurance or other rights with respect thereto, or the
liability of any party liable for the Loan Documents or the obligations
evidenced or secured thereby, or any failure on the part of the Lenders or Agent
to disclose to the Borrowers any facts any of them may now or hereafter know
regarding the Borrowers, the Collateral, or such other parties; (e) except as
specifically required in the Loan Documents, any notice of intention to
accelerate any of the Obligations or any notice of acceleration of the
Obligations; (f) any lack of acceptance or notice of acceptance of this
Agreement by Lenders or Agent; (g) except as specifically required in the Loan
Documents, any lack of presentment, demand, protest, or notice of demand,
protest or nonpayment with respect to

 

117



--------------------------------------------------------------------------------

any indebtedness or obligations under any of the Loan Documents; (h) any lack of
notice of disposition or of manner of disposition of any Collateral; (i) except
as specifically required in the Loan Documents, any lack of other notices to
which the Borrowers, or either of them, might otherwise be entitled; (j) failure
to properly record any document or any other lack of due diligence by the
Lenders or Agent in creating or perfecting a security interest in or collection,
protection or realization upon any Collateral or in obtaining reimbursement or
performance from any person or entity now or hereafter liable for the Loan
Documents or any obligation secured thereby; (k) any invalidity or irregularity,
in whole or in part, of any one or more of the Loan Documents; (l) the
inaccuracy of any representation or other provision contained in any Loan
Document; (m) any sale or assignment of the Loan Documents, in whole or in part;
(n) any sale or assignment by any of the Borrowers of the Collateral, or any
portion thereof, whether or not consented to by the Lenders or Agent; and
(o) any lack of commercial reasonableness in dealing with any of the Collateral
now or hereafter owned by the other of the Borrowers.

§34.4 Waiver. Each of the Borrowers waives, to the fullest extent that each may
lawfully so do, the benefit of all appraisement, valuation, stay, extension,
homestead, exemption and redemption laws which such Person may claim or seek to
take advantage of in order to prevent or hinder the enforcement of any of the
Loan Documents or the exercise by Lenders or Agent of any of their respective
remedies under the Loan Documents and, to the fullest extent that the Borrowers
may lawfully so do, such Person waives any and all right to have the assets
comprised in the security intended to be created by the Security Documents
(including, without limitation, those assets owned by the other of the
Borrowers) marshaled upon any foreclosure of the lien created by such Security
Documents. Each of the Borrowers further agrees that the Lenders and Agent shall
be entitled to exercise their respective rights and remedies under the Loan
Documents or at law or in equity in such order as they may elect. Without
limiting the foregoing, each of the Borrowers further agrees that upon the
occurrence of an Event of Default, the Lenders and Agent may exercise any of
such rights and remedies without notice to either of the Borrowers except as
required by law or the Loan Documents and agrees that neither the Lenders nor
Agent shall be required to proceed against the other of the Borrowers or any
other person or to proceed against or to exhaust any other security held by the
Lenders or Agent at any time or to pursue any other remedy in Lender’s or
Agent’s power or under any of the Loan Documents before proceeding against a
Borrower or its assets under the Loan Documents.

§34.5 Subordination. Each of the Borrowers hereby expressly waives any right of
contribution from or indemnity against the other, whether at law or in equity,
arising from any payments made by such Person pursuant to the terms of this
Agreement or the Loan Documents, and each of the Borrowers acknowledges that it
has no right whatsoever to proceed against the other for reimbursement of any
such payments. In connection with the foregoing, each of the Borrowers expressly
waives any and all rights of subrogation to the Lenders or Agent against the
other of the Borrowers, and each of the Borrowers hereby waives any rights to
enforce any remedy which the Lenders or Agent may have against the other of the
Borrowers and any rights to participate in any Collateral or any other assets of
the other Borrower. Notwithstanding the foregoing, the Borrowers shall be
entitled to the rights and benefits set forth in the Contribution Agreement and
the Funding Agreement. In addition to and without in any way limiting the
foregoing, each of the Borrowers hereby subordinates any and all indebtedness it
may now or hereafter owe to such other Borrower to all indebtedness of the
Borrowers to the Lenders and Agent, and agrees with the Lenders and Agent that
neither of the Borrowers shall claim any

 

118



--------------------------------------------------------------------------------

offset or other reduction of such Borrower’s obligations hereunder because of
any such indebtedness and shall not take any action to obtain any of the
Collateral or any other assets of the other Borrower.

 

  §35. RIGHTS OF THIRD PARTIES

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrowers, the Lenders, the Agent and
the holders of the Hedge Obligations, and their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents. All conditions to the performance
of the obligations of the Agent and the Lenders under this Agreement, including
the obligation to make Loans, are imposed solely and exclusively for the benefit
of the Agent and the Lenders and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that the Agent and the Lenders will refuse to make Loans in the absence
of strict compliance with any or all thereof and no other Person shall, under
any circumstances, be deemed to be a beneficiary of such conditions, any and all
of which may be freely waived in whole or in part by the Agent and the Lenders
at any time if in their sole discretion they deem it desirable to do so. In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of the construction by
the Borrowers or any of their Restricted Subsidiaries or Unrestricted
Subsidiaries, as applicable, of the Vertical Commercial Improvements or other
development or the absence therefrom of defects.

 

  §36. PATRIOT ACT

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Borrower, which information includes names and addresses and
other information that will allow such Lender or the Agent, as applicable, to
identify each Borrower in accordance with the Patriot Act.

[REMAINDER OF PAGE LEFT BLANK]

 

119



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument the date first set forth above.

 

BORROWERS: THE WOODLANDS COMMERCIAL PROPERTIES COMPANY, L.P., a Texas limited
partnership By:   The Woodlands Operating Company, L.P., a Texas limited
partnership, its Authorized Agent   By:  

/s/ G. Randy Davis

  Name:   G. Randy Davis   Title:   Chief Financial Officer THE WOODLANDS LAND
DEVELOPMENT COMPANY, L.P., a Texas limited partnership By:   The Woodlands
Operating Company, L.P., a Texas limited partnership, its Authorized Agent

  By:  

/s/ G. Randy Davis

  Name:   G. Randy Davis   Title:   Chief Financial Officer

 

120



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,
individually and as Agent By:  

/s/ Eric Hafertepen

Its:

  Vice President

KeyBank National Association

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia 30328

Attn: Dan Silbert

Facsimile: 770-510-2195

and

KeyBank National Association

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia 30328

Attn: Oved Amram

Facsimile: 770-510-2195

 

121



--------------------------------------------------------------------------------

COMPASS BANK, individually and as Syndication
Agent

By:

 

/s/ Todd M. Fuller

Name:

  Todd Fuller

Title:

  Senior Vice President

Compass Bank

8333 Douglas Avenue

Suite 505

Dallas, Texas 75225

Attn: Todd Fuller

Facsimile: (713) 993-8524

 

122



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Laurie Funk

Name:   Laurie Funk Title:   Credit Banker

JPMorgan Chase Bank, N.A.

707 Travis, 6N

Houston, Texas 77002

Attn: Laurie Funk

Facsimile: (713) 216-2391

 

123



--------------------------------------------------------------------------------

ATLAS VENTURE I, LLC By:  

/s/ Paul E. Rowsey, III

Name:   Paul E. Rowsey, III Title:   President

Atlas Venture I, LLC

3401 Armstrong Avenue

Dallas, Texas 75205

Attn: Sarah Hipp

Facsimile: (214) 443-1911

 

124



--------------------------------------------------------------------------------

AMEGY MORTGAGE COMPANY, L.L.C., a Texas limited liability company By:  

/s/ Don Hickey

Name:   Don Hickey Title:   Senior Vice President

Amegy Mortgage Company, L.L.C.

4576 Research Forest Drive

The Woodlands, Texas 77381

Attn: Don Hickey

Facsimile: (713) 571-5083

 

125



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, N.A., a national banking association By:  

/s/ Elaine A. Opper

Name:   Elaine A. Opper Title:   Executive Vice President

Texas Capital Bank, N.A.

One Riverway

Suite 2100

Houston, Texas 77019

Attn: Angie Hill

Facsimile: (832) 308-7042

 

126



--------------------------------------------------------------------------------

WOODFOREST NATIONAL BANK By:  

/s/ Dan E. Hauser

Name:   Dan E. Hauser Title:   Regional President

Woodforest National Bank

1330 Lake Robbins Drive

Suite 100

The Woodlands, Texas 77380

Attn: Scott Bilinski

Facsimile: (832) 375-3396

 

127



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By:  

/s/ Jason Reeves

Name:   Jason Reeves Title:   Vice President

Capital One, N.A.

5718 Westheimer

Suite 600

Houston, Texas 77057

Attn: Ryan Matthews

Facsimile: (713) 435-5117

 

128



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Luis Donoso

Name:   Luis Donoso Title:   Vice President

PNC Bank, National Association

Two Tower Center

18th Floor

E. Brunswick, New Jersey 08816

Attn: Luis Donoso

Facsimile: (732) 220-3744

 

129



--------------------------------------------------------------------------------

GREEN BANK, N.A. By:  

/s/ J. Cory LeBouf

Name:   J. Cory LeBouf Title:   Senior Vice President

Green Bank, N.A.

4000 Greenbriar

Suite 200

Houston, Texas 77098

Attn: J. Cory LeBouf

Facsimile: (713) 275-8259

 

130



--------------------------------------------------------------------------------

TRUSTMARK NATIONAL BANK By:  

/s/ Amy Walp

Name:   Amy Walp Title:   Loan Officer

Trustmark National Bank

10497 Town & Country Way

Suite 860

Houston, Texas 77024

Attn: Amy Walp

Facsimile: (713) 365-0890

 

131



--------------------------------------------------------------------------------

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

BORROWERS: THE WOODLANDS COMMERCIAL PROPERTIES COMPANY, L.P., a Texas limited
partnership By:   The Woodlands Operating Company, L.P., a Texas limited
partnership, its Authorized Agent   By:  

/s/ G. Randy Davis

  Name:   G. Randy Davis   Title:   Chief Financial Officer

 

THE WOODLANDS LAND DEVELOPMENT COMPANY, L.P., a Texas limited partnership By:  
The Woodlands Operating Company, L.P., a Texas limited partnership, its
Authorized Agent   By:  

/s/ G. Randy Davis

  Name:   G. Randy Davis   Title:   Chief Financial Officer

 

132



--------------------------------------------------------------------------------

EXHIBIT A-1

[RESERVED]

 

EXHIBIT A-1 – Page 1



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF REVOLVING CREDIT NOTE

 

$                            , 2011            

FOR VALUE RECEIVED, the undersigned THE WOODLANDS LAND DEVELOPMENT COMPANY,
L.P., a Texas limited partnership, and THE WOODLANDS COMMERCIAL PROPERTIES
COMPANY, L.P., a Texas limited partnership, hereby jointly and severally promise
to pay to                                          or order, in accordance with
the terms of that certain Second Amended and Restated Master Credit Agreement
dated March 29, 2011 (the “Credit Agreement”), as from time to time in effect,
among the undersigned, KeyBank National Association, for itself and as Agent,
and such other Lenders as may be from time to time named therein, to the extent
not sooner paid, on or before the Maturity Date, the principal sum of
                                         DOLLARS ($            ), or such amount
as may be advanced by the payee hereof to Land Company under the Credit
Agreement as Revolving Credit Loans with daily interest from the date hereof,
computed as provided in the Credit Agreement, on the principal amount hereof
from time to time unpaid, at a rate per annum on each portion of the principal
amount which shall at all times be equal to the rate of interest applicable to
such portion in accordance with the Credit Agreement, and with interest on
overdue principal and, to the extent permitted by applicable law, on overdue
installments of interest and late charges at the rates provided in the Credit
Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to KeyBank National Association, as Agent for
the payee hereof, at 127 Public Square, Cleveland, Ohio 44114-1306 or at such
other address as Agent may designate.

This Note is one of one or more Revolving Credit Notes evidencing borrowings by
Land Company under and is entitled to the benefits and subject to the provisions
of the Credit Agreement. The principal of this Note may be due and payable in
whole or in part prior to the maturity date stated above and is subject to
mandatory prepayment in the amounts and under the circumstances set forth in the
Credit Agreement, and may be prepaid in whole or from time to time in part, all
as set forth in the Credit Agreement.

Notwithstanding anything in this Note or the other Loan Documents to the
contrary, it is the intent of the Agent, the Lenders and the Borrowers to
conform to and contract in strict compliance with all applicable usury laws from
time to time in effect. All agreements (including the Loan Documents) between
Agent, the Lenders and the Borrowers (or any other party liable with respect to
any indebtedness under the Loan Documents) are hereby limited by the provisions
of this Section which shall override and control all such agreements, whether
now existing or hereafter arising and whether written or oral. In no way, nor in
any event or contingency (including but not limited to prepayment, default,
demand for payment, or acceleration of the maturity of any obligation), shall
the interest taken, reserved, contracted for, charged or received under this
Note, any other Loan Document, or otherwise, exceed the

 

EXHIBIT A-2 – Page 1



--------------------------------------------------------------------------------

maximum nonusurious amount permissible under applicable law. If, from any
possible construction of this Note, any other Loan Document, or any other
document, interest would otherwise be taken, reserved, contracted for, charged
or payable in excess of the maximum nonusurious amount, any such construction
shall be subject to the provisions of this Section and this Note, such other
Loan Document, and such other document shall be automatically reformed and the
interest taken, reserved, contracted for, charged or payable shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is interest
or characterized as interest under applicable law and which would apart from
this provision be in excess of the maximum lawful nonusurious amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
to it (in inverse order of maturity) and not to the payment of interest, or
refunded to the Borrowers if and to the extent such amount which would have been
excessive exceeds such unpaid principal. The right to accelerate maturity of the
Loans and the other Obligations does not include the right to accelerate any
interest which has not otherwise accrued on the date of such acceleration, and
the Agent and the Lenders do not intend to charge or receive any unearned
interest in the event of acceleration. All interest paid or agreed to be paid to
the Lenders on the Loans shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term
(including any renewal or extension) of the Loans so that the amount of interest
on account of the Loans does not exceed the maximum nonusurious amount permitted
by applicable law. As used in this Section, the term “applicable law” shall mean
such laws as they now exist or may be changed or amended or come into effect in
the future. As used in this Section, the term “interest” includes all amounts
that constitute, are deemed, or are characterized as interest under applicable
law.

If at any time the interest rate (the “Stated Rate”) called for under this Note
or any other Loan Document exceeds or would exceed the Highest Lawful Rate, the
rate at which interest shall accrue hereunder or thereunder shall automatically
be limited to the Highest Lawful Rate, and shall remain at the Highest Lawful
Rate until the total amount of interest accrued equals the total amount of
interest which would have accrued but for the operation of this sentence.
Thereafter, interest shall accrue at the Stated Rate unless and until the Stated
Rate would again exceed the Highest Lawful Rate, in which case the immediately
preceding sentence shall apply.

Borrowers hereby agree that as a condition precedent to any claim seeking usury
penalties against a Lender, Borrowers will provide written notice to Agent,
advising Agent in reasonable detail of the nature and amount of the violation,
and such Lender shall have sixty (60) days after receipt of such notice in which
to correct such usury violation, if any, by either refunding such excess
interest to Borrowers or crediting such excess interest against the Loans and/or
any other indebtedness then owing by Borrowers to such Lender. To the extent
that Lenders are relying on Chapter 303, as amended, of the Texas Finance Code
to determine the Highest Lawful Rate, Lenders will utilize the weekly rate
ceiling from time to time in effect as provided in such Chapter 303, as amended.
To the extent United States federal law permits a greater amount of interest
than is permitted under Texas law, Lenders will rely on United States federal
law instead of such Chapter 303, as amended, for the purpose of determining the
Highest Lawful Rate. Additionally, to the extent permitted by applicable law now
or hereafter in effect, Lenders may, at Lenders’ option and from time to time,
implement any other method of

 

EXHIBIT A-2 – Page 2



--------------------------------------------------------------------------------

computing the maximum lawful rate under such Chapter 303, as amended, or under
other applicable law by giving notice, if required, to Borrowers as provided by
applicable law now or hereafter in effect. These provisions will control all
agreements between Borrowers, Agents and Lenders.

The undersigned and Lenders expressly agree that in no event shall the
provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving triparty accounts) apply to this
Note or to any advance made pursuant to the terms of this Note.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall be governed by and construed in accordance with the laws of the
State of Texas (without giving effect to the conflict of laws rules of any
jurisdiction).

The undersigned maker and all guarantors and endorsers, hereby waive
presentment, demand, notice, protest, notice of intention to accelerate the
indebtedness evidenced hereby, notice of acceleration of the indebtedness
evidenced hereby and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically otherwise provided in the Credit Agreement, and assent to
extensions of time of payment or forbearance or other indulgence without notice.

This Note, together with the other Revolving Credit Notes executed pursuant to
the Credit Agreement contemporaneously with the execution hereof, are executed
in amendment and restatement of the “Revolving Credit Notes” under the Original
Credit Agreement.

IN WITNESS WHEREOF the undersigned have by their duly authorized officers,
executed this Note under seal as of the day and year first above written.

 

THE WOODLANDS COMMERCIAL

PROPERTIES COMPANY, L.P., a Texas limited partnership

By:   The Woodlands Operating Company, L.P., a Texas limited partnership, its
Authorized Agent

  By:  

 

  Name:   G. Randy Davis   Title:   Chief Financial Officer

[CONTINUED ON NEXT PAGE]

 

EXHIBIT A-2 – Page 3



--------------------------------------------------------------------------------

THE WOODLANDS LAND DEVELOPMENT COMPANY, L.P., a Texas limited partnership By:  
The Woodlands Operating Company, L.P., a Texas limited partnership, its
Authorized Agent

  By:  

 

  Name:   G. Randy Davis   Title:   Chief Financial Officer

 

EXHIBIT A-2 – Page 4



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF COMMERCIAL COMPANY SECURED TERM LOAN NOTE

 

$                            , 2011            

FOR VALUE RECEIVED, the undersigned THE WOODLANDS COMMERCIAL PROPERTIES COMPANY,
L.P., a Texas limited partnership, and THE WOODLANDS LAND DEVELOPMENT COMPANY,
L.P., a Texas limited partnership, hereby jointly and severally promise to pay
to                                          or order, in accordance with the
terms of that certain Second Amended and Restated Master Credit Agreement dated
March 29, 2011 (the “Credit Agreement”), as from time to time in effect, among
the undersigned, KeyBank National Association, for itself and as Agent, and such
other Lenders as may be from time to time named therein, to the extent not
sooner paid, on or before the Maturity Date, the principal sum of
                                         DOLLARS ($            ), with daily
interest from the date hereof, computed as provided in the Credit Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Credit
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest and late charges at the
rates provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to KeyBank National Association, as Agent for
the payee hereof, at 127 Public Square, Cleveland, Ohio 44114-1306 or at such
other address as Agent may designate.

This Note is one of one or more Commercial Company Secured Term Loan Notes
evidencing borrowings by Commercial Company under and is entitled to the
benefits and subject to the provisions of the Credit Agreement. The principal of
this Note may be due and payable in whole or in part prior to the maturity date
stated above and is subject to mandatory prepayment in the amounts and under the
circumstances set forth in the Credit Agreement, and may be prepaid in whole or
from time to time in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note or the other Loan Documents to the
contrary, it is the intent of the Agent, the Lenders and the Borrowers to
conform to and contract in strict compliance with all applicable usury laws from
time to time in effect. All agreements (including the Loan Documents) between
Agent, the Lenders and the Borrowers (or any other party liable with respect to
any indebtedness under the Loan Documents) are hereby limited by the provisions
of this Section which shall override and control all such agreements, whether
now existing or hereafter arising and whether written or oral. In no way, nor in
any event or contingency (including but not limited to prepayment, default,
demand for payment, or acceleration of the maturity of any obligation), shall
the interest taken, reserved, contracted for, charged or received under this
Note, any other Loan Document, or otherwise, exceed the maximum nonusurious
amount permissible under applicable law. If, from any possible

 

EXHIBIT B-1– Page 1



--------------------------------------------------------------------------------

construction of this Note, any other Loan Document, or any other document,
interest would otherwise be taken, reserved, contracted for, charged or payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this Section and this Note, such other Loan
Document, and such other document shall be automatically reformed and the
interest taken, reserved, contracted for, charged or payable shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is interest
or characterized as interest under applicable law and which would apart from
this provision be in excess of the maximum lawful nonusurious amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
to it (in inverse order of maturity) and not to the payment of interest, or
refunded to the Borrowers if and to the extent such amount which would have been
excessive exceeds such unpaid principal. The right to accelerate maturity of the
Loans and the other Obligations does not include the right to accelerate any
interest which has not otherwise accrued on the date of such acceleration, and
the Agent and the Lenders do not intend to charge or receive any unearned
interest in the event of acceleration. All interest paid or agreed to be paid to
the Lenders on the Loans shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term
(including any renewal or extension) of the Loans so that the amount of interest
on account of the Loans does not exceed the maximum nonusurious amount permitted
by applicable law. As used in this Section, the term “applicable law” shall mean
such laws as they now exist or may be changed or amended or come into effect in
the future. As used in this Section, the term “interest” includes all amounts
that constitute, are deemed, or are characterized as interest under applicable
law.

If at any time the interest rate (the “Stated Rate”) called for under this Note
or any other Loan Document exceeds or would exceed the Highest Lawful Rate, the
rate at which interest shall accrue hereunder or thereunder shall automatically
be limited to the Highest Lawful Rate, and shall remain at the Highest Lawful
Rate until the total amount of interest accrued equals the total amount of
interest which would have accrued but for the operation of this sentence.
Thereafter, interest shall accrue at the Stated Rate unless and until the Stated
Rate would again exceed the Highest Lawful Rate, in which case the immediately
preceding sentence shall apply.

Borrowers hereby agree that as a condition precedent to any claim seeking usury
penalties against a Lender, Borrowers will provide written notice to Agent,
advising Agent in reasonable detail of the nature and amount of the violation,
and such Lender shall have sixty (60) days after receipt of such notice in which
to correct such usury violation, if any, by either refunding such excess
interest to Borrowers or crediting such excess interest against the Loans and/or
any other indebtedness then owing by Borrowers to such Lender. To the extent
that Lenders are relying on Chapter 303, as amended, of the Texas Finance Code
to determine the Highest Lawful Rate, Lenders will utilize the weekly rate
ceiling from time to time in effect as provided in such Chapter 303, as amended.
To the extent United States federal law permits a greater amount of interest
than is permitted under Texas law, Lenders will rely on United States federal
law instead of such Chapter 303, as amended, for the purpose of determining the
Highest Lawful Rate. Additionally, to the extent permitted by applicable law now
or hereafter in effect, Lenders may, at Lenders’ option and from time to time,
implement any other method of computing the maximum lawful rate under such
Chapter 303, as amended, or under other

 

EXHIBIT B-1– Page 2



--------------------------------------------------------------------------------

applicable law by giving notice, if required, to Borrowers as provided by
applicable law now or hereafter in effect. These provisions will control all
agreements between Borrowers, Agents and Lenders.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall be governed by and construed in accordance with the laws of the
State of Texas (without giving effect to the conflict of laws rules of any
jurisdiction).

The undersigned maker and all guarantors and endorsers, hereby waive
presentment, demand, notice, protest, notice of intention to accelerate the
indebtedness evidenced hereby, notice of acceleration of the indebtedness
evidenced hereby and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically otherwise provided in the Credit Agreement, and assent to
extensions of time of payment or forbearance or other indulgence without notice.

This Note, together with the other Commercial Company Secured Term Loan Notes
executed pursuant to the Credit Agreement contemporaneously with the execution
hereof, are executed in amendment and restatement of the “Commercial Company
Secured Term Loan Notes” under the Original Credit Agreement.

IN WITNESS WHEREOF the undersigned has by its duly authorized officers, executed
this Note under seal as of the day and year first above written.

 

THE WOODLANDS COMMERCIAL PROPERTIES COMPANY, L.P., a Texas limited partnership
By:   The Woodlands Operating Company, L.P., a Texas limited partnership, its
Authorized Agent

  By:  

 

  Name:   G. Randy Davis   Title:   Chief Financial Officer

[CONTINUED ON NEXT PAGE]

 

EXHIBIT B-1– Page 3



--------------------------------------------------------------------------------

THE WOODLANDS LAND DEVELOPMENT COMPANY, L.P., a Texas limited partnership By:  
The Woodlands Operating Company, L.P., a Texas limited partnership, its
Authorized Agent

  By:  

 

  Name:   G. Randy Davis   Title:   Chief Financial Officer

 

EXHIBIT B-1– Page 4



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF LAND COMPANY SECURED TERM LOAN NOTE

 

$                            , 2011            

FOR VALUE RECEIVED, the undersigned THE WOODLANDS LAND DEVELOPMENT COMPANY,
L.P., a Texas limited partnership, and THE WOODLANDS COMMERCIAL PROPERTIES
COMPANY, L.P., a Texas limited partnership, hereby jointly and severally promise
to pay to                                          or order, in accordance with
the terms of that certain Second Amended and Restated Master Credit Agreement
dated March 29, 2011 (the “Credit Agreement”), as from time to time in effect,
among the undersigned, KeyBank National Association, for itself and as Agent,
and such other Lenders as may be from time to time named therein, to the extent
not sooner paid, on or before the Maturity Date, the principal sum of
                                         DOLLARS ($            ), with daily
interest from the date hereof, computed as provided in the Credit Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Credit
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest and late charges at the
rates provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to KeyBank National Association, as Agent for
the payee hereof, at 127 Public Square, Cleveland, Ohio 44114-1306 or at such
other address as Agent may designate.

This Note is one of one or more Land Company Secured Term Loan Notes evidencing
borrowings by Land Company under and is entitled to the benefits and subject to
the provisions of the Credit Agreement. The principal of this Note may be due
and payable in whole or in part prior to the maturity date stated above and is
subject to mandatory prepayment in the amounts and under the circumstances set
forth in the Credit Agreement, and may be prepaid in whole or from time to time
in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note or the other Loan Documents to the
contrary, it is the intent of the Agent, the Lenders and the Borrowers to
conform to and contract in strict compliance with all applicable usury laws from
time to time in effect. All agreements (including the Loan Documents) between
Agent, the Lenders and the Borrowers (or any other party liable with respect to
any indebtedness under the Loan Documents) are hereby limited by the provisions
of this Section which shall override and control all such agreements, whether
now existing or hereafter arising and whether written or oral. In no way, nor in
any event or contingency (including but not limited to prepayment, default,
demand for payment, or acceleration of the maturity of any obligation), shall
the interest taken, reserved, contracted for, charged or received under this
Note, any other Loan Document, or otherwise, exceed the maximum nonusurious
amount permissible under applicable law. If, from any possible

 

EXHIBIT B-2– Page 1



--------------------------------------------------------------------------------

construction of this Note, any other Loan Document, or any other document,
interest would otherwise be taken, reserved, contracted for, charged or payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this Section and this Note, such other Loan
Document, and such other document shall be automatically reformed and the
interest taken, reserved, contracted for, charged or payable shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is interest
or characterized as interest under applicable law and which would apart from
this provision be in excess of the maximum lawful nonusurious amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
to it (in inverse order of maturity) and not to the payment of interest, or
refunded to the Borrowers if and to the extent such amount which would have been
excessive exceeds such unpaid principal. The right to accelerate maturity of the
Loans and the other Obligations does not include the right to accelerate any
interest which has not otherwise accrued on the date of such acceleration, and
the Agent and the Lenders do not intend to charge or receive any unearned
interest in the event of acceleration. All interest paid or agreed to be paid to
the Lenders on the Loans shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term
(including any renewal or extension) of the Loans so that the amount of interest
on account of the Loans does not exceed the maximum nonusurious amount permitted
by applicable law. As used in this Section, the term “applicable law” shall mean
such laws as they now exist or may be changed or amended or come into effect in
the future. As used in this Section, the term “interest” includes all amounts
that constitute, are deemed, or are characterized as interest under applicable
law.

If at any time the interest rate (the “Stated Rate”) called for under this Note
or any other Loan Document exceeds or would exceed the Highest Lawful Rate, the
rate at which interest shall accrue hereunder or thereunder shall automatically
be limited to the Highest Lawful Rate, and shall remain at the Highest Lawful
Rate until the total amount of interest accrued equals the total amount of
interest which would have accrued but for the operation of this sentence.
Thereafter, interest shall accrue at the Stated Rate unless and until the Stated
Rate would again exceed the Highest Lawful Rate, in which case the immediately
preceding sentence shall apply.

Borrowers hereby agree that as a condition precedent to any claim seeking usury
penalties against a Lender, Borrowers will provide written notice to Agent,
advising Agent in reasonable detail of the nature and amount of the violation,
and such Lender shall have sixty (60) days after receipt of such notice in which
to correct such usury violation, if any, by either refunding such excess
interest to Borrowers or crediting such excess interest against the Loans and/or
any other indebtedness then owing by Borrowers to such Lender. To the extent
that Lenders are relying on Chapter 303, as amended, of the Texas Finance Code
to determine the Highest Lawful Rate, Lenders will utilize the weekly rate
ceiling from time to time in effect as provided in such Chapter 303, as amended.
To the extent United States federal law permits a greater amount of interest
than is permitted under Texas law, Lenders will rely on United States federal
law instead of such Chapter 303, as amended, for the purpose of determining the
Highest Lawful Rate. Additionally, to the extent permitted by applicable law now
or hereafter in effect, Lenders may, at Lenders’ option and from time to time,
implement any other method of computing the maximum lawful rate under such
Chapter 303, as amended, or under other

 

EXHIBIT B-2– Page 2



--------------------------------------------------------------------------------

applicable law by giving notice, if required, to Borrowers as provided by
applicable law now or hereafter in effect. These provisions will control all
agreements between Borrowers, Agents and Lenders.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall be governed by and construed in accordance with the laws of the
State of Texas (without giving effect to the conflict of laws rules of any
jurisdiction).

The undersigned maker and all guarantors and endorsers, hereby waive
presentment, demand, notice, protest, notice of intention to accelerate the
indebtedness evidenced hereby, notice of acceleration of the indebtedness
evidenced hereby and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically otherwise provided in the Credit Agreement, and assent to
extensions of time of payment or forbearance or other indulgence without notice.

This Note, together with the other Land Company Secured Term Loan Notes executed
pursuant to the Credit Agreement contemporaneously with the execution hereof,
are executed in amendment and restatement of the “Land Company Secured Term Loan
Notes” under the Original Credit Agreement.

IN WITNESS WHEREOF the undersigned has by its duly authorized officers, executed
this Note under seal as of the day and year first above written.

 

THE WOODLANDS COMMERCIAL

PROPERTIES COMPANY, L.P., a Texas limited partnership

By:   The Woodlands Operating Company, L.P., a Texas limited partnership, its
Authorized Agent   By:  

 

  Name:   G. Randy Davis   Title:   Chief Financial Officer

THE WOODLANDS LAND DEVELOPMENT COMPANY, L.P., a Texas limited partnership By:  
The Woodlands Operating Company, L.P., a Texas limited partnership, its
Authorized Agent   By:  

 

  Name:   G. Randy Davis   Title:   Chief Financial Officer

 

EXHIBIT B-2 – Page 3



--------------------------------------------------------------------------------

EXHIBIT C-1

[RESERVED]

 

EXHIBIT C-1– Page 1



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF REQUEST FOR LOAN

(LAND COMPANY)

KeyBank National Association,

for itself and as Agent

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia 30328

Attn: Dan Silbert

Ladies and Gentlemen:

Pursuant to the provisions of §2.6 of the Second Amended and Restated Master
Credit Agreement dated March 29, 2011, as from time to time in effect (the
“Credit Agreement”), among The Woodlands Commercial Properties Company, L.P. and
The Woodlands Land Development Company, L.P. (individually a “Borrower” and
collectively the “Borrowers”), KeyBank National Association, for itself and as
Agent, and the other Lenders from time to time party thereto, the undersigned
Borrower hereby requests and certifies as follows:

1. Revolving Credit Loan. The undersigned Borrower hereby requests a Revolving
Credit Loan under §2.1 of the Credit Agreement:

Principal Amount: $

Type (LIBOR Rate, Base Rate):

Interest Period:

Drawdown Date:                     , 20    

by credit to the general account of the undersigned Borrower with the Agent at
the Agent’s Head Office.

2. Use of Proceeds. Such Revolving Credit Loan shall be used for the following
purposes permitted by §7.11 of the Credit Agreement:

[Describe]

3. No Default. The undersigned Principal Financial Officer of the Borrower
certifies that the Borrower is and will be in compliance with all covenants
under the Loan Documents after giving effect to the making of the Revolving
Credit Loan requested hereby. No condemnation proceedings are pending or to the
Borrower’s knowledge threatened against any Mortgaged Property.

4. Representations True. Each of the representations and warranties made by or
on behalf of any of the Borrowers, the Guarantors and the Restricted
Subsidiaries of a Borrower contained in the Credit Agreement, in the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true as of the

 

EXHIBIT C-2– Page 1



--------------------------------------------------------------------------------

date as of which it was made and shall also be true at and as of the Drawdown
Date for the Revolving Credit Loan requested hereby, with the same effect as if
made at and as of such Drawdown Date (except to the extent of changes resulting
from transactions contemplated or permitted by the Credit Agreement and the
other Loan Documents and changes occurring in the ordinary course of business
that singly or in the aggregate are not materially adverse, and except to the
extent that such representations and warranties relate expressly to an earlier
date) and no Default or Event of Default has occurred and is continuing.

5. Other Conditions. All other conditions to the making of the Revolving Credit
Loan requested hereby set forth in §11 of the Credit Agreement have been
satisfied. (Reference title update, if applicable.)

6. Drawdown Date. Except to the extent, if any, specified by notice actually
received by the Agent prior to the Drawdown Date specified above, the foregoing
representations and warranties shall be deemed to have been made by the
Borrowers on and as of such Drawdown Date.

7. Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.

IN WITNESS WHEREOF, I have hereunto set my hand this     day of
                    , 20    .

 

THE WOODLANDS LAND DEVELOPMENT COMPANY, L.P., a Texas limited partnership By:  
The Woodlands Operating Company, L.P., a Texas limited partnership, its
Authorized Agent   By:  

 

  Name:   G. Randy Davis   Title:   Chief Financial Officer

 

EXHIBIT C-2– Page 2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REQUEST FOR EXTENSION OF LOANS

KeyBank National Association,

for itself and as Agent

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia 30328

Attn: Dan Silbert

Ladies and Gentlemen:

Pursuant to the provisions of §4.15 of the Second Amended and Restated Master
Credit Agreement dated March 29, 2011, as from time to time in effect (the
“Credit Agreement”), among The Woodlands Commercial Properties Company, L.P. and
The Woodlands Land Development Company, L.P. (collectively the “Borrowers”),
KeyBank National Association, for itself and as Agent, and the other Lenders
from time to time party thereto, the Borrowers hereby request and certify as
follows:

1. Extension Request. The Borrowers hereby irrevocably request that the Maturity
Date be extended to [insert date as permitted by §4.15].

2. No Default. The undersigned Principal Financial Officers of the Borrowers
certify that no Default or Event of Default has occurred and is continuing.

3. Other Conditions. All other conditions to the extension to the Maturity Date
requested hereby set forth in §4.15 of the Credit Agreement have been satisfied.

4. Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.

[CONTINUED ON NEXT PAGE]

 

EXHIBIT D – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this     day of
                    , 20    .

 

THE WOODLANDS COMMERCIAL PROPERTIES COMPANY, L.P., a Texas limited partnership
By:   The Woodlands Operating Company, L.P., a Texas limited partnership, its
Authorized Agent   By:    

 

  Name:   G. Randy Davis   Title:   Chief Financial Officer

THE WOODLANDS LAND DEVELOPMENT COMPANY, L.P., a Texas limited partnership By:  
The Woodlands Operating Company, L.P., a Texas limited partnership, its
Authorized Agent   By:    

 

  Name:   G. Randy Davis   Title:   Chief Financial Officer

 

EXHIBIT D – Page 2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

COMPLIANCE CERTIFICATE

KeyBank National Association, for itself and as Agent

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia 30328

Attn: Dan Silbert

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Master Credit Agreement
dated March 29, 2011 (the “Credit Agreement”) by and among The Woodlands
Commercial Properties Company, L.P. and The Woodlands Land Development Company,
L.P. (collectively the “Borrowers”), KeyBank National Association, for itself
and as Agent, and the other Lenders from time to time party thereto. Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
as defined in the Credit Agreement.

Pursuant to the Credit Agreement, the Borrowers are furnishing to you herewith
(or have most recently furnished to you) the financial statements of the
Borrowers and their respective subsidiaries for the fiscal period ended
                    (the “Balance Sheet Date”). Such financial statements have
been prepared in accordance with generally accepted accounting principles (other
than the inclusion of footnotes with respect to quarterly reports) and present
fairly the financial position of the Borrowers and the subsidiaries covered
thereby at the date thereof and the results of their operations for the periods
covered thereby, subject in the case of interim statements only to normal year
end audit adjustments.

This certificate is submitted in compliance with requirements of §5.5, §7.4(e)
or §10.14 of the Credit Agreement. If this certificate is provided under a
provision other than §7.4(e), the calculations provided below are made using the
financial statements of the Borrowers and their respective Restricted
Subsidiaries as of the Balance Sheet Date adjusted in the best good faith
estimate of the Borrowers to give effect to the making of a Revolving Credit
Loan, extension of the Maturity Date, acquisition or disposition of property or
other event that occasions the preparation of this certificate; and the nature
of such event and the Borrowers’ estimate of its effects are set forth in
reasonable detail in an attachment hereto. The undersigned officers of the
Borrowers are its Principal Financial Officers.

The undersigned officers have caused the provisions of the Credit Agreement to
be reviewed and have no knowledge of any Default or Event of Default. (Note: If
the signer does have knowledge of any Default or Event of Default, the form of
certificate should be revised to specify the Default or Event of Default, the
nature thereof, the actions taken, being taken or proposed to be taken by the
Borrowers with respect thereto in order to cure such Default or Event of Default
and the time period required to cure such Default or Event of Default.)

 

EXHIBIT E – Page 1



--------------------------------------------------------------------------------

The Borrowers are providing the following information to demonstrate compliance
as of the date hereof with the following covenants:

[SEE ATTACHED EXHIBIT 1]

[Remainder of page intentionally left blank]

 

EXHIBIT E – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this     day of
                    , 20    .

 

THE WOODLANDS COMMERCIAL PROPERTIES COMPANY, L.P., a Texas limited partnership
By:   The Woodlands Operating Company, L.P., a Texas limited partnership, its
Authorized Agent   By:  

 

  Name:   G. Randy Davis   Title:   Chief Financial Officer

THE WOODLANDS LAND DEVELOPMENT COMPANY, L.P., a Texas limited partnership By:  
The Woodlands Operating Company, L.P., a Texas limited partnership, its
Authorized Agent   By:  

 

  Name:   G. Randy Davis   Title:   Chief Financial Officer

 

EXHIBIT E – Page 3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                    ,         , by and between                     (“Assignor”),
and                    (“Assignee”).

W I T N E S E T H:

WHEREAS, Assignor is a party to that certain Second Amended and Restated Master
Credit Agreement, dated March 29, 2011, by and among The Woodlands Commercial
Properties Company, L.P., a Texas limited partnership (“Commercial Company”),
The Woodlands Land Development Company, L.P., a Texas limited partnership (“Land
Company”; Commercial Company and Land Company are hereinafter referred to
collectively as the “Borrowers”), KeyBank National Association, the other
lenders that are or may become a party thereto, and KeyBank National
Association, as Agent (the “Loan Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned
Commitments] under the Loan Agreement and its rights with respect to the
Commitment assigned and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.

2. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of
this Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, (i) a $        Commercial Company Secured Term Loan
Commitment, (ii) a $        Land Company [Describe assigned Commitments]
Commitment, and a             percent (    %) Land Company [Describe assigned
Commitments] Commitment Percentage, and a corresponding interest in and to all
of the other rights and obligations under the Loan Agreement and the other Loan
Documents (the assigned interests being hereinafter referred to as the “Assigned
Interests”), including Assignor’s share of all outstanding Commercial Company
[Describe assigned Loan] Loans and Land Company [Describe assigned Loan] Loans
with respect to the Assigned Interests and the right to receive interest and
principal on and all other fees and amounts with respect to the Assigned
Interests, all from and after the Assignment Date, all as if Assignee were an
original Lender under and signatory to the Loan Agreement having a Commercial
Company [Describe assigned Commitment] Commitment Percentage and Land Company
[Describe assigned Commitment] Commitment Percentage equal to the amount of the
respective Assigned Interests.

 

EXHIBIT F – Page 1



--------------------------------------------------------------------------------

(b) Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Loan Agreement and the “Bank Intercreditor Agreement” (as hereinafter
defined), which obligations shall include, but shall not be limited to, the
obligation to make [Describe assigned Loan] Loans to the Borrowers with respect
to the Assigned Interests and to indemnify the Agent as provided therein (such
obligations, together with all other obligations set forth in the Loan Agreement
and the other Loan Documents are hereinafter collectively referred to as the
“Assigned Obligations”). Assignor shall have no further duties or obligations
with respect to, and shall have no further interest in, the Assigned Obligations
or the Assigned Interests.

3. Representations and Requests of Assignor.

(a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the amount of
Assignor’s Commercial Company Secured Term Loan Commitment is $        and the
aggregate outstanding principal balance of the Commercial Company Secured Term
Loans made by it equals $        , (iii) that it has forwarded to the Agent the
Commercial Company Secured Term Loan Note held by Assignor, if any, (iv) that as
of the date hereof, before giving effect to the assignment contemplated hereby
the amount of Assignor’s Land Company [Describe assigned Commitment] Commitment
is $        and the aggregate outstanding principal balance of the Land Company
[Describe assigned Commitment] Loans made by it equals $        , (v) that it
has forwarded to the Agent the Land Company [Describe assigned Note] Note held
by Assignor, if any. Assignor makes no representation or warranty, express or
implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness or sufficiency
of any Loan Document or any other instrument or document furnished pursuant
thereto or in connection with the Loan, the collectability of the Loans, the
continued solvency of the Borrowers or the Guarantors or the continued
existence, sufficiency or value of the Collateral or any assets of the Borrowers
or the Guarantors which may be realized upon for the repayment of the Loans, or
the performance or observance by the Borrowers or the Guarantors of any of their
respective obligations under the Loan Documents to which it is a party or any
other instrument or document delivered or executed pursuant thereto or in
connection with the Loan; other than that it is the legal and beneficial owner
of, or has the right to assign, the interests being assigned by it hereunder and
that such interests are free and clear of any adverse claim.

(b) If the applicable box is checked below, Assignor requests that the Agent
obtain replacement notes for each of Assignor and Assignee as provided in the
Loan Agreement.

¨ Replacement Note Requested for Assignor

¨ Replacement Note Requested for Assignee

 

EXHIBIT F – Page 2



--------------------------------------------------------------------------------

4. Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Loan Agreement and
Paragraph 4 of the Bank Intercreditor Agreement. Without limiting the foregoing,
Assignee (a) represents and warrants that it is legally authorized to, and has
full power and authority to, enter into this Agreement and perform its
obligations under this Agreement; (b) confirms that it has received copies of
such documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (c)agrees that it has
and will, independently and without reliance upon Assignor, any other Lender or
the Agent and based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in evaluating
the Loans, the Loan Documents, the creditworthiness of the Borrowers and the
Guarantors and the value of the assets of the Borrowers and the Guarantors, and
taking or not taking action under the Loan Documents and any intercreditor
agreement among the Lenders and the Agent (the “Bank Intercreditor Agreement”);
(d)appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers as are reasonably incidental thereto pursuant to the
terms of the Loan Documents and the Bank Intercreditor Agreement; (e) agrees
that, by this Assignment, Assignee has become a party to and will perform in
accordance with their terms all the obligations which by the terms of the Loan
Documents and the Bank Intercreditor Agreement are required to be performed by
it as a Lender; (f) represents and warrants that Assignee is an Eligible
Assignee; (g) agrees that if Assignee is not incorporated under the laws of the
United States of America or any State, it has on or prior to the date hereof
delivered to Borrowers and Agent certification as to its exemption from
deduction or withholding of any United States federal income taxes; and (h) if
Assignee is an assignee of a portion of the Revolving Credit Loans, it has a net
worth or unfunded capital commitment as of the date hereof of not less than
$200,000,000.00 unless waived in writing by Borrowers and Agent.

5. Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $        representing the aggregate
principal amount outstanding of the [Described assigned Loans] Loans owing to
Assignor under the Loan Agreement and the other Loan Documents with respect to
the Assigned Interests.

6. Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Loan Agreement.

7. Effectiveness.

(a) The effective date for this Agreement shall be             (the “Assignment
Date”). Following the execution of this Agreement, each party hereto shall
deliver its duly executed counterpart hereof to the Agent for acceptance and
recording in the Register by the Agent.

(b) Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Loan Agreement and the Bank Intercreditor
Agreement and, to the extent of the Assigned Interests, have the rights and
obligations of a Lender thereunder, and (ii) Assignor shall, with respect to the
Assigned Interests, relinquish its rights and be released from its obligations
under the Loan Agreement and the Bank Intercreditor Agreement.

 

EXHIBIT F – Page 3



--------------------------------------------------------------------------------

(c) Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d) All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

8. Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

 

Notice Address:   

 

           

 

           

 

           

 

            Attn:                                                               
      Facsimile:                                                        
Domestic Lending Office:    Same as above LIBOR Lending Office:    Same as above

9. Payment Instructions. All payments to Assignee under the Loan Agreement shall
be made as provided in the Loan Agreement in accordance with the following
instructions:

 

 

 

    

 

    

 

    

 

    

 

    

 

  

10. Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS (WITHOUT REFERENCE TO CONFLICT OF LAWS).

11. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

12. Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

 

EXHIBIT F – Page 4



--------------------------------------------------------------------------------

13. Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Loan
Agreement and the Bank Intercreditor Agreement.

[signatures on following page]

 

EXHIBIT F – Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

ASSIGNEE:

 

By:  

 

Title:  

 

ASSIGNOR:

 

By:  

 

Title:  

 

 

RECEIPT ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO BY: KEYBANK NATIONAL
ASSOCIATION, as Agent By:  

 

Title:  

 

 

EXHIBIT F – Page 6



--------------------------------------------------------------------------------

ASSIGNMENT APPROVED BY :1 THE WOODLANDS COMMERCIAL PROPERTIES COMPANY, L.P., a
Texas limited partnership By:   The Woodlands Operating Company, L.P.,  
a Texas limited partnership, its Authorized Agent   By:  

 

  Name:   G. Randy Davis   Title:   Chief Financial Officer THE WOODLANDS LAND
DEVELOPMENT COMPANY, L.P., a Texas limited partnership By:   The Woodlands
Operating Company, L.P.,   a Texas limited partnership, its Authorized Agent  
By:  

 

  Name:   G. Randy Davis   Title:   Chief Financial Officer

 

1 

Include to the extent required by the Credit Agreement.

 

EXHIBIT F – Page 7



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF CONFIDENTIALITY AGREEMENT

[Letterhead of Assignee or Participant]

[Date]

KeyBank National Association, as Agent

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia 30328

The Woodlands Commercial Property Company, L.P.

c/o The Woodlands Operating Company, L.P.

2201 Timberloch Place

The Woodlands, Texas 77380

The Woodlands Land Development Company, L.P.

c/o The Woodlands Operating Company, L.P.

2201 Timberloch Place

The Woodlands, Texas 77380

 

  RE: $270,000,000 Revolving Credit and Secured Term Loan Facility to The

Woodlands Commercial Properties Company, L.P. and The Woodlands

Land Development Company, L.P. (collectively the “Borrowers”)

Ladies and Gentlemen:

We are interested in acquiring [describe interest] (the “Interest”) in that
certain $270,000,000 revolving credit, and/or secured term loan (the “Loan”)
made by KeyBank National Association, individually and as Agent, and the other
“Lenders” (collectively, the “Lenders”) which are a party to that certain Second
Amended and Restated Master Credit Agreement dated March 29, 2011, among the
Lenders, the Agent and the Borrowers (the “Credit Agreement”) and in connection
therewith we have requested certain information which is not available to the
general public. Capitalized terms used herein that are not otherwise defined
herein shall have the meanings set forth in the Credit Agreement.

As used herein, “Confidential Information” means all financial certificates,
data, reports, interpretations, forecasts, records and other information of a
financial nature concerning or relating to the Borrowers which is not available
to the general public and which you, your affiliates or representatives may
provide to us in the course of our consideration of a possible acquisition of
the Interest, together with financial analyses, compilations, studies or other
documents, whether or not prepared by you or any of the Lenders which contain or
otherwise reflect such financial information. Notwithstanding the foregoing,
Confidential Information shall not include (i) information which was already in
our possession prior to our consideration of a possible acquisition of the
Interest or (ii )information which is obtained by us from a third person who is
not prohibited from transmitting the information to us.

We agree that all Confidential Information will be held and treated by us and
our agents, directors, officers, employees, investment advisors, partners,
contractual counterparties in any

 

EXHIBIT G – Page 1



--------------------------------------------------------------------------------

swap agreement or such contractual counterparty’s professional advisors
(collectively, “Representatives”) in confidence and will not, except as
hereinafter provided, without your prior consent, be disclosed by us or our
Representatives other than in connection with our consideration of a possible
acquisition of the Interest or in connection with a further transfer of the
Interest. Moreover, we further agree (i) to disclose Confidential Information
only to our Representatives who need to know the Confidential Information for
purposes of our consideration of a possible acquisition of the Interest and who
will be advised by us of this agreement or to others in connection with a
potential transfer of the interest (provided that such potential assignee or
participant shall execute a confidentiality agreement as required by the Credit
Agreement), and (ii) that we shall be responsible for any breach of this
agreement by our Representatives. The written Confidential Information will be
promptly returned to you or destroyed as and when you may request, if we do not
acquire the Interest.

In the event that we are requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, “civil
investigative demand” or other process) to disclose any Confidential
Information, we will provide you with prompt notice of any such request or
requirement so that you (or the Borrowers or other Lenders, as appropriate) may
seek an appropriate protective order or waive our compliance with the provisions
of this agreement. If a protective order or the receipt of a waiver hereunder
has not been obtained, or if prior notice is not possible, and we are, in the
opinion of our counsel, compelled to disclose Confidential Information, we may
disclose that portion of the Confidential Information which our counsel advises
us that we are compelled to disclose. In any event, we will not oppose action by
you (or the Borrowers or the Lenders) to obtain an appropriate protective order
or other reliable assurance that confidential treatment will be accorded the
Confidential Information. Nothing herein shall prevent the disclosure of the
Confidential Information to the extent necessary to enforce the Loan Documents
(provided that reasonable efforts shall be used to cause the Confidential
Information to remain confidential).

We agree to indemnify and hold you harmless from any damage, loss, cost or
liability, (including attorneys’ fees and court costs) arising or resulting from
our breach of the agreement.

Neither party hereto shall be under any obligation to the other not expressly
contained herein, including any obligation to proceed with a transaction, until
definitive transaction documentation has been executed and delivered. This
agreement will be governed by and construed in accordance with the internal laws
of the State of Texas and may only be amended by a writing.

 

EXHIBIT G – Page 2



--------------------------------------------------------------------------------

If the foregoing reflects your agreement, kindly sign and return the duplicate
copy of this agreement to us.

 

Very truly yours, [Name of Assignee or Participant] By:  

 

Name:  

 

Title:  

 

 

AGREED AND ACCEPTED THE FIRST DAY WRITTEN ABOVE [Name] By:  

 

Name:  

 

Title  

 

 

EXHIBIT G – Page 3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of             ,
20    , by                     , a                     (“Joining Party”), and
delivered to KeyBank National Association, as Agent, pursuant to §5.6 of the
Second Amended and Restated Master Credit Agreement dated as of March 29, 2011,
as from time to time in effect (the “Credit Agreement”), among The Woodlands
Commercial Properties Company, L.P. and The Woodlands Land Development Company,
L.P. (the “Borrowers”), KeyBank National Association, for itself and as Agent,
and the other Lenders from time to time party thereto. Terms used but not
defined in this Joinder Agreement shall have the meanings defined for those
terms in the Credit Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.6 of the Credit Agreement, to
become an additional Guarantor under the Guaranty and the Guarantor Contribution
Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to Borrower of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Guaranty and the Guarantor
Contribution Agreement, and the other Loan Documents with respect to all the
Obligations of Borrower now or hereafter incurred under the Credit Agreement and
the other Loan Documents. Joining Party agrees that Joining Party is and shall
be bound by, and hereby assumes, all representations, warranties, covenants,
terms, conditions, duties and waivers applicable to a Subsidiary Guarantor and
Guarantor under the Guaranty, the Guarantor Contribution Agreement and the other
Loan Documents. Without limiting the foregoing, Joining Party hereby
unconditionally guarantees the payment and performance of the Obligations as
defined in the Guaranty, as required thereunder.

2. Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects as applied to Joining Party as a Subsidiary
Guarantor and a Guarantor on and as of the Effective Date as though made on that
date. As of the Effective Date, all covenants and agreements in the Loan
Documents of the Subsidiary Guarantor are true and correct with respect to
Joining Party and no Default or Event of Default shall exist or might exist upon
the Effective Date in the event that Joining Party becomes a Subsidiary
Guarantor.

 

EXHIBIT H – Page 1



--------------------------------------------------------------------------------

3. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty, the Guarantor Contribution Agreement, and the other Loan
Documents heretofore delivered to the Agent and the Lenders shall be a joint and
several obligation of Joining Party to the same extent as if executed and
delivered by Joining Party, and upon request by Agent, will promptly become a
party to the Guaranty, the Guarantor Contribution Agreement and the other Loan
Documents to confirm such obligation.

4. Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF TEXAS.

6. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

7. The effective date (the “Effective Date”) of this Joinder Agreement is
            , 20    .

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

“JOINING PARTY”  

 

  , a  

 

 

By:  

 

    Name:  

 

    Title:  

 

      [SEAL]    

 

ACKNOWLEDGED: KEYBANK NATIONAL ASSOCIATION, as Agent By:  

 

Its:  

 

  [Printed Name and Title]

 

EXHIBIT H – Page 2



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Lenders  

Total

Commitment

    Term Facility    

Revolver

Facility

   

Revolver

Loan %

           

Total Term

Loan

    Land     % Land     Commercial     Commercial %    

Land only

       

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114-1306

Attn: Real Estate Capital Services

 

LIBOR Lending Office

    65,000,000.00        43,000,000.00        37,941,176.47       
25.294117647058800 %      5,058,823.53        25.294117647058800 %     
22,000,000.00        22.000 % 

Same as above

               

Compass Bank

8333 Douglas Ave, Suite 505

Dallas, Texas 75225

Attn: Todd Fuller

 

LIBOR Lending Office

    32,000,000.00        18,000,000.00        15,882,352.94       
10.588235294117600 %      2,117,647.06        10.588235294117600 %     
14,000,000.00        14.000 % 

Same as above

               

JPMorgan Chase Bank, N.A.

707 Travis, 6N

Houston, Texas 77002

Attn: Laurie Funk

 

LIBOR Lending Office

    28,000,000.00        15,500,000.00        13,676,470.59       
9.117647058823530 %      1,823,529.41        9.117647058823530 %     
12,500,000.00        12.500 % 

Same as above

               

Atlas Venture I, L.L.C.

3401 Armstrong Ave

Dallas, Texas 75205

Attn: Sarah Hipp

 

LIBOR Lending Office

    27,000,000.00        27,000,000.00        23,823,529.41       
15.882352941176500 %      3,176,470.59        15.882352941176500 %      0.00   
    0.000 % 

Same as above

               

Woodforest National Bank

1330 Lake Robbins Drive, Suite 100

The Woodlands, Texas 77380

Attn: Scott Bilinski,

 

LIBOR Lending Office

    20,000,000.00        12,000,000.00        10,588,235.29       
7.058823529411760 %      1,411,764.71        7.058823529411770 %     
8,000,000.00        8.000 % 

Same as above

               

 

SCHEDULE 1.1 – Page 1



--------------------------------------------------------------------------------

 

Lenders   Total
Commitment     Term Facility    

Revolver

Facility

   

Revolver

Loan %

            Total Term
Loan     Land     % Land     Commercial     Commercial %     Land only        

Texas Capital Bank, N.A.

One Riverway, Suite 2100

Houston, Texas 77019

Attn: Angie Hill

 

LIBOR Lending Office

    20,000,000.00        11,000,000.00        9,705,882.35       
6.470588235294120 %      1,294,117.65        6.470588235294120 %     
9,000,000.00        9.000 % 

Same as above

               

Amegy Mortgage Company, L.L.C.

4576 Research Forest Drive

The Woodlands, Texas 77381

Attn: Don Hickey

 

LIBOR Lending Office

    20,000,000.00        11,000,000.00        9,705,882.35       
6.470588235294120 %      1,294,117.65        6.470588235294120 %     
9,000,000.00        9.000 % 

Same as above

               

Capital One, N.A.

5718 Westheimer, Suite 600

Houston, Texas 77057

Attn: Ryan Matthews

 

LIBOR Lending Office

    18,000,000.00        10,000,000.00        8,823,529.41       
5.882352941176470 %      1,176,470.59        5.882352941176470 %     
8,000,000.00        8.000 % 

Same as above

               

PNC Bank, National Association

Two Tower Center 18th Floor

East Brunswick, New Jersey 08816

Attn: Luis Donoso

 

LIBOR Lending Office

    15,000,000.00        8,500,000.00        7,500,000.00       
5.000000000000000 %      1,000,000.00        5.000000000000000 %     
6,500,000.00        6.500 % 

Same as above

               

Green Bank, N.A.

4000 Greenbriar, Suite 200

Houston, Texas 77098

Attn: J. Cory LeBouf

 

LIBOR Lending Office

    15,000,000.00        8,500,000.00        7,500,000.00       
5.000000000000000 %      1,000,000.00        5.000000000000000 %     
6,500,000.00        6.500 % 

Same as above

               

 

SCHEDULE 1.1 – Page 2



--------------------------------------------------------------------------------

Lenders   Total Commitment     Term Facility    

Revolver

Facility

   

Revolver

Loan %

            Total Term Loan     Land     % Land     Commercial     Commercial %
    Land only        

Trustmark National Bank

10497 Town & Country Way, Suite 860

Houston, Texas 77027

Attn: Amy Walp

 

LIBOR Lending Office

    10,000,000.00        5,500,000.00        4,852,941.18       
3.235294117647060 %      647,058.82        3.235294117647060 %      4,500,000.00
       4.500 % 

Same as above

                    270,000,000.00        170,000,000.00        150,000,000.00
       100.00 %      20,000,000.00        100.00 %      100,000,000.00       
100.000 % 

 

SCHEDULE 1.1 – Page 3



--------------------------------------------------------------------------------

SCHEDULE 1.2

BORROWING BASE

 

SCHEDULE 1.2 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.3

QUALIFYING INCOME PROPERTIES

 

SCHEDULE 1.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.4

PARTIAL INTERESTS

 

SCHEDULE 1.4 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.5

PARTNERSHIPS

 

SCHEDULE 1.5 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.6

NOTE RECEIVABLES

 

SCHEDULE 1.6 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 3.6

STIPULATED COMMITMENT REDUCTION AMOUNTS

 

A.     For Period Ending:

    


 

Stipulated Commitment Reduction


Amount for Such Period Is:

  


  

March 29, 2012 (First Anniversary)

   $ 10,000,000.00   

March 29, 2013 (Second Anniversary)

   $ 25,000,000.00   

March 29, 2014 (Third Anniversary)

   $ 30,000,000.00   

B.     For Extension Term:

    


 

Stipulated Commitment Reduction


Amount for Such Period Is:

  


  

Period Ending June 29, 2014

   $ 10,000,000.00   

Period Ending September 29, 2014

   $ 10,000,000.00   

Period Ending December 29, 2014

   $ 10,000,000.00   

 

SCHEDULE 3.6 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.3

TITLE TO PROPERTIES; LEASES

 

SCHEDULE 6.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.7

LITIGATION

 

SCHEDULE 6.7 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.15

TRANSACTIONS OF AFFILIATES

 

SCHEDULE 6.15 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.16

ERISA COMPLIANCE

None.

 

SCHEDULE 6.16 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.17

ERISA MATTERS

None.

 

SCHEDULE 6.17 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.20

ENVIRONMENTAL MATTERS

 

SCHEDULE 6.20 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21

SUBSIDIARIES

 

SCHEDULE 6.21 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.27

RIGHT OF FIRST REFUSALS, PURCHASE OPTIONS, ETC.

 

SCHEDULE 6.27 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.19

UNPLEDGED PARTIAL INTERESTS

 

1. Woodlands-Sarofim #1, Ltd.

 

SCHEDULE 7.19 – Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

§1.

 

DEFINITIONS AND RULES OF INTERPRETATION; AMENDMENT AND RESTATEMENT

     1     

§1.1

  

Definitions

     1     

§1.2

  

Rules of Interpretation

     31     

§1.3

  

Amendment and Restatement

     32   

§2.

 

THE REVOLVING CREDIT FACILITY

     32     

§2.1

  

[Intentionally Omitted.]

     32     

2.1A

  

Commitment to Lend Revolving Credit Loans

     32     

§2.2

  

Unused Fee

     33     

§2.3

  

Optional Reduction of Revolving Credit Commitment

     33     

§2.4

  

Evidence of Debt

     34     

§2.4A

  

[Intentionally Omitted.]

     35     

§2.5

  

Interest on Revolving Credit Loans

     35     

§2.6

  

Requests for Revolving Credit Loans

     35     

§2.7

  

Funds for Revolving Credit Loans

     36   

§2A.

 

THE SECURED TERM LOAN FACILITY

     37     

§2A.1

  

Commitment to Lend Commercial Company Secured Term Loan.

     37     

§2A.1A

  

Commitment to Lend Land Company Secured Term Loan.

     37     

§2A.2

  

[Intentionally Omitted.]

     37     

§2A.2A

  

[Intentionally Omitted.]

     37     

§2A.3

  

Interest on Secured Term Loans

     37   

§3.

 

REPAYMENT OF THE LOANS

     38     

§3.1

  

Stated Maturity

     38     

§3.2

  

Mandatory Prepayments

     38     

§3.3

  

Optional Prepayments

     38     

§3.4

  

Partial Prepayments

     38     

§3.5

  

Effect of Prepayments

     38     

§3.6

  

Mandatory Reduction of Revolving Credit Commitments and Secured Term Loan
Commitments

     39   

§4.

 

CERTAIN GENERAL PROVISIONS

     39     

§4.1

  

Conversion Options; Number of LIBOR Contracts

     39   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

§4.2

  

Closing Fees

     40     

§4.3

  

Agent Fee

     40     

§4.4

  

Funds for Payments

     40     

§4.5

  

Computations

     42     

§4.6

  

Inability to Determine LIBOR Rate

     42     

§4.7

  

Illegality

     42     

§4.8

  

Additional Interest

     42     

§4.9

  

Additional Costs, Etc

     43     

§4.10

  

Capital Adequacy

     44     

§4.11

  

Indemnity of Borrowers

     44     

§4.12

  

Interest Following Default; Late Charge

     45     

§4.13

  

Certificate

     45     

§4.14

  

Limitation on Interest

     45     

§4.15

  

Extension of Maturity Date

     46   

§5.

 

COLLATERAL SECURITY AND GUARANTY

     47     

§5.1

  

Collateral

     47     

§5.2

  

Appraisals; Adjusted Value

     48     

§5.3

  

[Intentionally Omitted.]

     49     

§5.4

  

Releases of Certain Liens

     49     

§5.5

  

Release of Mortgaged Property; Consent to Easements

     50     

§5.6

  

Additional Guarantors

     51     

§5.7

  

Release of Collateral

     52   

§6.

 

REPRESENTATIONS AND WARRANTIES

     52     

§6.1

  

Corporate Authority, Etc

     52     

§6.2

  

Governmental Approvals

     53     

§6.3

  

Title to Properties; Leases

     53     

§6.4

  

Financial Statements

     53     

§6.5

  

No Material Changes

     53     

§6.6

  

Franchises, Patents, Copyrights, Etc

     54     

§6.7

  

Litigation

     54   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

§6.8

  

No Materially Adverse Contracts, Etc

     54     

§6.9

  

Compliance with Other Instruments, Laws, Etc

     55     

§6.10

  

Tax Status

     55     

§6.11

  

No Event of Default

     55     

§6.12

  

Investment Company Act

     55     

§6.13

  

Absence of UCC Financing Statements, Etc

     55     

§6.14

  

Setoff, Etc

     55     

§6.15

  

Certain Transactions

     55     

§6.16

  

Employee Benefit Plans

     56     

§6.17

  

ERISA Taxes

     56     

§6.18

  

Plan Payments

     56     

§6.19

  

Regulations U and X

     57     

§6.20

  

Environmental Compliance

     57     

§6.21

  

Subsidiaries

     58     

§6.22

  

Loan Documents

     58     

§6.23

  

Property

     59     

§6.24

  

Material Agreements

     59     

§6.25

  

Brokers

     59     

§6.26

  

Partners

     59     

§6.27

  

Options to Acquire; Restrictions on Development

     60     

§6.28

  

[Intentionally omitted.]

     60     

§6.29

  

Fair Consideration

     60     

§6.30

  

Solvency

     60     

§6.31

  

No Bankruptcy Filing

     60     

§6.32

  

Other Debt

     60     

§6.33

  

OFAC

     61     

§6.34

  

Additional Land

     61     

§6.35

  

WECCR Leases; Management Agreements

     61     

§6.36

  

Guarantor Contribution Agreement

     62   

§7.

 

AFFIRMATIVE COVENANTS OF THE BORROWERS

     62   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     §7.1   

Punctual Payment

     62      §7.2   

Maintenance of Office

     62      §7.3   

Records and Accounts

     62      §7.4   

Financial Statements, Certificates and Information

     63      §7.5   

Notices

     65      §7.6   

Existence; Maintenance of Properties

     66      §7.7   

Insurance

     67      §7.8   

Taxes

     71      §7.9   

Inspection of Properties and Books

     71      §7.10   

Compliance with Laws, Contracts, Licenses, and Permits

     71      §7.11   

Use of Proceeds

     72      §7.12   

Further Assurances

     72      §7.13   

Management

     72      §7.14   

Leases; Development

     72      §7.15   

ERISA Compliance

     73      §7.16   

Interest Cap

     73      §7.17   

Partnership Pledge; Assignment of Notes; Additional Real Estate

     73      §7.18   

Business Operations

     74      §7.19   

Borrowing Base Assets

     74      §7.20   

[Intentionally Omitted.]

     75      §7.21   

Distribution of Income to the Borrowers

     75      §7.22   

More Restrictive Agreements

     75      §7.23   

Associations

     76      §7.24   

Acquisition of Interest Rate Protection

     76      §7.25   

Condemnation

     76   

§8.

 

CERTAIN NEGATIVE COVENANTS OF THE BORROWERS

     78      §8.1   

Restrictions on Indebtedness

     78      §8.2   

Restrictions on Liens, Etc

     81      §8.3   

Restrictions on Investments

     82      §8.4   

Merger, Consolidation

     83   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

§8.5

  

Sale and Leaseback

     83     

§8.6

  

Compliance with Environmental Laws

     83     

§8.7

  

Distributions; Payment of Subordinated Debt

     85     

§8.8

  

Asset Sales

     86     

§8.9

  

Development

     87     

§8.10

  

Sources of Capital

     88     

§8.11

  

Restriction on Prepayment of Indebtedness

     88     

§8.12

  

Restrictions on Amendments; Transfers

     88     

§8.13

  

Transfers

     88     

§8.14

  

Subordinated Debt

     89   

§9.

 

FINANCIAL COVENANTS OF THE BORROWERS

     89     

§9.1

  

Liabilities to Market Value Capitalization Ratio

     89     

§9.2

  

Interest Coverage

     89     

§9.3

  

Borrowing Base

     90     

§9.4

  

Market Value Net Worth

     90     

§9.5

  

Fixed Charge Coverage Ratio

     90   

§10.

 

CLOSING CONDITIONS

     90     

§10.1

  

Loan Documents

     90     

§10.2

  

Certified Copies of Organizational Documents

     90     

§10.3

  

Bylaws; Resolutions

     90     

§10.4

  

Incumbency Certificate; Authorized Signers

     91     

§10.5

  

Opinion of Counsel

     91     

§10.6

  

Payment of Fees

     91     

§10.7

  

[Intentionally omitted.]

     91     

§10.8

  

[Intentionally Omitted.]

     91     

§10.9

  

Insurance

     91     

§10.10

  

Performance; No Default

     91     

§10.11

  

Representations and Warranties

     91     

§10.12

  

Proceedings and Documents

     91     

§10.13

  

Collateral Qualification Documents

     92   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

§10.14

  

Compliance Certificate

     92     

§10.15

  

Consents

     92     

§10.16

  

Other Documents

     92     

§10.17

  

No Condemnation/Taking

     92     

§10.18

  

Interest Cap

     92     

§10.19

  

Conference Center Loan

     92     

§10.20

  

[Intentionally Omitted.]

     92     

§10.21

  

Other

     92   

§11.

 

CONDITIONS TO ALL BORROWINGS

     92     

§11.1

  

Prior Conditions Satisfied

     92     

§11.2

  

Representations True; No Default

     93     

§11.3

  

No Legal Impediment

     93     

§11.4

  

Governmental Regulation

     93     

§11.5

  

Proceedings and Documents

     93     

§11.6

  

Borrowing Documents

     93     

§11.7

  

Future Advances Tax Payment

     93   

§12.

 

EVENTS OF DEFAULT; ACCELERATION; ETC

     94     

§12.1

  

Events of Default and Acceleration

     94     

§12.1A

  

Limitation of Cure Periods

     97     

§12.2

  

Termination of Commitments

     98     

§12.3

  

Remedies

     98     

§12.4

  

Distribution of Collateral Proceeds

     99   

§13.

 

SETOFF

     99   

§14.

 

THE AGENT

     100     

§14.1

  

Authorization

     100     

§14.2

  

Employees and Agents

     100     

§14.3

  

No Liability

     100     

§14.4

  

No Representations

     101     

§14.5

  

Payments

     101     

§14.6

  

Holders of Notes

     103   

 

-vi-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

§14.7

  

Indemnity

     103     

§14.8

  

Agent as Lender

     103     

§14.9

  

Resignation; Removal

     103     

§14.10

  

Duties in the Case of Enforcement

     104     

§14.11

  

Reliance on Hedge Provider

     104     

§14.12

  

Co-Agents

     104     

§14.13

  

Request for Agent Action

     104     

§14.14

  

[Intentionally omitted.]

     105     

§14.15

  

Bankruptcy

     105     

§14.16

  

Lender Intercreditor Agreement

     105   

§15.

 

EXPENSES

     105   

§16.

 

INDEMNIFICATION

     106   

§17.

 

SURVIVAL OF COVENANTS, ETC

     108   

§18.

 

ASSIGNMENT AND PARTICIPATION

     108     

§18.1

  

Conditions to Assignment by Lenders

     108     

§18.2

  

Register

     109     

§18.3

  

New Notes

     109     

§18.4

  

Participations

     110     

§18.5

  

Pledge by Lender

     110     

§18.6

  

No Assignment by Borrowers

     110     

§18.7

  

Cooperation; Disclosure

     110     

§18.8

  

Mandatory Assignment

     111   

§19.

 

NOTICES

     111   

§20.

 

RELATIONSHIP

     113   

§21.

 

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

     113   

§22.

 

HEADINGS

     113   

§23.

 

COUNTERPARTS

     113   

§24.

 

ENTIRE AGREEMENT, ETC

     114   

§25.

 

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

     114   

§26.

 

DEALINGS WITH THE BORROWERS

     114   

 

-vii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

§27.

 

CONSENTS, AMENDMENTS, WAIVERS, ETC

     115   

§28.

 

SEVERABILITY

     115   

§29.

 

[INTENTIONALLY OMITTED.]

     116   

§30.

 

REPLACEMENT OF NOTES

     116   

§31.

 

TIME OF THE ESSENCE

     116   

§32.

 

NONRECOURSE OBLIGATIONS

     116   

§33.

 

JOINT AND SEVERAL LIABILITY

     117   

§34.

 

ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF BORROWERS

     117     

§34.1

  

Waiver of Automatic or Supplemental Stay

     117     

§34.2

  

Consideration

     117     

§34.3

  

Waiver of Defenses

     117     

§34.4

  

Waiver

     118     

§34.5

  

Subordination

     118   

§35.

 

RIGHTS OF THIRD PARTIES

     119   

§36.

 

PATRIOT ACT

     119   

 

-viii-



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A-1

   RESERVED

EXHIBIT A-2

   FORM OF REVOLVING CREDIT NOTE

EXHIBIT B-1

   FORM OF COMMERCIAL COMPANY SECURED TERM LOAN NOTE

EXHIBIT B-2

   FORM OF LAND COMPANY SECURED TERM LOAN NOTE

EXHIBIT C-1

   RESERVED

EXHIBIT C-2

   FORM OF REQUEST FOR LOAN (LAND COMPANY)

EXHIBIT D

   FORM OF REQUEST FOR EXTENSION OF LOANS

EXHIBIT E

   FORM OF COMPLIANCE CERTIFICATE WITH BORROWING BASE WORKSHEET

EXHIBIT F

   FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

EXHIBIT G

   FORM OF CONFIDENTIALITY AGREEMENT

EXHIBIT H

   FORM OF JOINDER AGREEMENT

SCHEDULES

 

SCHEDULE 1.1

   LENDERS AND COMMITMENTS

SCHEDULE 1.2

   BORROWING BASE

SCHEDULE 1.3

   QUALIFYING INCOME PROPERTIES

SCHEDULE 1.4

   PARTIAL INTERESTS

SCHEDULE 1.5

   PARTNERSHIPS

SCHEDULE 1.6

   NOTE RECEIVABLES

SCHEDULE 3.6

   STIPULATED COMMITMENT REDUCTION AMOUNTS

SCHEDULE 6.3

   TITLE TO PROPERTIES; LEASES

SCHEDULE 6.7

   LITIGATION

SCHEDULE 6.15

   TRANSACTIONS OF AFFILIATES

SCHEDULE 6.16

   ERISA COMPLIANCE

SCHEDULE 6.17

   ERISA MATTERS

SCHEDULE 6.20

   ENVIRONMENTAL MATTERS

SCHEDULE 6.21

   SUBSIDIARIES

SCHEDULE 6.27

   RIGHT OF FIRST REFUSALS, PURCHASE OPTIONS, ETC.

SCHEDULE 7.19

   UNPLEDGED PARTIAL INTERESTS